Exhibit 10.1

 

DEBTOR IN POSSESSION

LOAN AND SECURITY AGREEMENT

 

 

by and among

 

ULTIMATE ELECTRONICS, INC.

 

and

 

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as debtors and debtors in possession and as joint and several Borrowers,

 

THE LENDERS THAT ARE SIGNATORIES HERETO

as the Lenders,

 

and

 

WELLS FARGO RETAIL FINANCE, LLC

as Arranger and Agent

 

 

Dated as of January 14, 2005

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

DEFINITIONS AND CONSTRUCTION

 

 

 

 

 

1.1

Definitions

 

 

1.2 [a05-1711_1ex10d1.htm#a1_2AccountingTerms_081100]

Accounting Terms [a05-1711_1ex10d1.htm#a1_2AccountingTerms_081100]

 

 

1.3 [a05-1711_1ex10d1.htm#a1_3Code_081110]

Code [a05-1711_1ex10d1.htm#a1_3Code_081110]

 

 

1.4 [a05-1711_1ex10d1.htm#a1_4Construction_081121]

Construction [a05-1711_1ex10d1.htm#a1_4Construction_081121]

 

 

1.5 [a05-1711_1ex10d1.htm#a1_5SchedulesAndExhibits_081128]

Schedules and Exhibits [a05-1711_1ex10d1.htm#a1_5SchedulesAndExhibits_081128]

 

 

1.6 [a05-1711_1ex10d1.htm#a1_6TheTermborrowerOrborrowers_081134]

The Term “Borrower” or “Borrowers”
[a05-1711_1ex10d1.htm#a1_6TheTermborrowerOrborrowers_081134]

 

 

 

 

 

2. [a05-1711_1ex10d1.htm#a2_LoansAndTermsOfPayment_085320]

LOANS AND TERMS OF PAYMENT
[a05-1711_1ex10d1.htm#a2_LoansAndTermsOfPayment_085320]

 

 

 

 

 

2.1 [a05-1711_1ex10d1.htm#a2_1Advances_081154]

Advances [a05-1711_1ex10d1.htm#a2_1Advances_081154]

 

 

2.2 [a05-1711_1ex10d1.htm#a2_2BorrowingProceduresAndSettlem_081212]

Borrowing Procedures and Settlements
[a05-1711_1ex10d1.htm#a2_2BorrowingProceduresAndSettlem_081212]

 

 

2.3 [a05-1711_1ex10d1.htm#a2_3TheTrancheBFacility_081219]

The Tranche B Facility [a05-1711_1ex10d1.htm#a2_3TheTrancheBFacility_081219]

 

 

2.4 [a05-1711_1ex10d1.htm#a2_4TheTrancheCFacility_081231]

The Tranche C Facility [a05-1711_1ex10d1.htm#a2_4TheTrancheCFacility_081231]

 

 

2.5 [a05-1711_1ex10d1.htm#a2_5PaymentsAndReductionOfTotalCo_081238]

Payments and Reduction of Total Commitment
[a05-1711_1ex10d1.htm#a2_5PaymentsAndReductionOfTotalCo_081238]

 

 

2.6 [a05-1711_1ex10d1.htm#a2_6Overadvances_081252]

Overadvances [a05-1711_1ex10d1.htm#a2_6Overadvances_081252]

 

 

2.7 [a05-1711_1ex10d1.htm#a2_7InterestRatesAndLetter_081303]

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations
[a05-1711_1ex10d1.htm#a2_7InterestRatesAndLetter_081303]

 

 

2.8 [a05-1711_1ex10d1.htm#CreditCardCollections_080643]

Credit Card Collections [a05-1711_1ex10d1.htm#CreditCardCollections_080643]

 

 

2.9 [a05-1711_1ex10d1.htm#DepositoryAccounts_080659]

Depository Accounts [a05-1711_1ex10d1.htm#DepositoryAccounts_080659]

 

 

2.10 [a05-1711_1ex10d1.htm#Collections_080703]

Collections [a05-1711_1ex10d1.htm#Collections_080703]

 

 

2.11 [a05-1711_1ex10d1.htm#CreditingPayments_080710]

Crediting Payments; Float Charge [a05-1711_1ex10d1.htm#CreditingPayments_080710]

 

 

2.12 [a05-1711_1ex10d1.htm#DesignatedAccount_080714]

Designated Account [a05-1711_1ex10d1.htm#DesignatedAccount_080714]

 

 

2.13 [a05-1711_1ex10d1.htm#MaintenanceOfLoanAccount_080720]

Maintenance of Loan Account; Statements of Obligations
[a05-1711_1ex10d1.htm#MaintenanceOfLoanAccount_080720]

 

 

2.14 [a05-1711_1ex10d1.htm#Fees_080724]

Fees [a05-1711_1ex10d1.htm#Fees_080724]

 

 

2.15 [a05-1711_1ex10d1.htm#LettersOfCredit_080730]

Letters of Credit [a05-1711_1ex10d1.htm#LettersOfCredit_080730]

 

 

2.16 [a05-1711_1ex10d1.htm#LiborOption_080742]

LIBOR Option [a05-1711_1ex10d1.htm#LiborOption_080742]

 

 

2.17 [a05-1711_1ex10d1.htm#CapitalRequirements_080759]

Capital Requirements [a05-1711_1ex10d1.htm#CapitalRequirements_080759]

 

 

2.18 [a05-1711_1ex10d1.htm#JointAndSeveralLiabilityOfBorrowe_080806]

Joint and Several Liability of Borrowers; Rights of Contribution
[a05-1711_1ex10d1.htm#JointAndSeveralLiabilityOfBorrowe_080806]

 

 

 

 

 

3. [a05-1711_1ex10d1.htm#ConditionsTermOfAgreement_081244]

CONDITIONS; TERM OF AGREEMENT
[a05-1711_1ex10d1.htm#ConditionsTermOfAgreement_081244]

 

 

 

 

 

3.1 [a05-1711_1ex10d1.htm#ConditionsPrecedentToTheEffective_080819]

Conditions Precedent to the Effectiveness of this Agreement
[a05-1711_1ex10d1.htm#ConditionsPrecedentToTheEffective_080819]

 

 

3.2 [a05-1711_1ex10d1.htm#ConditionsPrecedentToAllExtension_080828]

Conditions Precedent to all Extensions of Credit
[a05-1711_1ex10d1.htm#ConditionsPrecedentToAllExtension_080828]

 

 

3.3 [a05-1711_1ex10d1.htm#Term_080835]

Term [a05-1711_1ex10d1.htm#Term_080835]

 

 

3.4 [a05-1711_1ex10d1.htm#EffectOfTermination_080838]

Effect of Termination [a05-1711_1ex10d1.htm#EffectOfTermination_080838]

 

 

3.5 [a05-1711_1ex10d1.htm#PaymentsOfPrincipalOfTrancheBLoan_080846]

Payments of Principal of Tranche B Loan and Tranche C Loan; Early Termination by
Borrowers [a05-1711_1ex10d1.htm#PaymentsOfPrincipalOfTrancheBLoan_080846]

 

 

3.6 [a05-1711_1ex10d1.htm#RevolvingCreditLendersPrepaymentP_080902]

Revolving Credit Lenders Prepayment Premium
[a05-1711_1ex10d1.htm#RevolvingCreditLendersPrepaymentP_080902]

 

 

 

 

 

4. [a05-1711_1ex10d1.htm#PriorityAndCollateralSecurity_080922]

PRIORITY AND COLLATERAL SECURITY
[a05-1711_1ex10d1.htm#PriorityAndCollateralSecurity_080922]

 

 

 

 

 

4.1 [a05-1711_1ex10d1.htm#SuperpriorityClaimsAndCollateralS_080927]

Superpriority Claims and Collateral Security
[a05-1711_1ex10d1.htm#SuperpriorityClaimsAndCollateralS_080927]

 

 

4.2 [a05-1711_1ex10d1.htm#NoDischargeSurvivalOfClaims_080944]

No Discharge; Survival of Claims
[a05-1711_1ex10d1.htm#NoDischargeSurvivalOfClaims_080944]

 

 

i

--------------------------------------------------------------------------------


 

5. [a05-1711_1ex10d1.htm#CreationOfSecurityInterest_080948]

CREATION OF SECURITY INTEREST
[a05-1711_1ex10d1.htm#CreationOfSecurityInterest_080948]

 

 

 

 

 

5.1 [a05-1711_1ex10d1.htm#GrantOfSecurityInterest_080952]

Grant of Security Interest [a05-1711_1ex10d1.htm#GrantOfSecurityInterest_080952]

 

 

5.2 [a05-1711_1ex10d1.htm#AuthorizationToFileFinancingState_080958]

Authorization to File Financing Statements
[a05-1711_1ex10d1.htm#AuthorizationToFileFinancingState_080958]

 

 

5.3 [a05-1711_1ex10d1.htm#NegotiableCollateral_081006]

Negotiable Collateral [a05-1711_1ex10d1.htm#NegotiableCollateral_081006]

 

 

5.4 [a05-1711_1ex10d1.htm#CollectionOfAccountsGeneralIntang_081015]

Collection of Accounts, General Intangibles, and Negotiable Collateral
[a05-1711_1ex10d1.htm#CollectionOfAccountsGeneralIntang_081015]

 

 

5.5 [a05-1711_1ex10d1.htm#OtherActions_081020]

Other Actions [a05-1711_1ex10d1.htm#OtherActions_081020]

 

 

5.6 [a05-1711_1ex10d1.htm#DeliveryOfAdditionalDocumentation_081030]

Delivery of Additional Documentation Required; Lien Perfection
[a05-1711_1ex10d1.htm#DeliveryOfAdditionalDocumentation_081030]

 

 

5.7 [a05-1711_1ex10d1.htm#PowerOfAttorney_081036]

Power of Attorney [a05-1711_1ex10d1.htm#PowerOfAttorney_081036]

 

 

5.8 [a05-1711_1ex10d1.htm#RightToInspect_081041]

Right to Inspect [a05-1711_1ex10d1.htm#RightToInspect_081041]

 

 

5.9 [a05-1711_1ex10d1.htm#ControlAgreements_081047]

Control Agreements [a05-1711_1ex10d1.htm#ControlAgreements_081047]

 

 

 

 

 

6. [a05-1711_1ex10d1.htm#RepresentationsAndWarranties_081051]

REPRESENTATIONS AND WARRANTIES
[a05-1711_1ex10d1.htm#RepresentationsAndWarranties_081051]

 

 

 

 

 

6.1 [a05-1711_1ex10d1.htm#NoEncumbrances_081056]

No Encumbrances [a05-1711_1ex10d1.htm#NoEncumbrances_081056]

 

 

6.2 [a05-1711_1ex10d1.htm#IntentionallyOmitted_081103]

[Intentionally Omitted] [a05-1711_1ex10d1.htm#IntentionallyOmitted_081103]

 

 

6.3 [a05-1711_1ex10d1.htm#EligibleInventory_081108]

Eligible Inventory [a05-1711_1ex10d1.htm#EligibleInventory_081108]

 

 

6.4 [a05-1711_1ex10d1.htm#Equipment_081111]

Equipment [a05-1711_1ex10d1.htm#Equipment_081111]

 

 

6.5 [a05-1711_1ex10d1.htm#LocationOfInventoryAndEquipment_081114]

Location of Inventory and Equipment
[a05-1711_1ex10d1.htm#LocationOfInventoryAndEquipment_081114]

 

 

6.6 [a05-1711_1ex10d1.htm#InventoryRecords_081120]

Inventory Records [a05-1711_1ex10d1.htm#InventoryRecords_081120]

 

 

6.7 [a05-1711_1ex10d1.htm#LocationOfChiefExecutiveOffice_081124]

Location of Chief Executive Office; FEIN; Organizational I.D. Number; Names;
Status [a05-1711_1ex10d1.htm#LocationOfChiefExecutiveOffice_081124]

 

 

6.8 [a05-1711_1ex10d1.htm#DueOrganizationAndQualification_081132]

Due Organization and Qualification; Subsidiaries
[a05-1711_1ex10d1.htm#DueOrganizationAndQualification_081132]

 

 

6.9 [a05-1711_1ex10d1.htm#DueAuthorization_081140]

Due Authorization; No Conflict [a05-1711_1ex10d1.htm#DueAuthorization_081140]

 

 

6.10 [a05-1711_1ex10d1.htm#Litigation_081147]

Litigation [a05-1711_1ex10d1.htm#Litigation_081147]

 

 

6.11 [a05-1711_1ex10d1.htm#NoMaterialAdverseChange_081150]

No Material Adverse Change [a05-1711_1ex10d1.htm#NoMaterialAdverseChange_081150]

 

 

6.12 [a05-1711_1ex10d1.htm#FraudulentTransfer_081155]

Fraudulent Transfer [a05-1711_1ex10d1.htm#FraudulentTransfer_081155]

 

 

6.13 [a05-1711_1ex10d1.htm#EmployeeBenefits_081157]

Employee Benefits [a05-1711_1ex10d1.htm#EmployeeBenefits_081157]

 

 

6.14 [a05-1711_1ex10d1.htm#EnvironmentalCondition_081202]

Environmental Condition [a05-1711_1ex10d1.htm#EnvironmentalCondition_081202]

 

 

6.15 [a05-1711_1ex10d1.htm#IntellectualProperty_081206]

Intellectual Property [a05-1711_1ex10d1.htm#IntellectualProperty_081206]

 

 

6.16 [a05-1711_1ex10d1.htm#LocationsLeases_081210]

Locations; Leases [a05-1711_1ex10d1.htm#LocationsLeases_081210]

 

 

6.17 [a05-1711_1ex10d1.htm#CompleteDisclosure_081222]

Complete Disclosure [a05-1711_1ex10d1.htm#CompleteDisclosure_081222]

 

 

6.18 [a05-1711_1ex10d1.htm#a6_18intentionallyOmitted_080706]

[Intentionally Omitted] [a05-1711_1ex10d1.htm#a6_18intentionallyOmitted_080706]

 

 

6.19 [a05-1711_1ex10d1.htm#a6_19NoMateriallyAdverseContracts_080713]

No Materially Adverse Contracts, etc
[a05-1711_1ex10d1.htm#a6_19NoMateriallyAdverseContracts_080713]

 

 

6.20 [a05-1711_1ex10d1.htm#a6_20ComplianceWithOtherInstrumen_080718]

Compliance with Other Instruments, Laws, etc
[a05-1711_1ex10d1.htm#a6_20ComplianceWithOtherInstrumen_080718]

 

 

6.21 [a05-1711_1ex10d1.htm#a6_21HoldingCompanyAndInvestmentC_080722]

Holding Company and Investment Company Acts
[a05-1711_1ex10d1.htm#a6_21HoldingCompanyAndInvestmentC_080722]

 

 

6.22 [a05-1711_1ex10d1.htm#a6_22AbsenceOfFinancingStatements_080725]

Absence of Financing Statements, etc
[a05-1711_1ex10d1.htm#a6_22AbsenceOfFinancingStatements_080725]

 

 

6.23 [a05-1711_1ex10d1.htm#a6_23CertainTransactions_080731]

Certain Transactions [a05-1711_1ex10d1.htm#a6_23CertainTransactions_080731]

 

 

6.24 [a05-1711_1ex10d1.htm#a6_24RegulationsUAndX__080734]

Regulations U and X [a05-1711_1ex10d1.htm#a6_24RegulationsUAndX__080734]

 

 

6.25 [a05-1711_1ex10d1.htm#a6_25PaymentOfTaxes__080737]

Payment of Taxes [a05-1711_1ex10d1.htm#a6_25PaymentOfTaxes__080737]

 

 

6.26 [a05-1711_1ex10d1.htm#a6_26FiledEntities__080743]

Filed Entities [a05-1711_1ex10d1.htm#a6_26FiledEntities__080743]

 

 

6.27 [a05-1711_1ex10d1.htm#a6_27FiscalYear__080746]

Fiscal Year [a05-1711_1ex10d1.htm#a6_27FiscalYear__080746]

 

 

 

 

 

7. [a05-1711_1ex10d1.htm#a7_AffirmativeCovenants__080906]

AFFIRMATIVE COVENANTS [a05-1711_1ex10d1.htm#a7_AffirmativeCovenants__080906]

 

 

 

 

 

7.1 [a05-1711_1ex10d1.htm#a7_1AccountingSystem__080915]

Accounting System [a05-1711_1ex10d1.htm#a7_1AccountingSystem__080915]

 

 

7.2 [a05-1711_1ex10d1.htm#a7_2CollateralReporting__080920]

Collateral Reporting [a05-1711_1ex10d1.htm#a7_2CollateralReporting__080920]

 

 

ii

--------------------------------------------------------------------------------


 

 

7.3 [a05-1711_1ex10d1.htm#a7_3FinancialStatementsReportsCer_080928]

Financial Statements, Reports, Certificates
[a05-1711_1ex10d1.htm#a7_3FinancialStatementsReportsCer_080928]

 

 

7.4 [a05-1711_1ex10d1.htm#a7_4Return__080935]

Return [a05-1711_1ex10d1.htm#a7_4Return__080935]

 

 

7.5 [a05-1711_1ex10d1.htm#a7_5MaintenanceOfProperties__080938]

Maintenance of Properties
[a05-1711_1ex10d1.htm#a7_5MaintenanceOfProperties__080938]

 

 

7.6 [a05-1711_1ex10d1.htm#a7_6TitleToEquipment__080941]

Title to Equipment [a05-1711_1ex10d1.htm#a7_6TitleToEquipment__080941]

 

 

7.7 [a05-1711_1ex10d1.htm#a7_7MaintenanceOfEquipment__080944]

Maintenance of Equipment
[a05-1711_1ex10d1.htm#a7_7MaintenanceOfEquipment__080944]

 

 

7.8 [a05-1711_1ex10d1.htm#a7_8Taxes__080949]

Taxes [a05-1711_1ex10d1.htm#a7_8Taxes__080949]

 

 

7.9 [a05-1711_1ex10d1.htm#a7_9Insurance__080953]

Insurance [a05-1711_1ex10d1.htm#a7_9Insurance__080953]

 

 

7.10 [a05-1711_1ex10d1.htm#a7_10LocationOfInventoryAndEquipm_081007]

Location of Inventory and Equipment
[a05-1711_1ex10d1.htm#a7_10LocationOfInventoryAndEquipm_081007]

 

 

7.11 [a05-1711_1ex10d1.htm#a7_11ComplianceWithLaws__081011]

Compliance with Laws [a05-1711_1ex10d1.htm#a7_11ComplianceWithLaws__081011]

 

 

7.12 [a05-1711_1ex10d1.htm#a7_12Leases__081015]

Leases [a05-1711_1ex10d1.htm#a7_12Leases__081015]

 

 

7.13 [a05-1711_1ex10d1.htm#a7_13BrokerageCommissions__081018]

Brokerage Commissions [a05-1711_1ex10d1.htm#a7_13BrokerageCommissions__081018]

 

 

7.14 [a05-1711_1ex10d1.htm#a7_14Existence__081021]

Existence [a05-1711_1ex10d1.htm#a7_14Existence__081021]

 

 

7.15 [a05-1711_1ex10d1.htm#a7_15Environmental__081025]

Environmental [a05-1711_1ex10d1.htm#a7_15Environmental__081025]

 

 

7.16 [a05-1711_1ex10d1.htm#a7_16DisclosureUpdates__081029]

Disclosure Updates [a05-1711_1ex10d1.htm#a7_16DisclosureUpdates__081029]

 

 

7.17 [a05-1711_1ex10d1.htm#a7_17InventoriesAppraisalsFinanci_081032]

Inventories, Appraisals, Financial Advisors and Audits
[a05-1711_1ex10d1.htm#a7_17InventoriesAppraisalsFinanci_081032]

 

 

7.18 [a05-1711_1ex10d1.htm#a7_18ElectronicReporting__081041]

Electronic Reporting [a05-1711_1ex10d1.htm#a7_18ElectronicReporting__081041]

 

 

7.19 [a05-1711_1ex10d1.htm#a7_19EmployeeBenefits__081043]

Employee Benefits [a05-1711_1ex10d1.htm#a7_19EmployeeBenefits__081043]

 

 

7.20 [a05-1711_1ex10d1.htm#a7_20AdditionalCollateralCovenant_081048]

Additional Collateral Covenants
[a05-1711_1ex10d1.htm#a7_20AdditionalCollateralCovenant_081048]

 

 

7.21 [a05-1711_1ex10d1.htm#a7_21InvestmentProceedsEtc__081054]

Investment Proceeds, Etc
[a05-1711_1ex10d1.htm#a7_21InvestmentProceedsEtc__081054]

 

 

7.22 [a05-1711_1ex10d1.htm#a7_22AdditionalRealPropertyCollat_081059]

Additional Real Property Collateral
[a05-1711_1ex10d1.htm#a7_22AdditionalRealPropertyCollat_081059]

 

 

7.23 [a05-1711_1ex10d1.htm#a7_23LandlordWaiversAndConsents__081102]

Landlord Waivers and Consents
[a05-1711_1ex10d1.htm#a7_23LandlordWaiversAndConsents__081102]

 

 

7.24 [a05-1711_1ex10d1.htm#a7_24MaterialInventorySupplier__081105]

Material Inventory Supplier
[a05-1711_1ex10d1.htm#a7_24MaterialInventorySupplier__081105]

 

 

7.25 [a05-1711_1ex10d1.htm#a7_25NoSetoffOrCounterclaims__081108]

No Setoff or Counterclaims
[a05-1711_1ex10d1.htm#a7_25NoSetoffOrCounterclaims__081108]

 

 

7.26 [a05-1711_1ex10d1.htm#a7_26SecurityDocumentsLegalOpinio_081131]

Security Documents, Legal Opinions
[a05-1711_1ex10d1.htm#a7_26SecurityDocumentsLegalOpinio_081131]

 

 

7.27 [a05-1711_1ex10d1.htm#a7_27FacaCompliance__081119]

FACA Compliance [a05-1711_1ex10d1.htm#a7_27FacaCompliance__081119]

 

 

7.28 [a05-1711_1ex10d1.htm#a7_28CashManagementArrangementsDe_081136]

Cash Management Arrangements; Depository Arrangements
[a05-1711_1ex10d1.htm#a7_28CashManagementArrangementsDe_081136]

 

 

7.29 [a05-1711_1ex10d1.htm#a7_29BusinessPlan__081141]

Business Plan [a05-1711_1ex10d1.htm#a7_29BusinessPlan__081141]

 

 

7.30 [a05-1711_1ex10d1.htm#a7_30UseOfProceeds__081144]

Use of Proceeds [a05-1711_1ex10d1.htm#a7_30UseOfProceeds__081144]

 

 

7.31 [a05-1711_1ex10d1.htm#a7_31FurtherAssurances__081149]

Further Assurances [a05-1711_1ex10d1.htm#a7_31FurtherAssurances__081149]

 

 

 

 

 

8. [a05-1711_1ex10d1.htm#a8_NegativeCovenants__081151]

NEGATIVE COVENANTS [a05-1711_1ex10d1.htm#a8_NegativeCovenants__081151]

 

 

 

 

 

8.1 [a05-1711_1ex10d1.htm#a8_1Indebtedness__081156]

Indebtedness [a05-1711_1ex10d1.htm#a8_1Indebtedness__081156]

 

 

8.2 [a05-1711_1ex10d1.htm#a8_2LiensAndRestrictionsOnNegativ_081202]

Liens and Restrictions on Negative Pledges and Upstream Guaranties
[a05-1711_1ex10d1.htm#a8_2LiensAndRestrictionsOnNegativ_081202]

 

 

8.3 [a05-1711_1ex10d1.htm#a8_3RestrictionsOnFundamentalChan_081207]

Restrictions on Fundamental Changes
[a05-1711_1ex10d1.htm#a8_3RestrictionsOnFundamentalChan_081207]

 

 

8.4 [a05-1711_1ex10d1.htm#a8_4DisposalOfAssets__081211]

Disposal of Assets [a05-1711_1ex10d1.htm#a8_4DisposalOfAssets__081211]

 

 

8.5 [a05-1711_1ex10d1.htm#a8_5ChangeNameNewSubsidiaries__081216]

Change Name; New Subsidiaries
[a05-1711_1ex10d1.htm#a8_5ChangeNameNewSubsidiaries__081216]

 

 

8.6 [a05-1711_1ex10d1.htm#a8_6Guarantee__081220]

Guarantee [a05-1711_1ex10d1.htm#a8_6Guarantee__081220]

 

 

8.7 [a05-1711_1ex10d1.htm#a8_7NatureOfBusiness__081223]

Nature of Business [a05-1711_1ex10d1.htm#a8_7NatureOfBusiness__081223]

 

 

8.8 [a05-1711_1ex10d1.htm#a8_8PrepaymentsAndAmendments__081227]

Prepayments and Amendments
[a05-1711_1ex10d1.htm#a8_8PrepaymentsAndAmendments__081227]

 

 

8.9 [a05-1711_1ex10d1.htm#a8_9ChangeOfControl__081236]

Change of Control [a05-1711_1ex10d1.htm#a8_9ChangeOfControl__081236]

 

 

8.10 [a05-1711_1ex10d1.htm#a8_10Consignments__081246]

Consignments [a05-1711_1ex10d1.htm#a8_10Consignments__081246]

 

 

8.11 [a05-1711_1ex10d1.htm#a8_11Distributions__081250]

Distributions [a05-1711_1ex10d1.htm#a8_11Distributions__081250]

 

 

8.12 [a05-1711_1ex10d1.htm#a8_12AccountingMethods__081300]

Accounting Methods [a05-1711_1ex10d1.htm#a8_12AccountingMethods__081300]

 

 

8.13 [a05-1711_1ex10d1.htm#a8_13Investments__081305]

Investments [a05-1711_1ex10d1.htm#a8_13Investments__081305]

 

 

iii

--------------------------------------------------------------------------------


 

 

8.14 [a05-1711_1ex10d1.htm#a8_14TransactionsWithAffiliates__081308]

Transactions with Affiliates
[a05-1711_1ex10d1.htm#a8_14TransactionsWithAffiliates__081308]

 

 

8.15 [a05-1711_1ex10d1.htm#a8_15Suspension__081311]

Suspension [a05-1711_1ex10d1.htm#a8_15Suspension__081311]

 

 

8.16 [a05-1711_1ex10d1.htm#a8_16ChangeInLocationOfChiefExecu_081315]

Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees [a05-1711_1ex10d1.htm#a8_16ChangeInLocationOfChiefExecu_081315]

 

 

8.17 [a05-1711_1ex10d1.htm#a8_17SecuritiesAccounts__081318]

Securities Accounts [a05-1711_1ex10d1.htm#a8_17SecuritiesAccounts__081318]

 

 

8.18 [a05-1711_1ex10d1.htm#a8_18NoProhibitedTransactionsUnde_081323]

No Prohibited Transactions Under ERISA
[a05-1711_1ex10d1.htm#a8_18NoProhibitedTransactionsUnde_081323]

 

 

8.19 [a05-1711_1ex10d1.htm#a8_19DepositAccountsCreditCardCle_081334]

Deposit Accounts, Credit card clearinghouse, etc
[a05-1711_1ex10d1.htm#a8_19DepositAccountsCreditCardCle_081334]

 

 

8.20 [a05-1711_1ex10d1.htm#a8_20StoreOpenings__081337]

Store Openings [a05-1711_1ex10d1.htm#a8_20StoreOpenings__081337]

 

 

8.21 [a05-1711_1ex10d1.htm#a8_21BankruptcyCases__081341]

Bankruptcy Cases [a05-1711_1ex10d1.htm#a8_21BankruptcyCases__081341]

 

 

8.22 [a05-1711_1ex10d1.htm#a8_22PrepetitionIndebtedness__081345]

Prepetition Indebtedness
[a05-1711_1ex10d1.htm#a8_22PrepetitionIndebtedness__081345]

 

 

8.23 [a05-1711_1ex10d1.htm#a8_23FinancialCovenants__081350]

Financial Covenants [a05-1711_1ex10d1.htm#a8_23FinancialCovenants__081350]

 

 

8.24 [a05-1711_1ex10d1.htm#a8_24PostpetitionInventory__081357]

Postpetition Inventory [a05-1711_1ex10d1.htm#a8_24PostpetitionInventory__081357]

 

 

 

 

 

9. [a05-1711_1ex10d1.htm#a9_EventsOfDefault__081359]

EVENTS OF DEFAULT [a05-1711_1ex10d1.htm#a9_EventsOfDefault__081359]

 

 

 

 

10. [a05-1711_1ex10d1.htm#a10_TheLenderGroupsRightsAndRemed_081429]

THE LENDER GROUP’S RIGHTS AND REMEDIES
[a05-1711_1ex10d1.htm#a10_TheLenderGroupsRightsAndRemed_081429]

 

 

 

 

 

10.1 [a05-1711_1ex10d1.htm#a10_1RightsAndRemedies__081432]

Rights and Remedies [a05-1711_1ex10d1.htm#a10_1RightsAndRemedies__081432]

 

 

10.2 [a05-1711_1ex10d1.htm#a10_2InAdditionToAnyNoticesRequir_082059]

In addition to any notices required by the Orders, Agent shall give notice of
the disposition of the Collateral as follows:
[a05-1711_1ex10d1.htm#a10_2InAdditionToAnyNoticesRequir_082059]

 

 

10.3 [a05-1711_1ex10d1.htm#a10_3SecuritiesAndDeposits_082140]

Securities and Deposits [a05-1711_1ex10d1.htm#a10_3SecuritiesAndDeposits_082140]

 

 

10.4 [a05-1711_1ex10d1.htm#a10_4StandardsForExercisingRights_082146]

Standards for Exercising Rights and Remedies
[a05-1711_1ex10d1.htm#a10_4StandardsForExercisingRights_082146]

 

 

10.5 [a05-1711_1ex10d1.htm#a10_5License_082155]

License [a05-1711_1ex10d1.htm#a10_5License_082155]

 

 

10.6 [a05-1711_1ex10d1.htm#a10_6RemediesCumulative_082202]

Remedies Cumulative [a05-1711_1ex10d1.htm#a10_6RemediesCumulative_082202]

 

 

 

 

 

11. [a05-1711_1ex10d1.htm#a11_TaxesAndExpenses__082235]

TAXES AND EXPENSES [a05-1711_1ex10d1.htm#a11_TaxesAndExpenses__082235]

 

 

 

 

12. [a05-1711_1ex10d1.htm#a12_WaiversIndemnification__082311]

WAIVERS; INDEMNIFICATION
[a05-1711_1ex10d1.htm#a12_WaiversIndemnification__082311]

 

 

 

 

 

12.1 [a05-1711_1ex10d1.htm#a12_1DemandProtestEtc_082321]

Demand; Protest; etc [a05-1711_1ex10d1.htm#a12_1DemandProtestEtc_082321]

 

 

12.2 [a05-1711_1ex10d1.htm#a12_2TheLenderGroupsLiabilityForC_082326]

The Lender Group’s Liability for Collateral
[a05-1711_1ex10d1.htm#a12_2TheLenderGroupsLiabilityForC_082326]

 

 

12.3 [a05-1711_1ex10d1.htm#a12_3Indemnification_082337]

Indemnification [a05-1711_1ex10d1.htm#a12_3Indemnification_082337]

 

 

 

 

 

13. [a05-1711_1ex10d1.htm#a13_Notices__082350]

NOTICES [a05-1711_1ex10d1.htm#a13_Notices__082350]

 

 

 

 

14. [a05-1711_1ex10d1.htm#a14_ChoiceOfLawAndVenueJuryTrialW_082414]

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER
[a05-1711_1ex10d1.htm#a14_ChoiceOfLawAndVenueJuryTrialW_082414]

 

 

 

 

15. [a05-1711_1ex10d1.htm#a15_AssignmentsAndParticipationsS_082427]

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS
[a05-1711_1ex10d1.htm#a15_AssignmentsAndParticipationsS_082427]

 

 

 

 

 

15.1 [a05-1711_1ex10d1.htm#a15_1AssignmentsAndParticipations_082431]

Assignments and Participations
[a05-1711_1ex10d1.htm#a15_1AssignmentsAndParticipations_082431]

 

 

15.2 [a05-1711_1ex10d1.htm#a15_2Successors_082501]

Successors [a05-1711_1ex10d1.htm#a15_2Successors_082501]

 

 

iv

--------------------------------------------------------------------------------


 

16. [a05-1711_1ex10d1.htm#a16_AmendmentsWaivers__082506]

AMENDMENTS; WAIVERS [a05-1711_1ex10d1.htm#a16_AmendmentsWaivers__082506]

 

 

 

 

 

16.1 [a05-1711_1ex10d1.htm#a16_1AmendmentsAndWaivers__082512]

Amendments and Waivers [a05-1711_1ex10d1.htm#a16_1AmendmentsAndWaivers__082512]

 

 

16.2 [a05-1711_1ex10d1.htm#a16_2ReplacementOfHoldoutLender_082534]

Replacement of Holdout Lender
[a05-1711_1ex10d1.htm#a16_2ReplacementOfHoldoutLender_082534]

 

 

16.3 [a05-1711_1ex10d1.htm#a16_3NoWaiversCumulativeRemedies_082544]

No Waivers; Cumulative Remedies
[a05-1711_1ex10d1.htm#a16_3NoWaiversCumulativeRemedies_082544]

 

 

 

 

 

17. [a05-1711_1ex10d1.htm#a17_AgentAndTheLenderGroup_082550]

AGENT AND THE LENDER GROUP
[a05-1711_1ex10d1.htm#a17_AgentAndTheLenderGroup_082550]

 

 

 

 

 

17.1 [a05-1711_1ex10d1.htm#a17_1AppointmentAndAuthorizationO_082557]

Appointment and Authorization of Agent
[a05-1711_1ex10d1.htm#a17_1AppointmentAndAuthorizationO_082557]

 

 

17.2 [a05-1711_1ex10d1.htm#a17_2DelegationOfDuties_082609]

Delegation of Duties [a05-1711_1ex10d1.htm#a17_2DelegationOfDuties_082609]

 

 

17.3 [a05-1711_1ex10d1.htm#a17_3LiabilityOfAgents_082616]

Liability of Agents [a05-1711_1ex10d1.htm#a17_3LiabilityOfAgents_082616]

 

 

17.4 [a05-1711_1ex10d1.htm#a17_4RelianceByAgents_082629]

Reliance by Agents [a05-1711_1ex10d1.htm#a17_4RelianceByAgents_082629]

 

 

17.5 [a05-1711_1ex10d1.htm#a17_5NoticeOfDefaultOrEventOfDefa_082637]

Notice of Default or Event of Default
[a05-1711_1ex10d1.htm#a17_5NoticeOfDefaultOrEventOfDefa_082637]

 

 

17.6 [a05-1711_1ex10d1.htm#a17_6CreditDecision_082644]

Credit Decision [a05-1711_1ex10d1.htm#a17_6CreditDecision_082644]

 

 

17.7 [a05-1711_1ex10d1.htm#a17_7CostsAndExpensesIndemnificat_082658]

Costs and Expenses; Indemnification
[a05-1711_1ex10d1.htm#a17_7CostsAndExpensesIndemnificat_082658]

 

 

17.8 [a05-1711_1ex10d1.htm#a17_8AgentInIndividualCapacity_082707]

Agent in Individual Capacity
[a05-1711_1ex10d1.htm#a17_8AgentInIndividualCapacity_082707]

 

 

17.9 [a05-1711_1ex10d1.htm#a17_9SuccessorAgent_082717]

Successor Agent [a05-1711_1ex10d1.htm#a17_9SuccessorAgent_082717]

 

 

17.10 [a05-1711_1ex10d1.htm#a17_10LenderInIndividualCapacity_082724]

Lender in Individual Capacity
[a05-1711_1ex10d1.htm#a17_10LenderInIndividualCapacity_082724]

 

 

17.11 [a05-1711_1ex10d1.htm#a17_11PaymentsToAndDistributionsB_082804]

Payments to, and Distributions by, Agent
[a05-1711_1ex10d1.htm#a17_11PaymentsToAndDistributionsB_082804]

 

 

17.12 [a05-1711_1ex10d1.htm#a17_12DutiesInTheCaseOfEnforcemen_082812]

Duties in the Case of Enforcement
[a05-1711_1ex10d1.htm#a17_12DutiesInTheCaseOfEnforcemen_082812]

 

 

17.13 [a05-1711_1ex10d1.htm#a17_13WithholdingTaxes_082820]

Withholding Taxes [a05-1711_1ex10d1.htm#a17_13WithholdingTaxes_082820]

 

 

17.14 [a05-1711_1ex10d1.htm#a17_14CollateralMatters__082834]

Collateral Matters [a05-1711_1ex10d1.htm#a17_14CollateralMatters__082834]

 

 

17.15 [a05-1711_1ex10d1.htm#a17_15RestrictionsOnActionsByLend_082843]

Restrictions on Actions by Lenders; Sharing of Payments
[a05-1711_1ex10d1.htm#a17_15RestrictionsOnActionsByLend_082843]

 

 

17.16 [a05-1711_1ex10d1.htm#a17_16AgencyForPerfection_082850]

Agency for Perfection [a05-1711_1ex10d1.htm#a17_16AgencyForPerfection_082850]

 

 

17.17 [a05-1711_1ex10d1.htm#a17_17PaymentsByAgentToTheLenders_082856]

Payments by Agent to the Lenders
[a05-1711_1ex10d1.htm#a17_17PaymentsByAgentToTheLenders_082856]

 

 

17.18 [a05-1711_1ex10d1.htm#a17_18ConcerningTheCollateralAndR_082905]

Concerning the Collateral and Related Loan Documents
[a05-1711_1ex10d1.htm#a17_18ConcerningTheCollateralAndR_082905]

 

 

17.19 [a05-1711_1ex10d1.htm#a17_19FieldAuditsAndExaminationRe_082913]

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information
[a05-1711_1ex10d1.htm#a17_19FieldAuditsAndExaminationRe_082913]

 

 

17.20 [a05-1711_1ex10d1.htm#a17_20SeveralObligationsNoLiabili_082924]

Several Obligations; No Liability
[a05-1711_1ex10d1.htm#a17_20SeveralObligationsNoLiabili_082924]

 

 

17.21 [a05-1711_1ex10d1.htm#a17_21LegalRepresentationOfAgent_082934]

Legal Representation of Agent
[a05-1711_1ex10d1.htm#a17_21LegalRepresentationOfAgent_082934]

 

 

17.22 [a05-1711_1ex10d1.htm#a17_22Confidentiality_082940]

Confidentiality [a05-1711_1ex10d1.htm#a17_22Confidentiality_082940]

 

 

17.23 [a05-1711_1ex10d1.htm#a17_23PressReleasesAndRelatedMatt_082948]

Press Releases and Related Matters
[a05-1711_1ex10d1.htm#a17_23PressReleasesAndRelatedMatt_082948]

 

 

 

 

 

18. [a05-1711_1ex10d1.htm#a18_GeneralProvisions_082958]

GENERAL PROVISIONS [a05-1711_1ex10d1.htm#a18_GeneralProvisions_082958]

 

 

 

 

 

18.1 [a05-1711_1ex10d1.htm#a18_1GoverningDocumentsOfParent_083002]

Governing Documents of Parent
[a05-1711_1ex10d1.htm#a18_1GoverningDocumentsOfParent_083002]

 

 

18.2 [a05-1711_1ex10d1.htm#a18_2Effectiveness_083008]

Effectiveness [a05-1711_1ex10d1.htm#a18_2Effectiveness_083008]

 

 

18.3 [a05-1711_1ex10d1.htm#a18_3SectionHeadings_083013]

Section Headings [a05-1711_1ex10d1.htm#a18_3SectionHeadings_083013]

 

 

18.4 [a05-1711_1ex10d1.htm#a18_4Interpretation_083017]

Interpretation [a05-1711_1ex10d1.htm#a18_4Interpretation_083017]

 

 

18.5 [a05-1711_1ex10d1.htm#a18_5SeverabilityOfProvisions_083023]

Severability of Provisions
[a05-1711_1ex10d1.htm#a18_5SeverabilityOfProvisions_083023]

 

 

18.6 [a05-1711_1ex10d1.htm#a18_6AmendmentsInWriting_083028]

Amendments in Writing [a05-1711_1ex10d1.htm#a18_6AmendmentsInWriting_083028]

 

 

18.7 [a05-1711_1ex10d1.htm#a18_7CounterpartsTelefacsimileExe_083032]

Counterparts; Telefacsimile Execution
[a05-1711_1ex10d1.htm#a18_7CounterpartsTelefacsimileExe_083032]

 

 

18.8 [a05-1711_1ex10d1.htm#a18_8RevivalAndReinstatementOfObl_083037]

Revival and Reinstatement of Obligations
[a05-1711_1ex10d1.htm#a18_8RevivalAndReinstatementOfObl_083037]

 

 

18.9 [a05-1711_1ex10d1.htm#a18_9Integration_083044]

Integration [a05-1711_1ex10d1.htm#a18_9Integration_083044]

 

 

18.10 [a05-1711_1ex10d1.htm#a18_10ParentAsAgentForBorrowers_083048]

Parent as Agent for Borrowers
[a05-1711_1ex10d1.htm#a18_10ParentAsAgentForBorrowers_083048]

 

 

v

--------------------------------------------------------------------------------


 

DEBTOR IN POSSESSION LOAN AND SECURITY AGREEMENT

 

THIS DEBTOR IN POSSESSION LOAN AND SECURITY AGREEMENT (this “Agreement”), is
entered into as of January 14, 2005, between and among, on the one hand, the
lenders identified on the signature pages hereof (such lenders, together with
their respective successors and assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), including,
without limitation, WELLS FARGO RETAIL FINANCE, LLC, a Delaware limited
liability company (“WFRF”), and WFRF as the arranger and administrative agent
for the Lenders and any other holder of Obligations referred to below (“Agent”),
and, on the other hand, ULTIMATE ELECTRONICS, INC., a Delaware corporation and a
debtor and debtor in possession under Chapter 11 of the Bankruptcy Code
(“Parent”), and each of Parent’s Subsidiaries identified on the signature pages
hereof, each of such subsidiaries being a debtor and debtor in possession under
Chapter 11 of the Bankruptcy Code (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”, as governed by the
provisions of Section 1.6 of the Agreement).

 

WHEREAS, on January 11, 2005 (the “Filing Date”), the Borrowers filed separate
petitions under Chapter 11 of the Bankruptcy Code in the United States
Bankruptcy Court for the District of Delaware;

 

WHEREAS, each of the Borrowers intends to continue to operate its business
pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

 

WHEREAS, the Borrowers are party to that certain Fourth Amended and Restated
Loan and Security Agreement, dated as of July 27, 2004 (as amended, amended and
restated or otherwise modified from time to time, the “Prepetition Credit
Agreement”), among the Borrowers, as borrowers (collectively, the “Prepetition
Borrowers”), certain lenders thereto (collectively, the “Prepetition Lenders”),
Wells Fargo Retail Finance, LLC., administrative agent for the Prepetition
Lenders (the “Prepetition Agent”) and arranger, Back Bay Capital Funding LLC, as
tranche B agent (the “Prepetition Tranche B Agent”) and National City Business
Credit, Inc., as documentation agent, pursuant to which the Prepetition Lenders
extended credit to the Prepetition Borrowers on the terms set forth therein;

 

WHEREAS, as of the date hereof, the Prepetition Lenders under the Prepetition
Credit Agreement are owed approximately $55,312,159.00 in revolving loan
principal obligations, including $1,800,000 in face amount of outstanding
undrawn letters of credit and $4,000 in unpaid letter of credit reimbursement
obligations in respect of drawings under letters of credit, $13,000,000 in
Tranche B Loan principal obligations, plus interest, fees, costs and expenses
and all Obligations (under and as defined in the Prepetition Credit Agreement);

 

WHEREAS, the obligations under the Prepetition Credit Agreement are secured by a
security interest in certain of the existing and after acquired assets of the
Borrowers and such security interest is perfected and has priority over other
security interests;

 

WHEREAS, the Borrowers have requested that the Lenders referred to herein
provide financing to the Borrowers consisting of revolving credit loans, term
loans, and the issuance of letters of credit in an amount up to $118,547,500
pursuant to Sections 364(c)(1), (2) and(3) and Section 364(d) of the Bankruptcy
Code;

 

WHEREAS, the Lenders have indicated their willingness to agree to lend such
amounts pursuant to Sections 364(c)(1), (2), (3) and Section 364(d) of the
Bankruptcy Code on the terms and conditions of this Agreement so long as such
postpetition credit obligations are secured by Liens on all of the assets,

 

1

--------------------------------------------------------------------------------


 

property and interests, real and personal, tangible and intangible, of the
Borrowers, whether now owned or leased or hereafter acquired or leased and given
superpriority status as provided in the Interim Order and the Final Order, and

 

WHEREAS, the Borrowers have agreed to provide such collateral security and
superpriority claims subject to the approval of the Bankruptcy Court.

 

NOW, THEREFORE, in consideration of these premises and of the mutual
undertakings set forth herein, the parties hereto hereby agree as follows:

 

1.             DEFINITIONS AND CONSTRUCTION.

 

1.1          Definitions.  As used in this Agreement, the following terms shall
have the following definitions:

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.

 

“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions), (ii)
changes in accounting principles concurred in by any Borrowers’ certified public
accountants; and (iii) purchase accounting adjustments under A.P.B. 16 or 17 and
EITF 88-16, the application of the accounting principles set forth in FASB 109,
including the establishment of reserves pursuant thereto, and any reversal of
any reserves established as a result of purchase accounting adjustments.

 

“Accounts” means all of Borrowers’ now owned or hereafter acquired right, title,
and interest with respect to “accounts” (as that term is defined from time to
time in the Code), and any and all supporting obligations in respect thereof
including any and all credit insurance, guaranties or security therefor.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or its Affiliates
for the account of Administrative Borrower or its Subsidiaries.

 

“Administrative Borrower” has the meaning set forth in Section 18.10.

 

“Advances” means Borrowings and other advances made by the Revolving Credit
Lenders and the Swing Lender to the Borrowers.

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, in any event: (a) any Person which owns directly or
indirectly 5% or more of the securities having ordinary voting power for the
election of directors or other members of the governing body of a Person or 5%
or more of the partnership or other ownership interests of a Person (other than
as a limited partner of such

 

2

--------------------------------------------------------------------------------


 

Person) shall be deemed to control such Person; (b) each director (or comparable
manager) of a Person shall be deemed to be an Affiliate of such Person; and (c)
each partnership or joint venture in which a Person is a partner or joint
venturer shall be deemed to be an Affiliate of such Person.

 

“Agent” means Wells Fargo Retail Finance, LLC, solely in its capacity as agent
for the Lenders hereunder, and any successor thereto.

 

“Agent’s Account” means an account at a bank designated by Agent from time to
time as the account into which Borrowers shall make all payments to Agent for
the benefit of the Lender Group and into which the Lender Group shall make all
payments to Agent under this Agreement and the other Loan Documents; unless and
until Agent notifies Administrative Borrower and the Lender Group to the
contrary, Agent’s Account shall be that certain deposit account bearing account
number 323-266193 and maintained by Agent with Wells Fargo Bank, San Francisco,
CA, ABA No. 121-000-248, Account No. 4945088607, Reference: Ultimate
Electronics, Inc.

 

“Agent Advances” has the meaning set forth in Section 2.2(e)(i).

 

“Agent Fee Letter” means that certain fee letter, dated as of even date
herewith, between Borrowers and Agent, in form and substance satisfactory to
Agent.

 

“Agent’s Liens” means the Liens granted by Borrowers to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.

 

“Agent’s Monitoring Fee” means such monitoring fees as set forth in the Agent’s
Fee Letter, which such fee shall be payable in advance on the Closing Date and
each anniversary date of the Closing Date and which shall be non-refundable when
paid (irrespective of whether this Agreement is terminated thereafter).

 

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, partners, investors and agents.

 

“Agreement” has the meaning set forth in the preamble hereto, together with all
Exhibits and Schedules attached hereto.

 

“Applicable Margin” means, for Base Rate Loans, zero percent (0%) and for LIBOR
Rate Loans, two percent (2.00%).

 

“Appraised Fair Market Value” means, at any date of determination, the fair
market value determined by an appraiser selected by Agent and pursuant to a
methodology acceptable to Agent in its Permitted Discretion.

 

“Arrangement Fee” means such arrangement fee as set forth in the Agent Fee
Letter, which such fee shall be payable on the Closing Date and which shall be
non-refundable when paid (irrespective of whether this Agreement is terminated
thereafter).

 

“Assignee” has the meaning set forth in Section 15.1.

 

“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Exhibit A-1.

 

3

--------------------------------------------------------------------------------


 

“Authorized Person” means any officer or other employee of Administrative
Borrower.

 

“Avoidance Actions” means actions of the Borrowers under Chapter 5 or
Section 724(a) of the Bankruptcy Code and proceeds thereof.  The term does not
include an action to avoid a transfer under Section 549 of the Bankruptcy Code
if the transfer was of an asset otherwise constituting Collateral.

 

“Balance Sheet Date” means September 30, 2004.

 

“Bankruptcy Code” means the United States Bankruptcy Code, as in effect from
time to time.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware or such other court having jurisdiction over the Cases.

 

“Bank Products” means any service or facility extended to Administrative
Borrower or its Subsidiaries by Wells Fargo or any Affiliate of Wells Fargo
including, without limitation:  (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions or (f) cash
management, including controlled disbursement, accounts or services.

 

“Bank Products Reserves” means, as of any date of determination, the amount of
reserves that Agent has established (based upon Wells Fargo’s or its Affiliate’s
reasonable determination of the credit exposure in respect of then extant Bank
Products) for Bank Products then provided or outstanding.

 

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/16%), on the basis of the rates at which Dollar deposits are offered to major
banks in the London interbank market on or about 11:00 a.m. (Boston,
Massachusetts time) 2 Business Days prior to the commencement of the applicable
Interest Period, for a term and in amounts comparable to the Interest Period and
amount of the LIBOR Rate Loan requested by Administrative Borrower in accordance
with this Agreement, which determination shall be conclusive in the absence of
manifest error.

 

“Base Rate” means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.  To the extent Wells
Fargo fails to announce its “prime rate” or such “prime rate” is otherwise
unavailable, the rate publicly quoted from time to time by The Wall Street
Journal as the “prime rate”.

 

“Base Rate Loan” means any Advance (or portion of an Advance) that bears
interest at a rate determined by reference to the Base Rate.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

 

“Bingham” has the meaning set forth in Section 17.21.

 

“Blocked Account Agreements” has the meaning set forth in Section 2.9(a)(i).

 

4

--------------------------------------------------------------------------------


 

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.

 

“Books” means all of each Borrower’s and its Subsidiaries’ now owned or
hereafter acquired books and records (including all of its Records indicating,
summarizing, or evidencing its assets (including the Collateral) or liabilities,
all of each Borrower’s or its Subsidiaries’ Records relating to its or their
business operations or financial condition, and all of its goods or General
Intangibles related to such information).

 

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Revolving Credit Lenders (or Agent on behalf thereof), or by Swing
Lender in the case of a Swing Loan, or by Agent in the case of an Agent Advance,
in each case, to Administrative Borrower.

 

“Borrowing Base” means

 

(a)                                  the lesser of

 

(i)                                     85% of the Net Retail Liquidation Value
of Eligible Inventory, or

 

(ii)                                  75% of the Cost of Eligible Inventory;
plus

 

(b)                                 the lesser of

 

(i)                                     60% of the Appraised Fair Market Value
of the Thornton Colorado Facility, or

 

(ii)                                  $10,380,000; plus

 

(c)           85% of Eligible Credit Card Receivables, minus

 

(d)                                 the aggregate of such Reserves Against
Availability as may have been established by Agent, minus

 

(e)           a reserve for the Carve Out in the amount of (x) at all times
prior to the entry of the Final Order, $1,000,000 and (y) at all times
thereafter, $2,000,000.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1, as
such form may be revised from time to time by Agent.

 

“Budget” means, initially, the thirteen (13) week cash flow projection of the
Parent and its Subsidiaries delivered to the Agent and the Lenders, and the
updated business plan delivered to the Agent pursuant to Section 7.29, in each
case in a form, substance and in such detail as is reasonably satisfactory to
the Agent and attached hereto as Exhibit B-2.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a Business Day shall relate to

 

5

--------------------------------------------------------------------------------


 

a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which
banks are closed for dealings in Dollar deposits in the London interbank market.

 

“Buyout Acceptance Notice” means notice given to the Agent by either the Tranche
B Lenders or the Tranche C Lenders, as applicable, of such Lenders’ intent to
cause an assignment to such Lenders or their respective designees, as provided
in Section 2.3(g) or Section 2.4(g), as applicable.

 

“Buyout Exercise Notice” means the Agent giving the Tranche B Lenders notice
that the Agent intends to grant, consent to, or otherwise approve, a sale or
transfer by the Borrowers of assets not permitted by Section 8.4 (as in effect
on the Closing Date) at a time when (a) Tranche B Lenders have not consented to
such sale or transfer and (b) either (i) Excess Availability immediately after
such sale or transfer is less than Excess Availability immediately prior to such
sale or transfer or (ii) an Overadvance exists or an Overadvance will exist, or
is projected to exist, upon the completion of such sale or transfer.

 

Buyout Exercise Period” means (a) with respect to the Tranche B Lenders, at any
time (i) within sixty (60) days following any Standstill Termination Date or
(ii) within ten (10) days following the Tranche B Lenders’ receipt of a Buyout
Exercise Notice; and (b) with respect to the Tranche C Lenders, at any time
within five (5) Business Days prior to the commencement of any enforcement
action by either the Agent or the Tranche B Lender against all or any material
portion (i.e., greater than $                      in the aggregate) of the
Collateral and (ii) within five (5) Business Days prior to a proposed sale or
other disposition of Collateral outside the ordinary course of business in an
amount to exceed $25,000,000 in the aggregate since the Closing Date.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Carve Out” means at the time of reference thereto, an amount equal to the sum
of (a) allowed administrative expenses pursuant to 28 U.S.C. § 1930 (a)(6) and
(b) allowed fees and expenses incurred by the Borrowers and the Creditors’
Committee pursuant to Sections 327 and 1103 of the Bankruptcy Code.  For
purposes of clause (b), (i) if, at the time of reference, a Termination
Declaration Date has not occurred, the amount of the Carve-Out shall not be
limited (and such fees and expenses may be paid as otherwise permitted by the
Bankruptcy Code and/or Bankruptcy Court order, but remain subject to allowance
by the Bankruptcy Court, and the Carve-Out shall not be reduced by such payment
provided no Termination Declaration Date has occurred), and (ii) if, at the time
of reference, a Termination Declaration Date has occurred and is continuing, the
amount of the Carve-Out shall be limited to the sum of $1,000,000, which such
sum shall be increased to $2,000,000 upon entry of the Final Order (the
“Carve-Out Amount”), regardless of whether the fees and expenses are allowed and
unpaid at the time of the Termination Date or are incurred before or after such
date.  The Carve-Out shall be reduced by the amount of any unapplied retainers
provided to professionals of the Debtors and any official committee(s) of
creditors.  In no event may any portion of the Carve-Out be used to challenge
the debt or collateral position of the Agent, the Lenders, the Prepetition
Agent, or the Prepetition Lenders and the Carve-Out shall not include any fees
and expenses incurred by any professional in connection with any of the
following: (a) an assertion or joinder in (but excluding any investigation into)
any claim, counter-claim, action, proceeding, application, motion, objection,
defense, or other contested matter seeking any order, judgment, determination or
similar relief: (i) challenging the legality, validity, priority, perfection, or
enforceability of any of the Pre-Petition Obligations (as defined in the Interim
Order or the Final Order, whichever is then in effect), the Pre-Petition Liens
(as defined in the Interim Order or the Final Order, whichever is then in
effect), the Adequate Protection Security (as defined in the Interim Order or
the Final Order, whichever is then in effect), the Obligations, or the DIP
Protections (as defined in the Interim

 

6

--------------------------------------------------------------------------------


 

Order or the Final Order, whichever is then in effect), (ii) invalidating,
setting aside, recharacterizing, avoiding, or subordinating, in whole or in
part, the Pre-Petition Obligations (as defined in the Interim Order or the Final
Order, whichever is then in effect), the Pre-Petition Liens (as defined in the
Interim Order or the Final Order, whichever is then in effect), the Adequate
Protection Security (as defined in the Interim Order or the Final Order,
whichever is then in effect), the Obligations, or the DIP Protections (as
defined in the Interim Order or the Final Order, whichever is then in effect),
(iii) challenging or objecting to the retiring of the Pre-Petition Obligations
(as defined in the Interim Order or the Final Order, whichever is then in
effect), as set forth in paragraph 1.5 of the Interim Order, or (iv) preventing,
hindering, or delaying of the Agent’s, Lenders’, the Pre-Petition Agent, or the
Pre-Petition Lenders’ assertion or enforcement of any of their respective liens,
claims, rights or security interests or realization upon either the Pre-Petition
Collateral (as defined in the Interim Order or the Final Order, whichever is
then in effect) or Collateral (other than as contemplated by Paragraph 10.2 in
the Interim Order), (b) a request to use any Cash Collateral (as such term is
defined in Section 363 of the Bankruptcy Code) without the prior written consent
of the Agent, (c) a request for authorization to obtain debtor-in-possession
financing or other financial accommodations pursuant to Section 364(c) or (d) of
the Bankruptcy Code other than from the Agent or the Lenders without the prior
written consent of the Agent, (d) the commencement or prosecution of any action
or proceeding of any claims, causes of action, or defenses against the
Prepetition Agent, the Agent, the Prepetition Lenders or the Lenders or any of
their respective officers, directors, employees, agents, attorneys, affiliates,
assigns, or successors, including, without limitation, any attempt to recover or
avoid any claim or interest from the Prepetition Agent, the Agent, the
Prepetition Lenders or the Lenders under Chapter 5 of the Bankruptcy Code, (e)
any act which has or could have the effect of materially and adversely modifying
or compromising the rights and remedies of the Prepetition Agent, the Agent, the
Prepetition Lenders or the Lenders to any term or condition set forth in or
acknowledged by this Agreement, the DIP Credit Facility (as defined in the
Interim Order or the Final Order, whichever is then in effect) or the Interim
Order and which results in an occurrence of an Event of Default under this
Agreement, the DIP Credit Facility (as defined in the Interim Order), and/or
this Interim Order, (f) selling or otherwise disposing of any Collateral, or
incurring any indebtedness not permitted under this Agreement, without the
Agent’s express written consent, or (g) whatsoever arising after the conversion
of any of the Chapter 11 cases to a case under Chapter 7 of the Bankruptcy Code;
provided, however, that no more that $35,000 of the Carve-Out may be used to
investigate any matters set forth in subparagraphs (a) through and including (g)
hereof, whether such investigation shall occur before or after an Event of
Default; provided, further, however, nothing herein shall be construed as
consent to the allowance of any professional fees or expenses or shall affect
the right of the Agent, the Lenders, the Prepetition Agent or the Prepetition
Lenders to object to the allowance and payment of such fees and expenses.

 

“Cases” means, collectively, the Borrowers’ reorganization cases under Chapter
11 of the Bankruptcy Code pending in the Bankruptcy Court.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-1 or P-1, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within 1 year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or

 

7

--------------------------------------------------------------------------------


 

better, from S&P or Moody’s, or (ii) certificates of deposit less than or equal
to $100,000 in the aggregate issued by any other bank insured by the Federal
Deposit Insurance Corporation.

 

“Change of Control” shall be deemed to have occurred at such time as a “person”
or “group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act)
(other than (a) William J. Pearse, Barbara A. Pearse and the various immediate
family trusts of William J. Pearse and Barbara A. Pearse, whether now existing
or hereafter created including, without limitation, the William James Pearse III
Trust No. 1, the William James Pearse III Trust No. 2, the Megan Pearse Trust
No. 1, the Megan Pearse Trust No. 2, the Bradford Pearse Trust No. 1 and the
Bradford Pearse Trust No. 2 and (b) Mark J. Wattles) become the “beneficial
owner” (as defined in Rule 13d—3 under the Exchange Act), directly or
indirectly, of more than 20% of the total voting power of all classes of stock
then outstanding of Parent entitled to vote in the election of directors.

 

“Closing Date” means the date on which Agent notifies Administrative Borrower
that each of the conditions precedent set forth in Section 3.1 either have been
satisfied or have been waived.

 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” has the meaning provided in Section 4.1.

 

“Collateral Access Agreement” means a landlord waiver, mortgagee waiver, bailee
letter, or acknowledgement agreement of any lessor, warehouseman, processor,
consignee, or other Person in possession of, having a Lien upon, or having
rights or interests in the Equipment or Inventory, in each case, in form and
substance satisfactory to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including, without limitation, all cash equivalents, checks, and credit
card slips (whether from a Credit Card Issuer or otherwise) and receipts as
arise out of the sale of Collateral, insurance proceeds, proceeds of cash sales,
rental proceeds, and tax refunds) of Borrowers.

 

“Commitment” means, (a) with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s Revolving Credit Commitment; (b) with respect to all
Revolving Credit Lenders, the aggregate of all their Revolving Credit
Commitments; (c) with respect to each Tranche B Lender, its Pro Rata Share of
the outstanding principal amount of the Tranche B Loan; and (d) with respect to
each Tranche C Lender, its Pro Rata Share of the outstanding principal amount of
the Tranche C Loan.  The Commitments of all Lenders collectively not to exceed
the lesser of (i) the Total Commitment and (ii) the amount approved in the
Interim Order or the Final Order, which ever is in effect at the time of
reference thereto, as the same may be reduced from time to time; or if such
commitment is terminated pursuant to the provisions hereof, zero.

 

“Commitment Fee” means such commitment fee as set forth in the Agent Fee Letter,
which such fee shall be payable on the Closing Date and which shall be
non-refundable when paid (irrespective of whether this Agreement is terminated
thereafter).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 delivered by the chief financial officer of Parent to Agent.

 

“Concentration Account” means the Concentration Account Number 1018169963
established pursuant to the Blocked Account Agreement with the Concentration
Account Bank.

 

8

--------------------------------------------------------------------------------


 

“Concentration Account Bank” means Wells Fargo Colorado NA, whose office is
located at 1740 Broadway, Denver, Colorado 80274, and whose ABA number is
102000076 or such then other banks as may be agreed to by Parent and Agent from
time to time.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the applicable Borrower, Agent,
and the applicable securities intermediary with respect to a Securities Account
or a bank with respect to a deposit account.

 

“Copyright Security Agreements” means the copyright security agreements executed
and delivered by each Borrower and Agent, the form and substance of which are
satisfactory to Agent.

 

“Cost” means the calculated cost of purchases, as determined from invoices
received by a Borrower, such Borrower’s purchase journal or stock ledger, based
upon such Borrower’s accounting practices, known to Agent, which practices are
in effect on the date on which this Agreement was executed or subsequently
adopted with the written approval of Agent.  “Cost” does not include any
inventory capitalization costs inclusive of advertising or other non purchase
price charges (such as freight) used in the Borrowers’ calculation of cost of
goods sold, but may include other charges used in such Borrower’s determination
of cost of goods sold and bringing goods to market, all within Agent’s sole
discretion and in accordance with GAAP.

 

“Cost Factor” means the result of 1 minus a Borrower’s then cumulative markup
percent derived from such Borrower’s purchase journal.

 

“Credit Card Agreements” means those certain credit card receipts agreements,
each in form and substance reasonably satisfactory to Agent and each of which is
among Agent, the applicable Borrower and one of Borrowers’ Credit Card
Processors.

 

“Credit Card Issuer” means collectively MasterCard or Visa bank credit or debit
cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express and Discover.

 

“Credit Card Processor” means any Person that acts as a credit card
clearinghouse or processor with respect to any sales transactions involving
credit card purchases by customers using credit cards issued by any Credit Card
Issuer.

 

“Creditors’ Committee” means the official unsecured creditors’ committee, if
any, appointed in the Cases.

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

“Dated Assets” has the meaning set forth in Section 2.18.

 

“Dated Liabilities” has the meaning set forth in Section 2.18.

 

“deems itself insecure” means that the Person deems itself insecure in
accordance with the provisions of Section 1208 of the Code.

 

9

--------------------------------------------------------------------------------


 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Revolving Credit Lender that fails to make any
Advance (or other extension of credit) that it is required to make hereunder on
the date that it is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) the Base Rate for the first 3 days from and
after the date the relevant payment is due, and (b) thereafter, at the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the
Applicable Margin applicable thereto).

 

“Designated Account” means account number 101816995 of Administrative Borrower
maintained with the Designated Account Bank, or such other deposit account of
Administrative Borrower (located within the United States) that has been
designated as such, in writing, by Administrative Borrower to Agent.

 

“Designated Account Bank” means Wells Fargo Colorado NA, whose office is located
at 1740 Broadway, Denver, Colorado 80274 and whose ABA number is 121-000-248.

 

“Dollars” or “$” means United States dollars.

 

“Eligible Credit Card Receivables” means Accounts due to the Borrowers from a
Credit Card Issuer or Credit Card Processor that shall have entered into a
Credit Card Agreement, provided however that Accounts due to the Borrowers from
American Express shall be Eligible Credit Card Receivables notwithstanding the
absence of a Credit Card Agreement among the Agent, the Borrowers and American
Express.

 

“Eligible Inventory” means consumer electronic products Inventory of Borrowers
consisting of first quality, finished goods held for sale in the ordinary course
of Borrowers’ business, net of any unearned vendors’ discounts and Inventory
Reserves (as defined below), that are located at Borrowers’ premises identified
on Schedule E-1, that strictly comply with each of and all the representations
and warranties respecting Inventory made by Borrowers in the Loan Documents, and
that are and continue to be acceptable to Agent in all respects; provided,
however, that standards of eligibility may be fixed and revised from time to
time by Agent in Agent’s sole discretion.  In determining the amount to be so
included, Inventory shall be valued at the lower of Cost or market on a basis
consistent with Borrowers’ current and historical accounting practices, or such
accounting practices as may be in effect from time to time and approved in
writing by Agent.  Without limiting the foregoing, the following shall not be
Eligible Inventory:

 

(a)           Inventory that is not owned solely by a Borrower or in which a
Borrower does not have good, valid and marketable title thereto (including
Inventory acquired on consignment);

 

(b)           Inventory that is not located at one of the locations set forth on
Schedule E-1;

 

(c)           Inventory that is located on real property leased by a Borrower
and located in a jurisdiction which grants a landlord a lien on the Collateral
located on the leased premises senior or superior to the Lien of the Agent as a
matter of law, unless it is subject to a Collateral Access Agreement executed by
the mortgagee, lessor, or other third party, as the case may be;

 

10

--------------------------------------------------------------------------------


 

(d)           Inventory located at a distribution center leased by a Borrower or
a contract warehouse, in each case that is not subject to a Collateral Access
Agreement and, with respect to any contract warehouse, unless such Inventory is
segregated or otherwise separately identifiable from goods of others, if any,
stored on the premises;

 

(e)           Inventory that is not subject to a valid and perfected first
priority Agent’s Lien;

 

(f)            Inventory that consists of goods in transit, other than goods in
transit between the locations specified in Schedule E-1;

 

(g)           Inventory of a Borrower that is damaged, defective, or not
currently saleable in the normal course of such Borrower’s operations;

 

(h)           Inventory of a Borrower in an amount equal to such Borrower’s
invoice variance reserves;

 

(i)            Discontinued consumer electronic products Inventory of a Borrower
(to include obsolete and slow-moving Inventory based upon it being on hand
beyond a number of days determined by Agent from time to time) in an amount in
excess of 12% of total net amount of such Borrower’s consumer electronic
products Inventory (determined after deducting unearned vendors’ discounts);

 

(j)            Free goods;

 

(k)           That portion of Borrowers’ consumer electronic products Inventory
consisting of cellular phones in the net amount in excess of $2,000,000
(determined after deducting unearned vendors’ discounts); Inventory of a
Borrower that is a restrictive or custom item, work-in-process, a component that
is not part of finished goods, or constitutes parts, packaging and shipping
materials, supplies used or consumed in such Borrower’s business, is subject to
a Lien in favor of any third Person, consists of bill and hold goods, or
Inventory acquired on consignment; and

 

(l)            Inventory that is non-SKU Inventory.

 

Agent may establish reserves (“Inventory Reserves”) from time to time in Agent’s
discretion with respect to the determination of the saleability, at retail, of
the Eligible Inventory or which reflect such other factors as affect the current
Retail or market value of the Eligible Inventory or the Net Retail Liquidation
Value of the Inventory.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date or any partner, shareholder or investor in
any Tranche B Lender or any Tranche C Lender, and (e) any other Person approved
by Agent.

 

11

--------------------------------------------------------------------------------


 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Borrower or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Borrower or any predecessor in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrowers, relating
to the environment, employee health and safety (to the extent it regulates
occupational exposure to Hazardous Materials), or Hazardous Materials, including
CERCLA; RCRA; the Federal Water Pollution Control Act, 33 USC § 1251 et seq; the
Toxic Substances Control Act, 15 USC, § 2601 et seq; the Clean Air Act, 42 USC
§ 7401 et seq.; the Safe Drinking Water Act, 42 USC. § 3803 et seq.; the Oil
Pollution Act of 1990, 33 USC. § 2701 et seq.; the Emergency Planning and the
Community Right-to-Know Act of 1986, 42 USC. § 11001 et seq.; the Hazardous
Material Transportation Act, 49 USC § 1801 et seq.; and the Occupational Safety
and Health Act, 29 USC. §651 et seq. (to the extent it regulates occupational
exposure to Hazardous Materials); any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” means all of Borrowers’ now owned or hereafter acquired right,
title, and interest with respect to “equipment” (as such term is defined from
time to time in the Code) and including without limitation, machinery, machine
tools, motors, furniture, furnishings, fixtures, vehicles (including motor
vehicles and trailers), tools, parts, goods (other than consumer goods, farm
products, or Inventory), wherever located, including (a) any interest of the
Borrowers in any of the foregoing and (b) all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of a Borrower
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any organization subject to ERISA that is a member of an
affiliated service group of which a Borrower is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of

 

12

--------------------------------------------------------------------------------


 

ERISA and Section 412 of the IRC, any Person subject to ERISA that is a party to
an arrangement with a Borrower and whose employees are aggregated with the
employees of a Borrower under IRC Section 414(o).

 

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of Parent, any of its Subsidiaries or
ERISA Affiliates from a Benefit Plan during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan, (e)
any event or condition (i) that provides a basis under Section 4042(a)(1), (2),
or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, (f) the
partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of Parent, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan, or (g) providing any security to any Benefit Plan under
Section 401(a)(29) of the IRC by Parent or its Subsidiaries or any of their
ERISA Affiliates.

 

“Event of Default” has the meaning set forth in Section 9.

 

“Excess Availability” means as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount as determined by Agent at any time, in its Permitted Discretion equal to
the least of (i) the aggregate amount of all Revolving Credit Commitments less
the Letter of Credit Usage less Advances, (ii) the Borrowing Base less the
Letter of Credit Usage less Advances, or (iii) the Tranche B Borrowing Base less
the Letter of Credit Usage less Advances, in each case and without duplication
subject to the sublimits, Reserves Against Availability and other reserves from
time to time established in accordance with this Agreement.

 

“Excess Availability Requirement” has the meaning set forth in Section 8.23(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“FEIN” means Federal Employer Identification Number.

 

“Filing Date” has the meaning set forth in the preamble.

 

“Final Order” means a final order of the Bankruptcy Court in the Cases
authorizing and approving this Agreement and the other Loan Documents under
Section 364(c) of the Bankruptcy Code and entered at or after a final hearing,
in form and substance reasonably satisfactory to the Agent and Bingham and the
Borrowers and their counsel.  The Final Order shall, among other things, have:

 

(a)           authorized the transactions contemplated by this Agreement and the
extensions of credit under this Agreement in an amount not greater than the
Total Commitment provided for herein after entry of the Final Order;

 

(b)           granted the claim status and Liens described in Section 4.1, and
prohibited the granting of additional Liens on the assets of the Borrowers other
than Permitted Liens; and

 

13

--------------------------------------------------------------------------------


 

(c)           provided that such Liens are automatically perfected by the entry
of the Final Order and also granted to the Agent for the benefit of the Agent
and the Lenders relief from the automatic stay of Section 362(a) of the
Bankruptcy Code to enable the Agent, if the Agent elects to do so in its
discretion, to make all filings and recordings and to take all other actions
considered necessary or advisable by the Agent to perfect, protect and insure
the priority of its Liens upon the Collateral as a matter of non-bankruptcy law.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning set forth in Section 2.16(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect on the
Balance Sheet Date in the United States, consistently applied, unless, in
accordance with the provisions of Section 8.12, GAAP is adjusted to conform with
Accounting Changes.

 

“General Intangibles” means all of Borrowers’ now owned or hereafter acquired
right, title, and interest with respect to general intangibles and other
personal property (including payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names including, without limitation
the trade names “Soundtrack”, “Ultimate Electronics”, “Fast Trak”, and “Audio
King”, trademarks, servicemarks, copyrights, blueprints, drawings, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, computer programs, information contained on
computer disks or tapes, software, literature, reports, catalogs, money, deposit
accounts, insurance premium rebates, tax refunds, and tax refund claims,
membership interests in limited liability companies and general partnership
interests in general partnerships and limited and general partnership interests
in limited partnerships), and any and all supporting obligations in respect
thereof, and any other personal property other than goods, Accounts, Investment
Property, and Negotiable Collateral.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational or governing
documents of such Person.

 

“Governmental Authority” means any foreign, federal, state, local, or other
governmental or administrative body, instrumentality, department, or agency or
any court, tribunal, administrative hearing body, arbitration panel, commission,
or other similar dispute-resolving panel or body.

 

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of §3(2) of ERISA maintained or contributed to by any Borrower or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or

 

14

--------------------------------------------------------------------------------


 

electrical equipment that contains any oil or dielectric fluid containing levels
of polychlorinated biphenyls in excess of 50 parts per million.

 

“Holdout Lender” has the meaning set forth in Section 16.2.

 

“Indebtedness” means, without duplication (a) all obligations of a Borrower for
borrowed money, (b) all obligations of a Borrower evidenced by bonds,
debentures, notes, or other similar instruments (including obligations incurred
in connection with the acquisition of property, assets or businesses) and all
reimbursement or other obligations of a Borrower in respect of letters of
credit, bankers acceptances, interest rate swaps, or other financial products,
(c) all obligations of a Borrower under Capital Leases, (d) all obligations or
liabilities of others secured by a Lien on any asset of a Borrower, irrespective
of whether such obligation or liability is assumed, (e) all obligations of a
Borrower for the deferred purchase price of assets (other than trade debt
incurred in the ordinary course of a Borrower’s business and repayable in
accordance with customary trade practices), (f) all obligations of a Borrower
under Synthetic Leases, (g) all sales by a Borrower of (i) accounts or general
intangibles for money due or to become due, (ii) chattel paper, instruments or
documents creating or evidencing a right to payment of money or (iii) other
receivables (collectively “receivables”), whether pursuant to a purchase
facility or otherwise, other than in connection with the disposition of the
business operations of such Borrower relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Borrower to pay any discount, interest,
fees, indemnities, penalties, recourse, expenses or other amounts in connection
therewith, (h) all obligations of a Borrower (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Stock issued by such Borrower or any rights measured by the value of
such Stock, (i) all obligations of a Borrower under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including, without limitation, caps, floors, collars and similar agreements),
the value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices (a “derivative contract”), (j) all obligations in
respect of Indebtedness of any other entity (including any partnership in which
a Borrower is a general partner) to the extent that a Borrower is liable
therefor as a result of such Borrower’s ownership interest in or other
relationship with such entity based on the Governing Documents of such entity or
other documents governing such Borrower’s ownership interest or other
relationship with such entity, except to the extent that the terms of such
Indebtedness provide that such Borrower is not liable therefor and such terms
are enforceable under applicable law, (k) all obligations, contingent or
otherwise, of a Borrower guaranteeing, or having the economic effect of
guarantying or otherwise acting as surety for, any obligation of a type
described in any of clauses (a) through (j) (the “primary obligation”) of
another Person (the “primary obligor”), in any manner, whether directly or
indirectly, and including, without limitation, any obligation of such Borrower
(i) to purchase or pay (or advance or supply funds for the purchase of) any
security for the payment of such primary obligation, (ii) to purchase property,
securities or services for the purpose of assuring the payment of such primary
obligation, or (iii) to maintain working capital, equity capital or other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

 

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (t) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (u) any Capital
Lease shall be the principal component of the aggregate of the rental
obligations under such Capital Lease payable over the term thereof that is not
subject to termination by the lessee, (v) any sale of receivables shall be the
amount of unrecovered capital or principal investment of the purchaser (other
than any Borrower or any of its wholly owned Subsidiaries) thereof, excluding
amounts representative of

 

15

--------------------------------------------------------------------------------


 

yield or interest earned on such investment, (w) any Synthetic Lease shall be
the stipulated loss value, termination value or other equivalent amount, (x) any
derivative contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such derivative contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred, (y) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price and (z) any guaranty or other contingent liability referred to
in clause (k) shall be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty or other contingent
obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

 

“Indemnified Liabilities” has the meaning set forth in Section 12.3.

 

“Indemnified Person” has the meaning set forth in Section 12.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers and Agent, the form and substance of which is
satisfactory to Agent.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1 month
thereafter; provided, however, that (a) if any Interest Period would end on a
day that is not a Business Day, such Interest Period shall be extended (subject
to clauses (c)-(e) below) to the next succeeding Business Day, (b) interest
shall accrue at the applicable rate based upon the LIBOR Rate from and including
the first day of each Interest Period to, but excluding, the day on which any
Interest Period expires, (c) any Interest Period that would end on a day that is
not a Business Day shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (d) with respect to an
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period), the Interest Period shall end on the last
Business Day of the calendar month that is 1 month after the date on which the
Interest Period began, as applicable, and (e) Borrowers (or Administrative
Borrower on behalf thereof) may not elect an Interest Period which will end
after the Termination Date.

 

“Interim Order” means an order of the Bankruptcy Court in the form attached
hereto as Exhibit I-1 with such changes as the Agent may consent to in the
Agent’s sole discretion.

 

“Inventory” means all Borrowers’ now owned or hereafter acquired right, title,
and interest with respect to “inventory” (as such term is defined from time to
time in the Code) and including without limitation, goods held for sale or lease
or to be furnished under a contract of service, goods that are leased by a
Borrower as lessor, goods that are furnished by a Borrower under a contract of
service, and all of Borrowers’ now-owned or hereafter acquired raw materials,
work in process, or materials used or consumed in a Borrower’s business
including packing and shipping materials.

 

16

--------------------------------------------------------------------------------


 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, transfers of property to, or capital contributions (excluding (a)
commission, travel, and similar advances to officers and employees of such
Person made in the ordinary course of business, and (b) bona fide Accounts
arising in the ordinary course of business consistent with past practices),
purchases or other acquisitions for consideration of Indebtedness or Stock, and
any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.  In determining the aggregate amount of
Investments outstanding at any particular time: (a) the amount of any Investment
represented by a guaranty shall be taken at not less than the principal amount
of the obligations guaranteed and still outstanding; (b) there shall be included
as an Investment all interest accrued with respect to Indebtedness constituting
an Investment unless and until such interest is paid; (c) there shall be
deducted in respect of each such Investment any amount received as a return of
capital (but only by repurchase, redemption, retirement, repayment, liquidating
dividend or liquidating distribution); (d) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise, except that accrued interest
included as provided in the foregoing clause (b) may be deducted when paid; and
(e) there shall not be deducted from the aggregate amount of Investments any
decrease in the value thereof.

 

“Investment Property” means all of Borrowers’ now owned or hereafter acquired
right, title, and interest with respect to “investment property” as that term is
defined in the Code, and any and all supporting obligations in respect thereof.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Issuing Lender” means WFRF.

 

“L/C” has the meaning set forth in Section 2.15.

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning set forth in Section 2.15.

 

“Lender” and “Lenders” means the Revolving Credit Lenders, the Tranche B Lenders
and the Tranche C Lenders, and shall include any other Person made a party to
this Agreement in accordance with the provisions of Section 15.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and the Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) fees or charges
actually paid or incurred by Agent in connection with the Lender Group’s
transactions with Borrowers relating to the Loan Documents, including, fees or
charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and
UCC searches and including searches with the patent and trademark office, the
copyright office, or the department of motor vehicles), filing, recording,
publication, appraisal (including periodic Collateral appraisals or business
valuations to the extent of the fees and charges (and up to the amount of any
limitation) contained in this Agreement, real estate surveys, real estate title
policies and endorsements, and environmental audits, (c) costs and expenses
incurred by Agent in the

 

17

--------------------------------------------------------------------------------


 

disbursement of funds to or for the account of Borrowers (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by the Agent to
correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of Agent related to audit examinations of the Books to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement, (g) reasonable costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Borrower or any guarantor
of the Obligations, (h) Agent’s reasonable fees and expenses (including
attorneys fees) incurred in advising, structuring, drafting, reviewing,
syndicating, administering, amending or modifying the Loan Documents and any
related document or instrument, (i) actual and reasonable costs and expenses
(including attorney’s fees and expenses) incurred by the Lenders in connection
with the negotiation, preparation and execution of this Agreement and the other
Loan Documents, and (j) Agent’s reasonable fees and expenses (including fees,
expenses and other charges of attorneys and consulting, accounting, appraisal,
investment banking and similar professional fees and charges) incurred in
terminating, enforcing, or defending the Loan Documents, irrespective of whether
suit is brought, or in taking any Remedial Action concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, partners,
investors and agents of such Lender.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus 100% of the amount of
outstanding time drafts accepted by an Underlying Issuer as a result of drawings
under Underlying Letters of Credit.

 

“LIBOR Deadline” has the meaning set forth in Section 2.16(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Option” has the meaning set forth in Section 2.16(a).

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next 1/16%)
by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100% minus
the Reserve Percentage.  The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each Advance (or portion of an Advance) that bears
interest at a rate determined by reference to the LIBOR Rate.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, adverse

 

18

--------------------------------------------------------------------------------


 

claim or charge, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes and also including reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting Real
Property Collateral.

 

“Loan Account” has the meaning set forth in Section 2.13.

 

“Loan Documents” means this Agreement, the Blocked Account Agreements, the
Credit Card Agreements, all Control Agreements, the Pledge Agreement, the
Letters of Credit, the Mortgages, the Perfection Certificates, the Trademark
Security Agreement, the Intercompany Subordination Agreement, any certificates
(including without limitation, the Borrowing Base Certificate and the Compliance
Certificate) from time to time delivered by a Borrower pursuant to this
Agreement or any other Loan Document, any Note or Notes (and any allonges
thereto) executed by a Borrower in connection with this Agreement and payable to
a member of the Lender Group, Uniform Commercial Code financing statements
required under this Agreement, and any other agreement entered into, now or in
the future, by any Borrower and the Lender Group in connection with this
Agreement.

 

“Manufacturer Payables” means Indebtedness of any Borrower to the manufacturers,
suppliers, providers, vendors or distributors of such Borrower’s Inventory
incurred by such Borrower for the acquisition of such Inventory, which
Indebtedness is not secured by any lien, security interest or encumbrance.

 

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of Borrowers taken as a whole other than the
commencement of the Cases (including events leading up to and following such
commencement), (b) a material impairment of a Borrower’s ability to perform its
obligations under the Loan Documents to which it is a party or of the Lender
Group’s ability to enforce the Obligations or realize upon the Collateral, or
(c) a material adverse effect on the value of the Collateral or the amount that
Agent would be likely to receive (after giving consideration to delays in
payment and costs of enforcement) in the liquidation of such Collateral, or (d)
a material impairment of the validity, enforceability, attachment, perfection or
priority of the Agent’s Liens with respect to the Collateral as a result of an
action or failure to act on the part of a Borrower.

 

“Material Inventory Supplier” means any supplier, provider, manufacturer, vendor
or distributor of a Borrower’s Inventory from whom such Borrower purchases
directly or indirectly, two percent (2.00%) or more of the total Inventory
purchased by such Borrower during any fiscal year.

 

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by a Borrower in favor
of Agent, for the benefit of the Lender Group, in form and substance
satisfactory to Agent, that encumber the Real Property Collateral and the
related improvements thereto as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) to which Parent, any of its Subsidiaries, or any
ERISA Affiliate has contributed, or was obligated to contribute, within the past
six years.

 

“Negotiable Collateral” means all of Borrowers’ now owned and hereafter acquired
right, title, and interest with respect to letters of credit, letter of credit
rights (whether or not in writing), instruments,

 

19

--------------------------------------------------------------------------------


 

promissory notes, drafts, documents, and chattel paper (including electronic
chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

 

“Net Cash Proceeds” means with respect to any sale or other disposition of
assets of any Person, the cash proceeds received by such Person from such sale
or other disposition, less all reasonable and documented out-of-pocket fees,
commissions and other reasonable and customary direct expenses actually incurred
in connection with such sale or other disposition, including the amount of any
transfer or documentary taxes required to be paid as a result thereof by such
Person.

 

“Net Liquidation Percentage” means, at any date of determination, the percentage
of the Cost value of Borrowers’ Eligible Inventory that is estimated to be
recoverable in an orderly liquidation of such Eligible Inventory, net of
liquidation expenses, such percentage to be as determined from time to time by
Agent in its Permitted Discretion.

 

“Net Retail Liquidation Value” means, at any date of determination, the result
(expressed in Dollars) of the Net Liquidation Percentage times the Cost value of
Eligible Inventory as of such date.

 

“Note” or “Notes” means the Revolving Credit Notes, the Tranche B Notes and the
Tranche C Notes.

 

“Obligations” means all loans, Advances, Borrowings, Tranche B Loan, Tranche C
Loan, debts, principal, interest, contingent reimbursement obligations with
respect to outstanding Letters of Credit, premiums, liabilities (including all
amounts charged to Borrowers’ Loan Account pursuant hereto and all obligations
arising out of or in connection with Bank Products provided by any Agent-Related
Persons), obligations, fees (including the Tranche C Commitment Fee and fees
provided for in the Agent Fee Letter, the Tranche B Fee Letter), charges, costs,
Lender Group Expenses, lease payments, guaranties, covenants, and duties of any
kind and description owing by Borrowers to the Lender Group pursuant to or
evidenced by the Loan Documents and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all interest not paid when due
and all Lender Group Expenses that Borrowers are required to pay or reimburse by
the Loan Documents, by law, or otherwise.  Any reference in this Agreement or in
the Loan Documents to the Obligations shall include all amendments, changes,
extensions, modifications, and supplements, thereto and thereof, as applicable,
both prior and subsequent to any Insolvency Proceeding.

 

“Orders” means the Final Order and the Interim Order.

 

“Organizational I.D. Number” means with respect to a Person, other than a
natural person, the organizational identification number assigned to such
Person, if any, by the applicable governmental unit or agency of the
jurisdiction of organization of such Person.

 

“Originating Lender” has the meaning set forth in Section 15.1(e).

 

“Overadvance” has the meaning set forth in Section 2.6.

 

“Paid in Full” or “paid in full” means indefeasible payment of all amounts owing
under the Loan Documents according to the terms thereof, including loan fees,
service fees, professional fees, interest (and specifically including interest
accrued after the commencement of any Insolvency Proceeding), default interest,
interest on interest, and expense reimbursements, whether or not the same would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding.

 

20

--------------------------------------------------------------------------------


 

“Parent” has the meaning set forth in the preamble to this Agreement.

 

“Participant” has the meaning set forth in Section 15.1(e).

 

“PBGC” means the Pension Benefit Guaranty Corporation created by §4002 of ERISA
and any successor entity or entities having similar responsibilities.

 

“Perfection Certificate” means the Representations and Warranties of Officers
forms submitted by Administrative Borrower to Agent with respect to each
Borrower, together with Borrowers’ completed responses to the inquiries set
forth therein, the form and substance of such responses to be satisfactory to
Agent.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Investments” means (a) Investments in Cash Equivalents, (b)
Investments by any Borrower in any other Borrower; provided that if any such
Investment is in the form of Indebtedness, such Indebtedness investment shall be
subject to the terms and conditions of the Intercompany Subordination Agreement
and (c) advances made in connection with purchases of goods or services in the
ordinary course of business.

 

“Permitted Liens” means (a) Liens held by Agent for the benefit of Agent and the
Lenders, (b) Liens for unpaid taxes that either (i) are not yet delinquent for
more than 30 days, or (ii) are the subject of Permitted Protests, (c) Liens in
existence on the Filing Date, (d) purchase money Liens or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness or the acquisition or lease of the
underlying asset hereunder and so long as such Lien attaches only to the asset
purchased or acquired and the proceeds thereof and only secures the purchase
price of the asset, (e) Liens on assets other than Inventory arising by
operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of
Borrowers’ business and not in connection with the borrowing of money, and which
Liens either (i) are for sums not yet due and payable, or (ii) are the subject
of Permitted Protests, (f) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (g) Liens
arising by reason of security for surety or appeal bonds in the ordinary course
of Borrowers’ business, (h) Liens or deposits to secure performance of bids,
tenders, or leases (to the extent permitted under this Agreement), incurred in
the ordinary course of the borrowers’ business and not in connection with the
borrowing of money, (i) with respect to the Real Property Collateral, easements,
rights of way and zoning restrictions that do not materially interfere with or
impair the use or operation thereof by the Borrowers, (j) Liens in favor of
consignors in respect of consignments permitted by Section 8.10, (k) Liens of or
resulting from any judgment or award that would not cause a Material Adverse
Change or constitute a Default and as to which the time for appeal or petition
for rehearing of which has not yet expired, or in respect of which a Borrower is
in good faith prosecuting an appeal or proceeding for review and in respect of
which a stay of execution pending such appeal or proceeding for review has been
secured, and (l) adequate protection Liens in favor of holders of Prior
Permitted Liens to the extent approved in writing by the Agent.

 

“Permitted Prior Liens” means valid, properly perfected and otherwise
unavoidable Liens existing as of the Filing Date and are specifically set forth
on Schedule P-1 attached hereto, and Liens otherwise approved in writing by the
Agent.  The term includes a Lien on proceeds or products of, or accessions to,
assets subject to a Permitted Prior Lien and arising or created after the Filing
Date to the extent that such

 

21

--------------------------------------------------------------------------------


 

Lien in the proceeds, products or accessions would have been valid, properly
perfected and not subject to avoidance if the proceeds, products or accessions
had arisen or been created immediately prior to the commencement of the Cases.

 

“Permitted Protest” means the right of the applicable Borrower to protest any
Lien (other than any such Lien that secures the Obligations), taxes (other than
payroll taxes or taxes that are the subject of a United States federal tax
lien), or rental payment, provided that (a) a reserve with respect to such
obligation is established on the Books in an amount that is reasonably
satisfactory to Agent, (b) any such protest is instituted promptly and
prosecuted diligently by the applicable Borrower in good faith, and (c) Agent is
satisfied that, while any such protest is pending, there will be no impairment
of the enforceability, validity, or priority of any of the Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $1,000,000.  In no event
shall Permitted Purchase Money Indebtedness include Indebtedness incurred for
the purpose of financing all or any part of the acquisition cost of any
Inventory.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and any Governmental Authority.

 

“Personal Property Collateral” means all Collateral other than Real Property
Collateral.

 

“Pledge Agreement” means the amended and restated and consolidated master
securities pledge agreement executed and delivered by each Borrower and Agent,
the form and substance of which is satisfactory to Agent.

 

“Prepetition Agent” has the meaning set forth in the preamble hereto.

 

“Prepetition Borrowers” has the meaning set forth in the preamble hereto.

 

“Prepetition Credit Agreement” has the meaning set forth in the preamble hereto.

 

“Prepetition Lenders” has the meaning set forth in the preamble hereto.

 

“Prepetition Tranche B Agent” has the meaning set forth in the preamble hereto.

 

“Priority Bank Products” means, collectively, (a) credit card services or
facilities (other than private label credit card services or facilities with
recourse to the Borrowers administered by Wells Fargo or an Affiliate of Wells
Fargo which are not in existence on the Closing Date) and (b) Bank Products set
forth in clause (b) through clause (f), inclusive, of the definition of “Bank
Products”.

 

“Pro Rata Share” means:

 

(a)                                  with respect to a Revolving Credit Lender’s
obligation to make Advances and receive payments of principal, interest, fees,
costs, and expenses with respect thereto under this Agreement, (i) prior to
Revolving Credit Commitments being reduced to zero, the percentage obtained by
dividing (X) such Revolving Credit Lender’s Commitment, by (Y) the aggregate
Revolving Credit Commitments of all Revolving Credit Lenders, and (ii) from and
after the time that the Revolving Credit Commitments have

 

22

--------------------------------------------------------------------------------


 

been terminated or reduced to zero, the percentage obtained by dividing (A) the
aggregate principal amount of such Revolving Credit Lender’s Advances by (B) the
aggregate principal amount of all Advances,

 

(b)                                 with respect to a Revolving Credit Lender’s
obligation to participate in Letters of Credit, to reimburse the Issuing Lender,
and to receive payments of fees with respect thereto hereunder, (x) prior to the
Revolving Credit Commitments being reduced to zero, the percentage obtained by
dividing (i) such Revolving Credit Lender’s Revolving Credit Commitment, by (ii)
the aggregate Revolving Credit Commitments of all Revolving Credit Lenders, and
(y) from and after the time that the Revolving Credit Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (I) the
aggregate principal amount of such Revolving Credit Lender’s Advances by (II)
the aggregate principal amount of all Advances,

 

(c)                                  with respect to a Tranche B Lender’s
obligation under this Agreement to fund Tranche B Loans and right to receive
payments of principal, interest, fees, costs and expenses with respect thereto,
the percentage obtained by dividing (X) the aggregate principal amount of the
outstanding Tranche B Loan made by such Tranche B Lender by (Y) the aggregate
principal amount of the Tranche B Loans outstanding,

 

(d)                                 with respect to a Tranche C Lender’s
obligation under this Agreement to fund Tranche C Loans and right to receive
payments of principal, interest, fees, costs and expenses with respect thereto,
the percentage obtained by dividing (X) the aggregate principal amount of the
outstanding Tranche C Loan made by such Tranche C Lender by (Y) the aggregate
principal amount of the Tranche C Loans outstanding,

 

(e)                                  with respect to all other matters
hereunder, the percentage under the applicable agreement obtained by dividing
(i) such Lender’s Commitment, by (ii) the aggregate amount of Commitments of all
Lenders; provided, however, that, in each case, in the event all Commitments
have been terminated or reduced to zero, Pro Rata Share shall be determined
according to the Commitments in effect immediately prior to such termination.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capital Lease Obligations) incurred at the time of, or within 20
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof.

 

“Real Property Collateral” means any estates or interests in real property now
owned or leased or hereafter acquired or leased by any Borrower and the
improvements thereto and identified on Schedule R-1, including without
limitation, the Thornton Colorado Facility, any real property hereafter acquired
by a Borrower and any leasehold interests now or hereafter acquired by a
Borrower.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 USC § 9601.

 

23

--------------------------------------------------------------------------------


 

“Replacement Lender” has the meaning set forth in Section 16.2.

 

“Report” has the meaning set forth in Section 17.19.

 

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days notice to the PBGC is waived under applicable regulations.

 

“Required Lenders” means the Required Revolving Credit Lenders and the Required
Tranche B Lenders.

 

“Required Revolving Credit Lenders” means, at any time, Revolving Credit Lenders
whose Pro Rata Shares aggregate 51% or more of the Revolving Credit Commitments,
or if the Revolving Credit Commitments have been terminated irrevocably, 51% or
more of the Obligations in respect of the Borrowings then outstanding.

 

“Reorganization Plan” means a plan or plans of reorganization in the Cases.

 

“Required Tranche B Lenders” means, at any time, Tranche B Lenders whose Pro
Rata Shares aggregate 51% or more of the Obligations in respect of the Tranche B
Loan then outstanding.

 

“Retail” means the Cost of Inventory divided by the Cost Factor.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Reserves Against Availability” means such reserves as Agent, from time to time
determines in its Permitted Discretion as being appropriate to reflect
impediments to Lender Group’s ability to realize upon the Collateral.

 

“Revolving Credit Commitment” means, for each Revolving Credit Lender, the
amount set forth opposite such Revolving Credit Lender’s name under the
applicable heading on Schedule 1.1(a) or on the signature page of the Assignment
and Acceptance pursuant to which such Revolving Credit Lender became a Revolving
Credit Lender hereunder in accordance with the provisions of Section 15.1.

 

“Revolving Credit Lender” means a Lender identified on Schedule 1.1(a) or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Revolving Credit Lender hereunder in accordance with Section 15.1.

 

“Revolving Credit Lenders Prepayment Premium” means, as of any date of
determination whether or not acknowledged or allowed for in any case or
proceeding under the Bankruptcy Code, an amount equal to $2,000,000.

 

24

--------------------------------------------------------------------------------


 

“Revolving Credit Notes” means one or more of the promissory notes issued
pursuant to Section 2.1(g) to evidence the Advances hereunder and substantially
in the form of Exhibit N-1 annexed hereto, as amended, endorsed or otherwise
modified from time to time.

 

“Revolving Undersecured Finding” has the meaning provided in Section 2.5(d) of
this Agreement.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a “securities account” as that term is defined in the
Code.

 

“Settlement” has the meaning set forth in Section 2.2(f)(i).

 

“Settlement Date” has the meaning set forth in Section 2.2(f)(i).

 

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

 

Standstill Termination Date” means any date on which an Event of Default exists
under Section 9.1 and has existed for at least fifteen (15) consecutive days
prior to such date, (a) on which Excess Availability is less than $5,000,000 and
(i) fifteen (15) days prior to such date Excess Availability was less than
$5,000,000 and during such fifteen (15) day period there was no period of three
(3) consecutive days in which Excess Availability was equal to or exceeded
$5,000,000 or (ii) during the forty-five (45) days prior to such date Excess
Availability was less than $5,000,000 for twenty-five (25) or more days during
such period, (b) the date which is thirty (30) days after the Tranche B Lenders
have given notice to the Agent that an Event of Default in respect of
Section 7.2(a), Section 7.3(a), (b), (c) or (d) has occurred, unless any such
Event of Default is cured within such thirty (30) day period, or (c) the date
which is thirty (30) days after the Tranche B Lenders have given notice to the
Agent that an Event of Default in respect of Section 8.23 has occurred.

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity. For the
avoidance of doubt, the Ultimate Electronics Children’s Foundation shall not be
considered a Subsidiary.

 

25

--------------------------------------------------------------------------------


 

“Superpriority Claim” means a claim against a Borrower or its estate in its Case
which is an administrative expense claim having priority over (a) any and all
allowed administrative expenses and (b) unsecured claims now existing or
hereafter arising, including, without limitation, administrative expenses of the
kind specified in Section 503(b), 506(c), 507(b), 1113 or 1114 of the Bankruptcy
Code.

 

“Swing Lender” means WFRF.

 

“Swing Loan” has the meaning set forth in Section 2.2(d)(i).

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

“Termination Date” means the earlier to occur of (a) July 14, 2006, (b) the
effective date of a Reorganization Plan that has been confirmed by an order of
the Bankruptcy Court, and (c) the effective date of a sale of all or
substantially all of the Borrowers’ assets or business pursuant to Section 363
of the Bankruptcy Code which is authorized by the Bankruptcy Court and in the
event of a series of transactions resulting in the sale of all or substantially
all of the Borrowers’ assets, the latest of such sales.

 

“Termination Declaration Date” means the earliest to occur of (a) the date on
which the Agent declares all Obligations to be due and payable on account of the
occurrence of an Event of Default, (b) the date on which the Agent declares a
termination of the Commitments on account of the occurrence of an Event of
Default, and (c) the Termination Date.

 

“Thornton Colorado Facility” means Parent’s facility at 321 West 84th Avenue,
Thornton, Colorado, consisting of the headquarters of Parent, a warehouse of
Parent, and a retail store of Parent.  For the avoidance of doubt, “Thorton
Colorado Facility” does not include the adjacent undeveloped parcel.

 

“Total Commitment” means an aggregate outstanding amount not to exceed:

 

(a)                                  except as otherwise provided in clause (b)
below, the amount of $15,000,000 plus the aggregate amount of all “Obligations”
(as defined in the Prepetition Credit Agreement) for the payment in full of such
“Obligations” under the Prepetition Credit Agreement and approved in the Interim
Order; and

 

(b)                                 on and after (i) the entry of the Final
Order, (ii) the satisfaction or waiver of any condition that has been deferred
or waived in the discretion of the Agent pursuant to the last paragraph of
Section 3.2(f), and (iii) the execution and delivery by the Borrowers of new
Notes to the Revolving Credit Lenders requesting such Notes in an aggregate face
amount of $100,000,000, the sum of $118,547,000.

 

The Total Commitment may be reduced from time to time pursuant to the provisions
of this Agreement.  If the Commitments are terminated pursuant to the provisions
of this Agreement, the Total Commitment shall be zero.

 

“Trademark Security Agreement” means the trademark security agreement executed
and delivered by Parent and Agent, the form and substance of which is
satisfactory to Agent.

 

26

--------------------------------------------------------------------------------


 

“Tranche B Borrowing Base” means

 

(a)                                  the lesser of

 

(i)                                     97% of the Net Retail Liquidation Value
of Eligible Inventory; or

 

(ii)                                  80% of the Cost of Eligible Inventory;
plus

 

(b)                                 the lesser of

 

(i)                                     60% of the Appraised Fair Market Value
of the Thornton Colorado Facility, or

 

(ii)                                  $10,380,000; plus

 

(c)                                  85% of Eligible Credit Card Receivables,
minus

 

(d)                                 the aggregate principal amount outstanding
of the Tranche B Loan as of the date of such determination; minus

 

(e)                                  the aggregate of such Reserves Against
Availability as may have been established by Agent in connection with the
Borrowing Base, minus

 

(f)                                    a reserve for the Carve Out in the amount
of (x) at all times prior to the entry of the Final Order, $1,000,000 and (y) at
all times thereafter, $2,000,000.

 

“Tranche B Commitment Fee” means such commitment fee as set forth in the Tranche
B Fee Letter, which such fee shall be payable on the Closing Date and which
shall be non-refundable when paid (irrespective of whether this Agreement is
terminated thereafter).

 

“Tranche C Commitment Fee” means a fee in the amount equal to 1.50% of the
Tranche C Loan, which such fee shall be payable on the Closing Date and which
shall be non-refundable when paid (irrespective of whether this Agreement is
terminated thereafter).

 

“Tranche B Early Termination Fee” has the meaning provided in Section 2.3(c).

 

“Tranche B Fee Letter” means that certain fee letter, dated as of even date
herewith, between Borrowers and Tranche B Lenders, in form and substance
satisfactory to Tranche B Lenders.

 

“Tranche B Interest” shall have the meaning provided in Section 2.3(d).

 

“Tranche C Interest” shall have the meaning provided in Section 2.4(d).

 

“Tranche B Interest Rate” means, Base Rate plus six percent (6%).

 

“Tranche C Interest Rate” means, twenty percent (20%) per annum, payable in
kind.

 

“Tranche B Lender” means a Lender identified on Schedule 1.1(a) or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Tranche B Lender hereunder in accordance with Section 15.1

 

27

--------------------------------------------------------------------------------


 

“Tranche C Lender” means a Lender identified on Schedule 1.1(a) or on the
signature page of the Assignment and Acceptance pursuant to which such Lender
became a Tranche C Lender hereunder in accordance with Section 15.1

 

“Tranche B Lender Fees” means the Tranche B Commitment Fee and such others fees
which may be due to the Tranche B Lenders hereunder.

 

“Tranche B Loan Interest Payment Date” shall have the meaning provided in
Section 2.3(d).

 

“Tranche B Loan” means the Tranche B Loan made or to be made by the Tranche B
Lenders to the Borrowers on the Closing Date in the original aggregate principal
amount of $13,000,000 pursuant to Section 2.3(a).

 

“Tranche C Loan” means the Tranche C Loan made or to be made by the Tranche C
Lenders to the Borrowers on the Closing Date in the original aggregate principal
amount of $5,547,500 pursuant to Section 2.4(a).

 

“Tranche B Note” means one or more of the promissory notes issued pursuant to
Section 2.3(b) to evidence the Tranche B Loan made hereunder and substantially
in the form of Exhibit N-2 annexed hereto, as amended, endorsed or otherwise
modified from time to time.

 

“Tranche C Note” means one or more of the promissory notes issued pursuant to
Section 2.4(b) to evidence the Tranche C Loan made hereunder and substantially
in the form of Exhibit N-3 annexed hereto, as amended, endorsed or otherwise
modified from time to time.

 

“Type of Organization” means with respect to a Person other than a natural
person, the kind or type of entity by which such Person is organized, such as
corporation, limited partnership or limited liability company.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“Voidable Transfer” has the meaning set forth in Section 18.7.

 

“Wattles Equity Investment” means that certain (i) Stock Purchase Agreement,
dated as of January 11, 2005 (as in effect on the Closing Date), between Parent
and Mark Wattles Enterprises, LLC and (ii) the Option Agreement, dated as of
January 11, 2005 (as in effect on the Closing Date), between Parent and Mark
Wattles Enterprises, LLC.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“WFRF” means Wells Fargo Retail Finance, LLC, a Delaware limited liability
company.

 

“Yield Revenue” means, as of the date of determination, with respect to the
Tranche B Loan or the Tranche C Loan, as the case may be, all amounts which are
payable on account of the Tranche B Loan, the Tranche B Lender Fees and the
Tranche B Interest Rate with respect to the Tranche B Loan, or

 

28

--------------------------------------------------------------------------------


 

as the case may be, the Tranche C Loan, the Tranche C Commitment Fee and the
Tranche C Interest Rate (including, interest payable in kind), in each case from
the Closing Date through and including the first anniversary of the Closing
Date.

 

1.2                               Accounting Terms.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP applied
on a consistent basis by the accounting entity to which they refer.  When used
herein, the term “financial statements” shall include the notes and schedules
thereto.  Whenever the term “Borrowers” or the term “Parent” is used in respect
of a financial covenant or a related definition, it shall be understood to mean
Parent and its Subsidiaries on a consolidated basis unless the context clearly
requires otherwise.

 

1.3                               Code.  Any terms used in this Agreement that
are defined in the Code shall be construed and defined as set forth from time to
time in the Code unless otherwise defined herein, with the term “instrument”
being that defined under Article 9 of the Code.

 

1.4                               Construction.  Unless the context of this
Agreement or any other Loan Document clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “including,” “include” and “includes” are not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be.  Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified.  Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, restatements, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in the
other Loan Documents shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein.  This Agreement
and the other Loan Documents may use several different limitations, tests or
measurements to regulate the same or similar matters.  All such limitations,
tests and measurements are, however, cumulative and are to be performed in
accordance with the terms thereof.  Text which is shown in italics (except for
parenthesized italicized text), shown in bold, shown IN ALL CAPITAL LETTERS, or
in any combination of the foregoing, shall be deemed to be conspicuous.  The
words “may not” are prohibitive and not permissive.  Any reference to a Person’s
“knowledge” (or words of similar import) are to such Person’s knowledge assuming
that such Person has undertaken reasonable and diligent investigation with
respect to the subject of such “knowledge” (whether or not such investigation
has actually been undertaken).

 

1.5                               Schedules and Exhibits.  All of the schedules
and exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

1.6                               The Term “Borrower” or “Borrowers”.  Unless
otherwise specifically provided herein, all references to “Borrower” or
“Borrowers” herein shall refer to and include each Borrower separately and all
representations contained herein shall be deemed to be separately made by each
of them, and each of the covenants, agreements and obligations set forth herein
shall be deemed to be the joint and several covenants, agreements and
obligations of them.  Any notice, request, consent, report or other information

 

29

--------------------------------------------------------------------------------


 

or agreement delivered to Agent or any other member of the Lender Group by any
Borrower shall be deemed to be ratified by, consented to and also delivered by
each other Borrower.  Each Borrower recognizes and agrees that each covenant and
agreement of “Borrower” or “Borrowers” under this Agreement and the other Loan
Documents shall create a joint and several obligation of the Borrowers, which
may be enforced against Borrowers, jointly or against each Borrower separately. 
Without limiting the terms of this Agreement and the other Loan Documents,
security interests, assets and collateral shall extend to the properties,
interests, assets and collateral of each Borrower.  Similarly, the term
“Obligations” shall include, without limitation, all obligations, liabilities
and indebtedness of such entities, or any one of them, to any member the Lender
Group, whether such obligations, liabilities and indebtedness shall be joint,
several, joint and several or individual.  Unless otherwise specified in this
Agreement, the parties hereto anticipate that any notice, request, consent,
report or other information or agreement to be delivered in connection with this
Agreement by Borrowers to Agent will be executed by Parent as Administrative
Borrower, on behalf of Borrowers, and that any such notice, request, consent,
report or other information or agreement delivered to Agent and executed by
Parent shall be deemed to be executed by Parent on behalf of all the Borrowers. 
In addition, unless otherwise specified in this Agreement, the parties hereto
anticipate that any advances made hereunder by any member of the Lender Group to
Borrowers shall be disbursed directly to Parent.

 

2.                                      LOANS AND TERMS OF PAYMENT

 

2.1                               Advances.

 

(a)                                  Commitment to Lend.  Subject to the terms
and conditions of this Agreement, and during the term of this Agreement, each
Revolving Credit Lender with a Revolving Credit Commitment agrees (severally,
not jointly or jointly and severally) to make Advances to Borrowers in an amount
at any one time outstanding not to exceed such Revolving Credit Lender’s Pro
Rata Share of an amount equal to the least of (i) the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders as in effect on such date less
Letter of Credit Usage as of such date, (ii) the amount approved to be borrowed
by way of Advances and L/Cs in the Interim Order or the Final Order, whichever
is then in effect, (iii) the Borrowing Base less Letter of Credit Usage as of
such date, and (iv) the Tranche B Borrowing Base less Letter of Credit Usage as
of such date.  The Revolving Credit Lenders and the Agent shall have no
obligation to fund any Advance that would exceed the applicable amount pursuant
to the preceding sentence.

 

(b)                                 Agent’s Rights.  Anything to the contrary in
this Section 2.1 notwithstanding, Agent shall have the right, without declaring
an Event of Default, to reduce the inventory advance rates or establish Reserves
Against Availability in such amounts, and with respect to such matters, as Agent
in its sole discretion shall deem necessary or appropriate, against the
Borrowing Base and the Tranche B Borrowing Base, including with respect to (i)
sums that Borrowers are required to pay (such as taxes, assessments, insurance
premiums, or, in the case of leased assets, rents or other amounts payable under
such leases) and has failed to pay under any Section of this Agreement or any
other Loan Document, (ii) as determined by Agent in its Permitted Discretion
based on noncompliance with the covenants set forth in Sections 7 and 8, and
(iii) amounts owing by Borrowers to any Person to the extent secured by a Lien
on, or trust over, any of the Collateral (other than any existing Permitted Lien
set forth on Schedule P-1 which is specifically identified thereon as entitled
to have priority over the Agent’s Liens), which Lien or trust, in the Permitted
Discretion of Agent, likely would have a priority superior to the Agent’s Liens
(such as Liens or trusts in favor of landlords, warehousemen, carriers,
mechanics, materialmen, laborers, or suppliers, or Liens or trusts for ad
valorem, excise, sales, or other taxes where given priority under applicable
law) in and to such item of the Collateral.

 

30

--------------------------------------------------------------------------------


 

(c)                                  Payment and Reborrowing of Advances. 
Amounts borrowed pursuant to this Section may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time during the term
of this Agreement.

 

(d)                                 Revolving Credit Note.  Each Borrower shall
execute and deliver on the Closing Date (or such other date on which a Revolving
Credit Lender may become a party hereto in accordance with Section 15.1) to
Agent for each Revolving Credit Lender which so requests a Revolving Credit Note
to evidence that Revolving Credit Lender’s Advances, in the principal amount of
that Revolving Credit Lender’s Commitment and with appropriate insertions.

 

2.2                               Borrowing Procedures and Settlements.

 

(a)                                  Procedure for Borrowing.  Each Borrowing
shall be made by an irrevocable written request by an Authorized Person
delivered to Agent (which notice must be received by Agent no later than 2:00
p.m.(Boston, Massachusetts time)) on the Business Day prior to the date that is
the requested Funding Date in the case of a request for an Advance that is to
bear interest at a rate based on the Base Rate and three (3) Business Days prior
to the date that is the requested Funding Date in the case of an Advance that is
to bear interest at a rate based on the LIBOR Rate.  Such request shall specify
(i) the amount of such Borrowing, (ii) the requested Funding Date, which shall
be a Business Day, (iii) whether the Advance is to constitute a LIBOR Rate Loan
or a Base Rate Loan, and (iv) if such Advance is to constitute a LIBOR Rate
Loan, the requested Interest Period therefor.  At Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person may give
Agent telephonic notice of such request by the required time, with such
telephonic notice to be confirmed in writing within 24 hours of the giving of
such notice.

 

(b)                                 Agent’s Election.  Promptly after receipt of
a request for a Borrowing pursuant to Section 2.2(a), Agent shall elect, in its
discretion, (i) to have the terms of Section 2.2(c) apply to such requested
Borrowing, or (ii) if the Borrowing is for an Advance, to request Swing Lender
to make a Swing Loan pursuant to the terms of Section 2.2(d) in the amount of
the requested Borrowing; provided, however, that if Swing Lender declines in its
sole discretion to make a Swing Loan pursuant to Section 2.2(d), Agent shall
elect to have the terms of Section 2.2(c) apply to such requested Borrowing.

 

(c)                                  Making of Advances.

 

(i)                                     In the event that Agent shall elect to
have the terms of this Section 2.2(c) apply to a requested Borrowing as
described in Section 2.2(b), then promptly after receipt of a request for a
Borrowing pursuant to Section 2.2(a), Agent shall notify the Revolving Credit
Lenders, not later than 3:00 p.m. (Boston, Massachusetts time) on the Business
Day immediately preceding the Funding Date applicable thereto, by facsimile,
telephone, or other similar form of transmission, of the requested Borrowing. 
Each Revolving Credit Lender shall make the amount of such Revolving Credit
Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 2:00 p.m.
(Boston, Massachusetts time) on the Funding Date applicable thereto.  After
Agent’s receipt of the proceeds of such Advances, upon satisfaction of the
applicable conditions precedent set forth in Section 3 hereof, Agent shall make
the proceeds thereof available to Administrative Borrower on the applicable
Funding Date by transferring immediately available funds equal to such proceeds
received by Agent to Administrative Borrower’s Designated Account; provided,
however, that, subject to the provisions of Section 2.2(i), Agent shall not
request any Revolving Credit Lender to make, and no Revolving Credit Lender
shall have the obligation to make, any Advance if Agent

 

31

--------------------------------------------------------------------------------


 

shall have actual knowledge that (1) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing unless such condition has been waived, or (2)
the requested Borrowing would exceed the Excess Availability on such Funding
Date.

 

(ii)                                  Unless Agent receives notice from a
Revolving Credit Lender on or prior to the Closing Date or, with respect to any
Borrowing after the Closing Date, at least one (1) Business Day prior to the
date of such Borrowing, that such Revolving Credit Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Revolving Credit Lender’s Pro Rata Share of the Borrowing,
Agent may assume that each Revolving Credit Lender has made or will make such
amount available to Agent in immediately available funds on the Funding Date and
Agent may (but shall not be so required), in reliance upon such assumption, make
available to Borrowers on such date a corresponding amount.  If and to the
extent any Revolving Credit Lender shall not have made its full amount available
to Agent in immediately available funds and Agent in such circumstances has made
available to Borrowers such amount, that Revolving Credit Lender shall on the
Business Day following such Funding Date make such amount available to Agent,
together with interest at the Defaulting Lender Rate for each day during such
period.  A notice submitted by Agent to any Revolving Credit Lender with respect
to amounts owing under this subsection shall be conclusive, absent manifest
error.  If such amount is so made available, such payment to Agent shall
constitute such Revolving Credit Lender’s Advance on the date of Borrowing for
all purposes of this Agreement.  If such amount is not made available to Agent
on the Business Day following the Funding Date, Agent will notify Administrative
Borrower of such failure to fund and, upon demand by Agent, Borrowers shall pay
such amount to Agent for Agent’s account, together with interest thereon for
each day elapsed since the date of such Borrowing, at a rate per annum equal to
the interest rate applicable at the time to the Advances composing such
Borrowing.  The failure of any Revolving Credit Lender to make any Advance on
any Funding Date shall not relieve any other Revolving Credit Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Revolving
Credit Lender shall be responsible for the failure of any other Revolving Credit
Lender to make the Advance to be made by such other Revolving Credit Lender on
any Funding Date.

 

(iii)                               Agent shall not be obligated to transfer to
a Defaulting Lender any payments made by Borrowers to Agent for the Defaulting
Lender’s benefit, and, in the absence of such transfer to the Defaulting Lender,
Agent shall transfer any such payments to each other non-Defaulting Lender which
is a Revolving Credit Lender ratably in accordance with their Revolving Credit
Commitments (but only to the extent that such Defaulting Lender’s Advance was
funded by the other members of the Lender Group) or, if so directed by
Administrative Borrower and if no Default or Event of Default had occurred and
is continuing (and to the extent such Defaulting Lender’s Advance was not funded
by the Lender Group), retain same to be re-advanced to Borrowers as if such
Defaulting Lender had made Advances to Borrowers.  Subject to the foregoing,
Agent may hold and, in its Permitted Discretion, re-lend to Borrowers for the
account of such Defaulting Lender the amount of all such payments received and
retained by it for the account of such Defaulting Lender.  Solely for the
purposes of voting or consenting to matters with respect to the Loan Documents,
such Defaulting Lender shall be deemed not to be a “Revolving Credit Lender” and
such Lender’s Revolving Credit Commitment shall be deemed to be zero.  This
Section shall remain effective with respect to such Defaulting Lender until (x)
the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have

 

32

--------------------------------------------------------------------------------


 

waived such Defaulting Lender’s default in writing, or (z) the Defaulting Lender
makes its Pro Rata Share of the applicable Advance and pays to Agent all amounts
owing by Defaulting Lender in respect thereof.  The operation of this
Section shall not be construed to increase or otherwise affect the Revolving
Credit Commitment of any Revolving Credit Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Revolving Credit Lender of
its duties and obligations hereunder, or to relieve or excuse the performance by
Borrowers of their duties and obligations hereunder to Agent or to the Revolving
Credit Lenders other than such Defaulting Lender.  Any such failure to fund by
any Defaulting Lender shall constitute a material breach by such Defaulting
Lender of this Agreement and shall entitle Administrative Borrower at its
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Revolving Credit Commitment of such Defaulting Lender, such
substitute Lender to be acceptable to Agent.  In connection with the arrangement
of such a substitute Lender, the Defaulting Lender shall have no right to refuse
to be replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance Agreement in favor of the substitute Lender (and
agrees that it shall be deemed to have executed and delivered such document if
it fails to do so) subject only to being repaid its share of the outstanding
Obligations (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided further, however, that any such assumption of the Revolving Credit
Commitment of such Defaulting Lender shall not be deemed to constitute a waiver
of any of the Lender Groups’ or Borrowers’ rights or remedies against any such
Defaulting Lender arising out of or in relation to such failure to fund.

 

(d)                                 Making of Swing Loans.

 

(i)                                     In the event Agent shall elect, with the
consent of Swing Lender, as a Revolving Credit Lender, to have the terms of this
Section 2.2(d) apply to a requested Borrowing as described in Section 2.2(b),
Swing Lender as a Revolving Credit Lender shall make such Advance in the amount
of such Borrowing (any such Advance made solely by Swing Lender as a Revolving
Credit Lender pursuant to this Section 2.2(d) being referred to as a “Swing
Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds to Administrative Borrower’s Designated Account. 
Each Swing Loan is an Advance hereunder and shall be subject to all the terms
and conditions applicable to other Advances, except that no such Swing Loan
shall be eligible for the LIBOR Option and all payments on any Swing Loan shall
be payable to Swing Lender as a Revolving Credit Lender solely for its own
account (and for the account of the holder of any participation interest with
respect to such Swing Loan).  Subject to the provisions of Section 2.2(i), Agent
shall not request Swing Lender as a Revolving Credit Lender to make, and Swing
Lender as a Revolving Credit Lender shall not make, any Swing Loan if Agent has
actual knowledge that (i) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (ii) the
requested Borrowing would exceed the Excess Availability on such Funding Date. 
Swing Lender as a Revolving Credit Lender shall not otherwise be required to
determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making, in
its sole discretion, any Swing Loan.

 

(ii)                                  The Swing Loans shall be secured by the
Agent’s Liens, shall constitute Advances and Obligations hereunder, and shall
bear interest at the rate applicable from time to time to Advances that are Base
Rate Loans.

 

33

--------------------------------------------------------------------------------


 

(e)                                  Agent Advances.

 

(i)                                     Subject to the limitations contained in
Section 2.2(i), Agent hereby is authorized by Borrowers and the Revolving Credit
Lenders, from time to time in Agent’s sole discretion, (1) after the occurrence
and during the continuance of a Default or an Event of Default, or (2) at any
time that any of the other applicable conditions precedent set forth in
Section 3 have not been satisfied, to make Advances to Borrowers on behalf of
the Revolving Credit Lenders that Agent, in its Permitted Discretion deems
necessary or desirable (A) to preserve or protect the Collateral, or any portion
thereof, (B) to enhance the likelihood of repayment of the Obligations, or (C)
to pay any other amount chargeable to Borrowers pursuant to the terms of this
Agreement, including Lender Group Expenses and the costs, fees, and expenses
described in Section 10 (any of the Advances described in this Section 2.2(e)
shall be referred to as “Agent Advances”).  Each Agent Advance is an Advance
hereunder and shall be subject to all the terms and conditions applicable to
other Advances, except that no such Agent Advance shall be eligible for the
LIBOR Option and all payments thereon shall be payable to Agent solely for its
own account (and for the account of the holder of any participation interest
with respect to such Agent Advance).

 

(ii)                                  The Agent Advances shall be repayable on
demand and secured by the Agent’s Liens granted to Agent under the Loan
Documents, shall constitute Advances and Obligations hereunder, and shall bear
interest at the rate applicable from time to time to Advances that are Base Rate
Loans.

 

(f)                                    Settlement.  It is agreed that each
Revolving Credit Lender’s funded portion of the Advances is intended by the
Revolving Credit Lenders to equal, at all times, such Revolving Credit Lender’s
Pro Rata Share of the outstanding Advances.  Such agreement notwithstanding,
Agent, Swing Lender, and the other Revolving Credit Lenders agree (which
agreement shall not be for the benefit of or enforceable by Borrowers) that in
order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among them as to the Advances, the Swing Loans, and the
Agent Advances shall take place on a periodic basis in accordance with the
following provisions:

 

(i)                                     Agent shall request settlement
(“Settlement”) with the Revolving Credit Lenders on a periodic basis
contemplated to be weekly, (1) on behalf of Swing Lender, with respect to each
outstanding Swing Loan, (2) for itself, with respect to each Agent Advance, and
(3) with respect to Collections received, as to each by notifying the Revolving
Credit Lenders by telecopy, telephone, or other similar form of transmission, of
such requested Settlement, no later than 3:00 p.m. (Boston, Massachusetts time)
on the Business Day immediately prior to the date of such requested Settlement
(the date of such requested Settlement being the “Settlement Date”).  Such
notice of a Settlement Date shall include a summary statement of the amount of
outstanding Advances, Swing Loans, and Agent Advances for the period since the
prior Settlement Date.  Subject to the terms and conditions contained herein
(including Section 2.2(c)(iii)):  (y) if a Revolving Credit Lender’s balance of
the Advances, Swing Loans, and Agent Advances exceeds such Revolving Credit
Lender’s Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then Agent shall, by no later than 2:00 p.m. (Boston,
Massachusetts time) on the Settlement Date, transfer in immediately available
funds to the account of such Revolving Credit Lender as such Revolving Credit
Lender may designate, an amount such that each such Revolving Credit Lender
shall, upon receipt of such amount, have as of the Settlement Date, its Pro Rata
Share of the Advances, Swing Loans, and Agent Advances, and (z) if a Revolving
Credit Lender’s balance of the Advances, Swing Loans, and Agent

 

34

--------------------------------------------------------------------------------


 

Advances is less than such Revolving Credit Lender’s Pro Rata Share of the
Advances, Swing Loans, and Agent Advances as of a Settlement Date, such
Revolving Credit Lender shall no later than 2:00 p.m. (Boston, Massachusetts
time) on the Settlement Date transfer in immediately available funds to the
Agent’s Account, an amount such that each such Revolving Credit Lender shall,
upon transfer of such amount, have as of the Settlement Date, its Pro Rata Share
of the Advances, Swing Loans, and Agent Advances.  Such amounts made available
to Agent under clause (z) of the immediately preceding sentence shall be applied
against the amounts of the applicable Swing Loan or Agent Advance and, together
with the portion of such Swing Loan or Agent Advance representing Swing Lender’s
Pro Rata Share thereof, shall constitute Advances of such Revolving Credit
Lenders.  If any such amount is not made available to Agent by any Revolving
Credit Lender on the Settlement Date applicable thereto to the extent required
by the terms hereof, Agent shall be entitled to recover for its account such
amount on demand from such Revolving Credit Lender together with interest
thereon at the Defaulting Lender Rate.

 

(ii)                                  In determining whether a Revolving Credit
Lender’s balance of the Advances, Swing Loans, and Agent Advances is less than,
equal to, or greater than such Revolving Credit Lender’s Pro Rata Share of the
Advances, Swing Loans, and Agent Advances as of a Settlement Date, Agent shall,
as part of the relevant Settlement, apply to such balance the portion of
payments actually received in good funds by Agent with respect to principal,
interest, fees payable by Borrowers and allocable to the Revolving Credit
Lenders hereunder, and proceeds of Collateral.  To the extent that a net amount
is owed to any such Revolving Credit Lender after such application, such net
amount shall be distributed by Agent to that Revolving Credit Lender as part of
such next Settlement.

 

(iii)                               Between Settlement Dates, Agent, to the
extent no Agent Advances or Swing Loans are outstanding, may pay over to Swing
Lender any payments received by Agent, that in accordance with the terms of this
Agreement would be applied to the reduction of the Advances, for application to
Swing Lender’s Pro Rata Share of the Advances.  If, as of any Settlement Date,
Collections received since the then immediately preceding Settlement Date have
been applied to Swing Lender’s Pro Rata Share of the Advances other than to
Swing Loans, as provided for in the previous sentence, Swing Lender shall pay to
Agent for the accounts of the Revolving Credit Lenders, and Agent shall pay to
the Revolving Credit Lenders, to be applied to the outstanding Advances of such
Revolving Credit Lenders, an amount such that each Revolving Credit Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Advances.  During the period between Settlement Dates, Swing
Lender with respect to Swing Loans, Agent with respect to Agent Advances, and
each Revolving Credit Lender (subject to the effect of letter agreements between
Agent and individual Revolving Credit Lenders) with respect to the Advances
other than Swing Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the daily amount of
funds employed by Swing Lender, Agent, or the Revolving Credit Lenders, as
applicable.

 

(g)                                 Notation.  Agent shall record on its books
the principal amount of the Advances owing to each Revolving Credit Lender,
including the Swing Loans owing to Swing Lender, and Agent Advances owing to
Agent, and the interests therein of each Revolving Credit Lender, from time to
time.  In addition, each Revolving Credit Lender is authorized, at such
Revolving Credit Lender’s option, to note the date and amount of each payment or
prepayment of principal of such Revolving Credit Lender’s Advances in its books
and records, including computer records, such books and records constituting
conclusive evidence, absent manifest error, of the accuracy of the information
contained therein.

 

35

--------------------------------------------------------------------------------


 

(h)                                 Lenders’ Failure to Perform.  All Advances
(other than Swing Loans and Agent Advances) shall be made by the Revolving
Credit Lenders contemporaneously and in accordance with their Pro Rata Shares. 
It is understood that (i) no Revolving Credit Lender shall be responsible for
any failure by any other Revolving Credit Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolving Credit Commitment of any Revolving Credit Lender be increased or
decreased as a result of any failure by any other Revolving Credit Lender to
perform its obligations hereunder, and (ii) no failure by any Revolving Credit
Lender to perform its obligations hereunder shall excuse any other Revolving
Credit Lender from its obligations hereunder.

 

(i)                                     Optional Overadvances.  Any contrary
provision of this Agreement notwithstanding, the Lenders hereby authorize Agent
or Swing Lender, as applicable, and Agent or Swing Lender, as applicable, may,
but is not obligated to, knowingly and intentionally, continue to make Advances
(including Swing Loans) to Borrowers notwithstanding that an Overadvance exists
or thereby would be created, so long as (i) after giving effect to such Advances
(including a Swing Loan), the Revolver Usage (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) does
not exceed the lesser of the Borrowing Base less the Excess Availability
Requirement or the Tranche B Borrowing Base less the Excess Availability
Requirement, by more than ten percent (10%) of the then available Borrowing Base
less the Excess Availability Requirement or Tranche B Borrowing Base less the
Excess Availability Requirement, as applicable, or the aggregate Revolving
Credit Commitment of all Revolving Credit Lenders or the amount approved to be
borrowed by way of Advances and L/Cs in the Interim Order or the Final Order,
whichever is then in effect, and (ii) at the time of the making of any such
Advance (including a Swing Loan), Agent does not believe, in good faith, that
the Overadvance created by such Advance will be outstanding for more than 45
days.  The foregoing provisions are for the exclusive benefit of Agent, Swing
Lender, and the Lenders and are not intended to benefit Borrowers in any way. 
The Advances and Swing Loans, as applicable, that are made pursuant to this
Section 2.2(i) shall be subject to the same terms and conditions as any other
Advance or Swing Loan, as applicable, except that they shall not be eligible for
the LIBOR Option and the rate of interest applicable thereto shall be the rate
applicable to Advances that are Base Rate Loans under Section 2.7(c) hereof
without regard to the presence or absence of a Default or Event of Default.

 

(i)                                     In the event Agent obtains actual
knowledge that the Revolver Usage exceeds the amounts permitted by the preceding
paragraph, regardless of the amount of, or reason for, such excess, Agent shall
notify Revolving Credit Lenders as soon as practicable (and prior to making any
(or any additional) intentional Overadvances (except for and excluding amounts
charged to the Loan Account for interest, fees, or Lender Group Expenses) unless
Agent determines that prior notice would result in imminent harm to the
Collateral or its value), and the Revolving Credit Lenders with Revolving Credit
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers and intended to reduce,
within a reasonable time, the outstanding principal amount of the Advances to
Borrowers to an amount permitted by the preceding paragraph.  In the event Agent
or any Revolving Credit Lender disagrees over the terms of reduction or
repayment of any Overadvance, the terms of reduction or repayment thereof shall
be implemented according to the determination of the Required Revolving Credit
Lenders.

 

(ii)                                  Each Revolving Credit Lender with a
Revolving Credit Commitment shall be obligated to settle with Agent as provided
in Section 2.2(f) for the amount of such Revolving Credit Lender’s Pro Rata
Share of any unintentional Overadvances by Agent reported to such Revolving
Credit Lender, any intentional Overadvances made as permitted under this

 

36

--------------------------------------------------------------------------------


 

Section 2.2(i), and any Overadvances resulting from the charging to the Loan
Account of interest, fees, or Lender Group Expenses.

 

2.3                               The Tranche B Facility.

 

(a)                                  Commitment to Lend.  Subject to the terms
and conditions set forth in this Agreement, each Tranche B Lender severally
agrees to make a Tranche B Loan to the Borrowers on the Closing Date in an
amount equal to such Tranche B Lender’s Pro Rata Share of the Tranche B Loan as
provided on Schedule 1.1(a).

 

(b)                                 Tranche B Loan Notes.  The Tranche B Loan
shall be evidenced by separate promissory notes of the Borrowers in
substantially the form of Exhibit N-2 hereto (the “Tranche B Notes”), dated the
Closing Date, and completed with appropriate insertions.  The Borrowers
irrevocably authorize the Tranche B Lenders to make or cause to be made a
notation on the Tranche B Lender’s records reflecting the original principal
amount of such Tranche B Lender’s portion of the Tranche B Loan and, at or about
the time of the Tranche B Lender’s receipt of any principal payment on the
Tranche B Loan Note, an appropriate notation on such Tranche B Lender’s records
reflecting such payment.  The aggregate unpaid amount set forth on each Tranche
B Lender’s records shall be prima facie evidence of the principal amount thereof
owed and unpaid on such Tranche B Lender’s Tranche B Loan, but the failure to
record, or any error in so recording, any such amount on such Tranche B Lender’s
records shall not affect the obligations of the Borrowers hereunder or under any
Tranche B Loan Notes to make payments of principal of and interest on the
Tranche B Loan Notes when due.

 

(c)                                  Tranche B Early Termination Fee.

 

(i)                                     If the Borrowers prepay the Tranche B
Loan in whole or in part prior to the first anniversary of the Closing Date,
then, in view of the impracticality and extreme difficulty of ascertaining the
actual amount of damages to any of the Tranche B Lenders or profits lost by any
of the Tranche B Lenders as a result thereof, and by mutual agreement of the
parties as to a reasonable estimation and calculation of the lost profits or
damages of any Tranche B Lender, the Borrowers shall pay a premium with respect
to each such prepayment (the “Tranche B Early Termination Fee”) in an amount
equal to the greater of (x) the Yield Revenue less the aggregate amount of any
Tranche B Lender Fees less any Tranche B Interest actually paid by the Borrowers
during the period from the Closing Date through the first anniversary of the
Closing Date (in the event of any partial prepayment hereunder, such prepayments
shall be applied to this clause (x) on a pro rata basis) and (y) one and one
half percent (1 ½%) of the aggregate amount of any prepayments of the Tranche B
Term Loans.

 

(ii)                                  In the event that the Agent or any
Affiliate of the Agent provides a subordinated credit facility to the Borrowers
upon the Borrowers’ emergence from the bankruptcy proceedings, each Lender
hereby waives the Tranche B Early Termination Fee due hereunder; provided that
the Agent shall be under no obligation to provide any such credit facility to
the Borrowers and any such credit facility shall be on terms and conditions
satisfactory to the Agent.

 

(iii)                               WFRF hereby agrees that, so long as “Tranche
B Early Termination Fee” (as defined under the Prepetition Credit Agreement) is
not subject to any avoidance action in the Cases, to apply that portion of the
“Tranche B Early Termination Fee” actually received by WFRF under the
Prepetition Credit Agreement to the Tranche B Commitment Fee due hereunder.

 

37

--------------------------------------------------------------------------------


 

(d)                                 Interest on Tranche B Loan.  Except as
otherwise provided in Section 2.7(c), interest and fees on the outstanding
amount of the Tranche B Loan shall be calculated on the basis of a three hundred
sixty (360) day year and actual days elapsed and shall bear interest until
repaid at the rate per annum equal to the Tranche B Interest Rate (the “Tranche
B Interest”).  The Tranche B Interest shall be payable monthly in arrears on the
first Business Day of each month (the “Tranche B Loan Interest Payment Date”)
and on the Termination Date.  Following the occurrence and during the
continuance of any Event of Default, at the direction of the Required Tranche B
Lenders, interest shall accrue and shall be payable on the unpaid principal
balance of the Tranche B Loan at the aggregate of the Tranche B Loan Interest
Rate plus three and one half percent (3 ½%).

 

(e)                                  Tranche B Fees..  Borrowers shall pay to
the Tranche B Lenders, all fees set forth in the Tranche B Fee Letter.

 

(f)                                    Payments on Account of Tranche B Loan. 
Subject to Section 3.5(a), the Borrowers authorize the Agent to determine and to
pay over directly to the Tranche B Lenders any and all amounts due and payable
from time to time under or on account of the Tranche B Loan as advances under
the Borrowings it being understood, however, that the authorization of the Agent
provided in this Section 2.3(f) shall not excuse the Borrowers from fulfilling
their obligations to the Tranche B Lenders on account of the Tranche B Loan nor
place any obligation on the Agent to do so.  The Agent shall provide prompt
advice to the Borrowers of any amount which is so paid over by the Agent to the
Tranche B Lenders pursuant to this Section 2.3(f). The Borrowers shall not be
entitled to any credit, rebate or repayment of any fee or assessment previously
earned by the Tranche B Lenders pursuant to this Agreement notwithstanding any
termination of this Agreement or suspension or termination of the Agent’s and
any Lender’s respective obligation to make loans and advances hereunder.

 

(g)                                 Buyout Option.  At any time during any
Buyout Exercise Period and upon the instruction of the Tranche B Lenders, the
Tranche B Lenders shall give the Agent a Buyout Acceptance Notice of its intent
to cause the assignment to the Tranche B Lenders, or their respective designees,
by the Revolving Credit Lenders, of all right, title and interest in, to,
arising under or in respect of all Obligations of the Revolving Credit Lenders,
the Swing Lender, the Issuing Lender and the Agent.  Such assignments shall be
effected on the Business Day which is not more than three (3) Business Days
following the Buyout Acceptance Notice by the execution, by the Revolving Credit
Lenders, the Swing Lender, the Issuing Lender and the Agent of an Assignment and
Acceptance in exchange for the payment, in immediately available funds, of the
amount of the Obligations in respect of the Borrowings as of the date on which
such assignment is made.  The Tranche B Lenders’ buy out right under this
Section 2.3(g) may only be exercised completely with respect to all of the
Obligations of the Revolving Credit Lenders, the Swing Lender, the Issuing
Lender and the Agent.  Following the exercise of the buy out right under this
Section 2.3(g), the Tranche B Lenders shall (i) not waive or alter the Revolving
Credit Lenders Prepayment Premium or alter the payment provisions of
Section 2.5, and (ii) upon receipt of any amounts on account of the Revolving
Credit Lenders Prepayment Premium, pay such amounts to the Agent of the account
of the Revolving Credit Lenders in accordance with their Pro Rata Share as of
the date of the buy out under this Section 2.3(g).

 

38

--------------------------------------------------------------------------------


 

2.4                               The Tranche C Facility.

 

(a)                                  Commitment to Lend.  Subject to the terms
and conditions set forth in this Agreement, each Tranche C Lender severally
agrees to make a Tranche C Loan to the Borrowers on the Closing Date in an
amount equal to such Tranche C Lender’s Pro Rata Share of the Tranche C Loan as
provided on Schedule 1.1(a).

 

(b)                                 Tranche C Loan Notes.  The Tranche C Loan
shall be evidenced by separate promissory notes of the Borrowers in
substantially the form of Exhibit N-3 hereto (the “Tranche C Notes”), dated the
Closing Date, and completed with appropriate insertions.  The Borrowers
irrevocably authorize the Tranche C Lenders to make or cause to be made a
notation on the Tranche C Lender’s records reflecting the original principal
amount of such Tranche C Lender’s portion of the Tranche C Loan and, at or about
the time of the Tranche C Lender’s receipt of any principal payment on the
Tranche C Loan Note, an appropriate notation on such Tranche C Lender’s records
reflecting such payment.  The aggregate unpaid amount set forth on each Tranche
C Lender’s records shall be prima facie evidence of the principal amount thereof
owed and unpaid on such Tranche C Lender’s Tranche C Loan, but the failure to
record, or any error in so recording, any such amount on such Tranche C Lender’s
records shall not affect the obligations of the Borrowers hereunder or under any
Tranche C Loan Notes to make payments of principal of and interest on the
Tranche C Loan Notes when due.

 

(c)                                  Tranche C Early Termination Fee.

 

(i)                                     If the Borrowers prepay the Tranche C
Loan in whole or in part prior to the first anniversary of the Closing Date,
then, in view of the impracticality and extreme difficulty of ascertaining the
actual amount of damages to any of the Tranche C Lenders or profits lost by any
of the Tranche C Lenders as a result thereof, and by mutual agreement of the
parties as to a reasonable estimation and calculation of the lost profits or
damages of any Tranche C Lender, the Borrowers shall pay a premium with respect
to each such prepayment (the “Tranche C Early Termination Fee”) in an amount
equal to the greater of (x) the Yield Revenue less the aggregate amount of the
Tranche C Commitment Fee less any Tranche C Interest actually paid by the
Borrowers or accrued on the Tranche C Loan during the period from the Closing
Date through the first anniversary of the Closing Date (in the event of any
partial prepayment hereunder, such prepayments shall be applied to this clause
(x) on a pro rata basis) and (y) one and one half percent (1 ½%) of the
aggregate amount of any prepayments of the Tranche C Term Loans.

 

(ii)                                  In the event that the Tranche C Lenders
provide a subordinate credit facility to the Borrowers upon the Borrowers’
emergence from the bankruptcy proceedings, the Tranche C Early Termination Fee
due hereunder shall be waived; provided that the Tranche C Lenders shall be
under no obligation to provide any such credit facility to the Borrowers and any
such credit facility shall be on terms and conditions satisfactory to the
Tranche C Lenders.

 

(d)                                 Interest on Tranche C Loan.  Except as
otherwise provided in Section 2.7(c), interest and fees on the outstanding
amount of the Tranche C Loan shall be compounded monthly and shall bear interest
until repaid at the rate per annum equal to the Tranche C Interest Rate (the
“Tranche C Interest”).  The Tranche C Interest shall be payable in kind monthly
in arrears on the first Business Day of each month and payable in cash on the
Termination Date.  Following the occurrence and during the continuance of any
Event of Default interest shall accrue and shall be payable in kind on the
unpaid principal balance of the Tranche C Loan at the aggregate of the Tranche C
Loan Interest Rate plus four and one half percent (4 ½%), compounded monthly.

 

39

--------------------------------------------------------------------------------


 

(e)                                  Payments on Account of Tranche C Loan. 
Subject to Section 3.5(a), the Borrowers authorize the Agent to determine and to
pay over directly to the Tranche C Lenders any and all amounts due and payable
from time to time under or on account of the Tranche C Loan as advances under
the Borrowings it being understood, however, that the authorization of the Agent
provided in this Section 2.4(e) shall not excuse the Borrowers from fulfilling
their obligations to the Tranche C Lenders on account of the Tranche C Loan nor
place any obligation on the Agent to do so.  The Agent shall provide prompt
advice to the Borrowers of any amount which is so paid over by the Agent to the
Tranche C Lenders pursuant to this Section 2.4(e). The Borrowers shall not be
entitled to any credit, rebate or repayment of any fee or assessment previously
earned by the Tranche C Lenders pursuant to this Agreement notwithstanding any
termination of this Agreement or suspension or termination of the Agent’s and
any Lender’s respective obligation to make loans and advances hereunder.

 

(f)                                    Buyout Option.  At any time during any
Buyout Exercise Period in respect of the Tranche C Loan and upon the instruction
of the Tranche C Lenders, the Tranche C Lenders shall give the Agent a Buyout
Acceptance Notice of its intent to cause the assignment to the Tranche C
Lenders, or their respective designees, by the Revolving Credit Lenders and the
Tranche B Lenders, of all right, title and interest in, to, arising under or in
respect of all Obligations of the Revolving Credit Lenders, the Swing Lender,
the Issuing Lender, the Tranche B Lenders and the Agent.  Such assignments shall
be effected on the Business Day which is not more than three (3) Business Days
following the Buyout Acceptance Notice by the execution, by the Revolving Credit
Lenders, the Swing Lender, the Issuing Lender, the Tranche B Lenders and the
Agent of an Assignment and Acceptance in exchange for the payment, in
immediately available funds, of the amount of the Obligations owing to the
Revolving Credit Lenders, the Swing Lender, the Issuing Lender, the Tranche B
Lenders and the Agent as of the date on which such assignment is made.  The
Tranche C Lenders’ buy out right under this Section 2.4(f) may only be exercised
completely with respect to all of the Obligations of the Revolving Credit
Lenders, the Swing Lender, the Issuing Lender, the Tranche B Lenders and the
Agent.

 

(g)                                 Tranche C Fees.  Borrowers shall pay to the
Tranche C Lenders, the Tranche C Commitment Fee.

 

2.5                               Payments and Reduction of Total Commitment.

 

(a)                                  Termination Date.  Borrowers promise to pay
on the Termination Date, and there shall become absolutely due and payable on
the Termination Date, all of the Advances and Tranche B Term Loans and Tranche C
Term Loans outstanding on such date, together with any and all accrued and
unpaid interest thereon and any fees or other amounts due in connection
therewith.

 

(b)                                 Mandatory.  Concurrently with the receipt by
the Borrowers of Net Cash Proceeds received by the Borrowers from any asset
dispositions (other than asset dispositions permitted pursuant to Section 8.4),
casualties and condemnations and equity issuances (other than the Wattles Equity
Investment), the Borrowers shall pay to the Agent, for the accounts of the
Lenders, an amount equal to one hundred percent (100%) of such proceeds in the
manner set forth in Section 2.5(d).  Upon receipt thereof, the Total Commitment
shall also be permanently reduced by such amount.

 

(c)                                  Payments by Borrowers Generally.

 

(i)                                     Except as otherwise expressly provided
herein and subject to Section 3.5(a), all payments by Borrowers hereunder and
under the Notes shall be made to Agent’s Account for the account of the Lender
Group and shall be made in immediately available funds,

 

40

--------------------------------------------------------------------------------


 

no later than 2:00 p.m. (Boston, Massachusetts time) on the date specified
herein.  Any payment received by Agent later than 2:00 p.m. (Boston,
Massachusetts time), shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue until
such following Business Day.

 

(ii)                                  Unless Agent receives notice from
Administrative Borrower prior to the date on which any payment is due to the
Lenders that Borrowers will not make such payment in full as and when required,
Agent may assume that Borrowers have made (or will make) such payment in full to
Agent on such date in immediately available funds and Agent may (but shall not
be so required), in reliance upon such assumption, distribute to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent Borrowers do not make such payment in full to Agent on the date when due,
each Lender severally shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the Defaulting Lender Rate for
each day from the date such amount is distributed to such Lender until the date
repaid.

 

(d)                                 Apportionment and Application of Payments.

 

(i)                                   Except as otherwise provided with respect
to Defaulting Lenders and except as otherwise provided in the Loan Documents
(including letter agreements between Agent and individual Lenders), and subject
to Section 3.5(a), aggregate principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and
payments of fees and expenses (other than fees or expenses that are for Agent’s
separate account, after giving effect to any letter agreements between Agent and
individual Lenders) shall be apportioned ratably among the Lenders having a Pro
Rata Share of the type of Commitment or Obligation to which a particular fee
relates.  All payments shall be remitted to Agent and all such payments and all
proceeds of Accounts or other Collateral received by Agent (other than (i)
payments received while no Default or Event of Default has occurred and is
continuing and (ii) which relate to the payment of principal or interest of
specific Obligations or which relate to the payment of specific fees or
expenses), shall be applied as follows:

 

(A)                              first, to pay any Lender Group Expenses then
due to Agent under the Loan Documents, until paid in full,

 

(B)                                second, to pay any Lender Group Expenses then
due to the Revolving Credit Lenders and the Tranche B Lenders under the Loan
Documents, on a ratable basis, until paid in full,

 

(C)                                third, to pay any fees then due to Agent (for
its separate account, after giving effect to any letter agreements between Agent
and the individual Lenders) under the Loan Documents, until paid in full,

 

(D)                               fourth, to pay any fees then due to any or all
of the Revolving Credit Lenders (after giving effect to any letter agreements
between Agent and individual Revolving Credit Lenders) under the Loan Documents,
on a ratable basis, until paid in full,

 

(E)                                 fifth, to pay interest due in respect of all
Agent Advances, until paid in full,

 

41

--------------------------------------------------------------------------------


 

(F)                                 sixth, ratably to pay interest due in
respect of the Advances (other than Agent Advances), and the Swing Loans, until
paid in full,

 

(G)                                seventh, to pay the principal of all Agent
Advances, until paid in full,

 

(H)                               eighth, to pay the principal of all Swing
Loans, until paid in full

 

(I)                                    ninth, at Agent’s election (which
election Agent agrees will not be made if an Overadvance would be created
thereby), to pay amounts then due and owing by Administrative Borrower or its
Subsidiaries in respect of Priority Bank Products, until paid in full,

 

(J)                                   tenth, to pay the principal of all
Advances, until paid in full,

 

(K)                               eleventh, to Agent, to be held by Agent, for
the ratable benefit of Issuing Lender and those Lenders having a Commitment, as
cash collateral in an amount up to 105% of the then extant Letter of Credit
Usage (or if any such cash collateral is subject to the Carve Out, then the
amount thereof shall be increased by the amount of the Carve Out to which it is
subject), until paid in full,

 

(L)                                 twelfth, to Agent, to be held by Agent, for
the benefit of Wells Fargo or its Affiliates, as applicable, as cash collateral
in an amount up to the amount of the Bank Products Reserves established prior to
the occurrence of, and not in contemplation of, the subject Event of Default
until Administrative Borrower’s and its Subsidiaries’ Obligations in respect of
the then extant Bank Products have been paid in full or the cash collateral
amount has been exhausted,

 

(M)                            thirteenth, to pay any Tranche B Commitment Fee
then due to any or all of the Tranche B Lenders under the Loan Documents, on a
ratable basis, until paid in full,

 

(N)                               fourteenth, ratably to pay Tranche B Interest
due in respect of the Tranche B Loan, until paid in full,

 

(O)                               fifteenth, ratably to pay the outstanding
principal amount of the Tranche B Loan, until paid in full,

 

(P)                                 sixteenth, to pay the Revolving Credit
Lenders Prepayment Premium then due, until paid in full,

 

(Q)                               seventeenth, ratably to pay the Tranche B
Early Termination Fee due and any other fees due to the Tranche B Lenders, until
paid in full,

 

(R)                                eighteenth, to pay any other Obligations
(including, without limitation, in respect of Bank Products owed by the
Administrative Borrower or its Subsidiaries) due and owing to the Agent, the
Swingline Lender, the Issuing Lender, the Revolving Credit Lenders and the
Tranche B Lenders, until paid in full,

 

(S)                                 nineteenth, to pay any Tranche C Commitment
Fee then due to any or all of the Tranche C Lenders under the Loan Documents, on
a ratable basis, until paid in full,

 

42

--------------------------------------------------------------------------------


 

(T)                                twentieth, ratably to pay Tranche C Interest
due in respect of the Tranche C Loan, until paid in full,

 

(U)                               twenty-first, ratably to pay the outstanding
principal amount of the Tranche C Loan, until paid in full,

 

(V)                                twenty-second, to pay any other Obligations
due, until paid in full, and

 

(W)                           twenty-third, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(ii)                                Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender,
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.2(i).

 

(iii)                             In each instance, so long as no Default or
Event of Default has occurred and is continuing, this Section shall not be
deemed to apply to any payment by Borrowers specified by Borrowers to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

 

(iv)                            In the event of a direct conflict between the
priority provisions of this Section and other provisions contained in any other
Loan Document, it is the intention of the parties hereto that such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other.  In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section shall control and govern.

 

(v)                               If at any time any payment made on account of
Obligations relating to the Borrowings is rescinded or must otherwise be
returned by a Revolving Credit Lender by reason of the Liens on the Collateral
which secured the Obligations relating to the Borrowings also securing the
Obligations relating to the Tranche B Loan and/or the Tranche C Loan (a
“Revolving Undersecured Finding”), then each of the Tranche B Lenders and the
Tranche C Lenders, as applicable, shall make such dispositions and arrangements
with the other Lenders with respect to the amount of such returned payment to
the extent relating to a Revolving Undersecured Finding, whether by way of
distribution, pro tanto, assignment of claims, subrogation or otherwise, as
shall result in each Lender receiving the amount that such Lender would have
received had the returned payment never been made and the priorities set forth
in this Section been followed.

 

2.6                               Overadvances.  Subject to Section 2.2(i), if,
at any time or for any reason, the amount of Obligations (other than Obligations
with respect to Bank Products) owed by Borrowers to the Lender Group pursuant to
Sections 2.1 and 2.15 is greater than either the Dollar limitations set forth in
Section 2.1 or 2.15, (an “Overadvance”), Borrowers immediately shall pay to
Agent, in cash, the amount of such excess, which amount shall be used by Agent
to reduce the Obligations in accordance with the priorities set forth in
Section 2.5(d).  In addition, Borrowers hereby promise to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full to
the Lender Group as and when due and payable under the terms of this Agreement
and the other Loan Documents.

 

43

--------------------------------------------------------------------------------


 

2.7                               Interest Rates and Letter of Credit Fee:
Rates, Payments, and Calculations.

 

(a)                                  Interest Rates.  Except as provided in
clause (c) below, all Obligations (except for undrawn Letters of Credit and
Obligations relating to Bank Products) that have been charged to the Loan
Account pursuant to the terms hereof shall bear interest on the Daily Balance
thereof as follows (i) if the relevant Obligation is an Advance that is a LIBOR
Rate Loan, each LIBOR Rate Loan shall bear interest at a per annum rate equal to
the LIBOR Rate plus the Applicable Margin with respect to LIBOR Rate Loans as in
effect from time to time, (ii) if the relevant Obligation is an Advance that is
a Base Rate Loan, each Base Rate Loan shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Margin with respect to Base Rate
Loans as in effect from time to time, (iii) if the relevant Obligation is in
respect of a Tranche B Loan, as provided in Section 2.3 above and (iv) if the
relevant Obligation is in respect of a Tranche C Loan, as provided in
Section 2.4 above.  If on any day an Advance is outstanding with respect to
which notice has not been delivered to Agent in accordance with the terms of
this Agreement specifying the applicable basis for determining the rate of
interest, then for that day that Advance shall bear interest at the rate of
interest otherwise applicable to Base Rate Loans.

 

(b)                                 Letter of Credit Fee.  Borrowers shall pay
Agent (for the ratable benefit of the Revolving Credit Lenders with a Revolving
Credit Commitment, subject to any letter agreement between Agent and individual
Revolving Credit Lenders), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.15(f)) which shall accrue at
a rate equal to 1.5% per annum times the Daily Balance of the undrawn amount of
all outstanding Letters of Credit.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuation of an Event of Default (and at the election of Agent or
the Required Revolving Credit Lenders),

 

(i)                                     all Obligations (except for undrawn
Letters of Credit and except as provided in Section 2.3(d) and Section 2.4(d))
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof at a per annum rate equal to two and
one-half percentage points (2.50%) above the per annum rate otherwise applicable
hereunder, and

 

(ii)                                  the Letter of Credit fee provided for in
Section 2.7(b) above shall be increased to two and one-half percentage points
(2.50%) above the per annum rate otherwise applicable hereunder.

 

(d)                                 Payment.  Interest, Letter of Credit fees,
and all other fees payable hereunder shall be due and payable, in arrears, on
the first day of each month at any time that Obligations or Commitments are
outstanding.  Borrowers hereby authorize Agent, from time to time, without prior
notice to Borrowers, to charge such interest and fees, all Lender Group Expenses
(as and when incurred), the charges, commissions, fees, and costs provided for
in Section 2.15(f) (as and when accrued or incurred), the fees and costs
provided for in Section 2.14 (as and when accrued or incurred), and all other
payments as and when due and payable under any Loan Document to Borrowers’ Loan
Account, which amounts thereafter constitute Advances hereunder and shall accrue
interest at the rate then applicable to Advances hereunder.  Any interest not
paid when due shall be compounded by being charged to Borrowers’ Loan Account
and shall thereafter constitute Advances hereunder and shall accrue interest at
the rate then applicable to Advances that are Base Rate Loans hereunder.  For
the avoidance of doubt, payments hereunder shall be subject to Section 2.5(c) at
all times.

 

44

--------------------------------------------------------------------------------


 

(e)                                  Computation.  All computations of interest
and fees chargeable under the Loan Documents shall be computed on the basis of a
360 day year for the actual number of days elapsed.  In the event the Base Rate
is changed from time to time hereafter, the rates of interest hereunder based
upon the Base Rate automatically and immediately shall be increased or decreased
by an amount equal to such change in the Base Rate.

 

(f)                                    Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrowers and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
however, that, anything contained herein to the contrary notwithstanding, if
said rate or rates of interest or manner of payment exceeds the maximum
allowable under applicable law, then, ipso facto, as of the date of this
Agreement, Borrowers are and shall be liable only for the payment of such
maximum as allowed by law, and payment received from Borrowers in excess of such
legal maximum, whenever received, shall be applied to reduce the principal
balance of the Obligations to the extent of such excess.

 

2.8                               Credit Card Collections.

 

(a)                                  Annexed hereto is Schedule 2.8, which
describes all arrangements to which each Borrower is a party with respect to the
payment to such Borrower of the proceeds of all credit card charges for sales by
such Borrower as of the Closing Date.

 

(b)                                 Payment of all credit card charges submitted
by Borrowers to Credit Card Processors identified on Schedule 2.8 or otherwise
and any other amounts payable to Borrowers by such Credit Card Processors shall
be directed to such account as may be designated by Agent pursuant to Credit
Card Agreements. Borrowers shall not attempt to change any direction or
designation set forth in the Credit Card Agreements regarding payment of charges
without the prior written consent of Agent.

 

2.9                               Depository Accounts.  Annexed hereto is
Schedule 2.9 which describes all present depository accounts of each Borrower,
which schedule includes, with respect to each such depository account (i) the
name and address of that depository; (ii) the account number(s) maintained with
such depository; and (iii) a contact person at such depository.  In addition,
the following depository accounts have been or will be established (and are
referred to herein):

 

(a)                                  The Concentration Account, the contents of
which shall constitute Collateral and Negotiable Collateral.

 

(b)                                 The Designated Account, the contents of
which shall constitute Collateral and Negotiable Collateral.

 

2.10                        Collections.

 

(a)                                  All Collections constitute Collateral and
proceeds of Collateral and shall be held in trust by Borrowers for Agent; shall
not be commingled with any of Borrowers’ other funds; and shall be deposited
and/or transferred daily only to the Concentration Account.

 

45

--------------------------------------------------------------------------------


 

(b)                                 Administrative Borrower shall cause the ACH
or wire transfer to the Concentration Account, no less than daily (and whether
or not there is then an outstanding balance in the Loan Account) of all
Collections, including, without limitation:

 

(i)                                     The then contents of each depository
account (other than the Designated Account), each such transfer to be net of any
minimum balance, not to exceed $1,500, as may be required to be maintained in
the subject depository account by the bank at which such depository account is
maintained.

 

(ii)                                  The proceeds of all credit card charges
not otherwise provided for pursuant hereto.

 

(c)                                  Agent shall transfer to the Designated
Account any surplus (attributable to Borrowers) in excess of the Obligations in
the Loan Account remaining after the application to the Obligations referred to
in Section 2.13 (less those amounts which are to be netted out as provided
therein).

 

(d)                                 Upon terms and conditions set forth in the
Blocked Account Agreement, all Collections received in the Concentration Account
shall be wired into the Agent Account.

 

2.11                        Crediting Payments; Float Charge.  The receipt of
any payment item by Agent (whether from transfers to Agent by the depository
account banks or Concentration Account Bank or otherwise) shall be applied
provisionally to reduce the Obligations outstanding under Section 2.1, but shall
not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to the Agent’s Account or
unless and until such payment item is honored when presented for payment. 
Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment and interest shall be
calculated accordingly.  Anything to the contrary contained herein
notwithstanding, any payment item shall be deemed received by Agent only if it
is received into the Agent’s Account on a Business Day on or before 2:00 p.m.
(Boston, Massachusetts time).  If any payment item is received into the Agent’s
Account on a non-Business Day or after 2:00 p.m. (Boston, Massachusetts time) on
a Business Day, it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.  Agent shall be
entitled to charge Borrowers for one-half of one (1) Business Day of ‘clearance’
or ‘float’ at the rate applicable to LIBOR Rate Loans under Section 2.7 on all
Collections that are received by Agent (regardless of whether forwarded by the
depository account banks or the Concentration Account Bank to Agent).  This
across-the-board one-half of one (1) Business Day clearance or float charge on
all Collections is acknowledged by the parties to constitute an integral aspect
of the pricing of the financing of Borrowers and shall apply irrespective of
whether or not there are any outstanding monetary Obligations; the effect of
such clearance or float charge being the equivalent of charging one-half of one
(1) Business Day of interest on such Collections.  The parties acknowledge and
agree that the economic benefit of the foregoing provisions of this Section 2.11
shall be for the exclusive benefit of Agent.

 

2.12                        Designated Account.  Agent is authorized to make the
Advances, and Issuing Lender is authorized to issue the Letters of Credit, under
this Agreement based upon telephonic or other instructions received from anyone
purporting to be an Authorized Person, or without instructions if pursuant to
Section 2.7(d).  Administrative Borrower agrees to establish and maintain the
Designated Account with the Designated Account Bank for the purpose of receiving
the proceeds of the Advances requested by Borrowers and made by Agent or the
Lenders hereunder.  Unless otherwise agreed by Agent and

 

46

--------------------------------------------------------------------------------


 

Administrative Borrower, any Advance, Agent Advance, or Swing Loan requested by
Borrowers and made by Agent or the Revolving Credit Lenders hereunder shall be
made to the Designated Account.

 

2.13                        Maintenance of Loan Account; Statements of
Obligations.  Agent shall maintain an account on its books in the name of
Borrowers (the “Loan Account”) on which Borrowers will be charged with all
Advances (including Agent Advances and Swing Loans) made by Agent, Swing Lender,
or the Lenders to Borrowers or for Borrowers’ account, the Letters of Credit
issued by Issuing Lender for Borrowers’ account, and with all other payment
Obligations hereunder or under the other Loan Documents, including accrued
interest, fees and expenses, and Lender Group Expenses.  In accordance with
Section 2.11, the Loan Account will be credited with all payments received by
Agent from Borrowers or for Borrowers’ account, including all amounts received
in the Agent’s Account from any depository account bank or Concentration Account
Bank.  Agent shall render statements regarding the Loan Account to
Administrative Borrower, including principal, interest, fees, and including an
itemization of all charges and expenses constituting Lender Group Expenses
owing, and such statements shall be conclusively presumed to be correct and
accurate and constitute an account stated between Borrowers and the Lender Group
unless, within 30 days after receipt thereof by Administrative Borrower,
Administrative Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in any such statements.

 

2.14                        Fees.  Borrowers shall pay to Agent the following
fees and charges, which fees and charges shall be non-refundable when paid
(irrespective of whether this Agreement is terminated thereafter) and shall be
apportioned among the Revolving Credit Lenders in accordance with the terms of
letter agreements between Agent and individual Revolving Credit Lenders:

 

(a)                                  Unused Line Fee. On the first day of each
month during the term of this Agreement, an unused line fee in the amount equal
to 0.25% per annum times the result of (A) the aggregate Revolving Credit
Commitments of all Revolving Credit Lenders, less (B) the sum of (x) the average
Daily Balance of Advances that were outstanding during the immediately preceding
month, plus (y) the average Daily Balance of the Letter of Credit Usage during
the immediately preceding month.

 

(b)                                 Servicing Fees. The Agent’s Monitoring Fee
and all other fees set forth in the Agent Fee Letter.

 

2.15                        Letters of Credit.

 

(a)                                  On the Closing Date, each “L/C” issued and
outstanding under the Prepetition Credit Agreement shall automatically and
without any action on the part of any Person, be deemed to be an L/C under this
Agreement.

 

(b)                                 Subject to the terms and conditions of this
Agreement, the Issuing Lender agrees to issue letters of credit for the account
of Borrowers (each, an “L/C”) or to purchase participations or execute
indemnities or reimbursement obligations (each such undertaking, an “L/C
Undertaking”) with respect to letters of credit issued by an Underlying Issuer
(as of the Closing Date, the prospective Underlying Issuer is to be Wells Fargo)
for the account of Borrowers.  To request the issuance of an L/C or an L/C
Undertaking (or the amendment, renewal, or extension of an outstanding L/C or
L/C Undertaking), Administrative Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Lender) to the Issuing Lender and Agent (reasonably in
advance of the requested date of issuance, amendment, renewal, or extension) a
notice requesting the issuance of an L/C or L/C Undertaking, or identifying the
L/C or L/C

 

47

--------------------------------------------------------------------------------


 

Undertaking to be amended, renewed, or extended, the date of issuance,
amendment, renewal, or extension, the date on which such L/C or L/C Undertaking
is to expire, the amount of such L/C or L/C Undertaking, the name and address of
the beneficiary thereof (or of the Underlying Letter of Credit, as applicable),
and such other information as shall be necessary to prepare, amend, renew, or
extend such L/C or L/C Undertaking.  If requested by the Issuing Lender,
Borrowers also shall be an applicant under the application with respect to any
Underlying Letter of Credit that is to be the subject of an L/C Undertaking. 
The Issuing Lender shall have no obligation to issue a Letter of Credit if any
of the following would result after giving effect to the requested Letter of
Credit:

 

(i)                                     the Letter of Credit Usage would exceed
the lesser of (A) the Borrowing Base less the then extant amount of outstanding
Advances and (B) the Tranche B Borrowing Base less the then extant amount of
outstanding Advances, or

 

(ii)                                  the Letter of Credit Usage would exceed
$5,000,000, or

 

(iii)                               the Letter of Credit Usage would exceed any
specified amount approved by the Bankruptcy Court solely for L/Cs in the Final
Order or the Interim Order, whichever is then in effect; or

 

(iv)                              the Letter of Credit Usage would exceed the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders less the
then extant amount of outstanding Advances.

 

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date.  Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall have an expiry date no later than 30 days
prior to July 14, 2006 and all such Letters of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 2:00 p.m., Boston,
Massachusetts time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 1:00 p.m., Boston, Massachusetts time, on such date,
or, if such notice has not been received by Administrative Borrower prior to
such time on such date, then not later than 2:00 p.m., Boston, Massachusetts
time, on (i) the Business Day that Administrative Borrower receives such notice,
if such notice is received prior to 1:00 p.m., Boston, Massachusetts time, on
the date of receipt, and, (ii) in the absence of such reimbursement, the L/C
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, thereafter, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans under Section 2.7.  To the extent an L/C
Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation to
reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance.  Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Revolving Credit Lenders have made
payments pursuant to Section 2.15(d) to reimburse the Issuing Lender, then to
such Revolving Credit Lenders and the Issuing Lender as their interest may
appear.

 

(c)                                  Promptly following receipt of a notice of
L/C Disbursement pursuant to Section 2.15(b), each Revolving Credit Lender with
a Revolving Credit Commitment agrees to fund its Pro Rata

 

48

--------------------------------------------------------------------------------


 

Share of any Advance deemed made pursuant to the foregoing subsection on the
same terms and conditions as if Borrowers had requested such Advance and Agent
shall promptly pay to Issuing Lender the amounts so received by it from the
Revolving Credit Lenders.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Lender or the Revolving Credit Lenders
with Revolving Credit Commitments, the Issuing Lender shall be deemed to have
granted to each Revolving Credit Lender with a Revolving Credit Commitment, and
each Revolving Credit Lender with a Revolving Credit Commitment shall be deemed
to have purchased, a participation in each Letter of Credit, in an amount equal
to its Pro Rata Share of the Risk Participation Liability of such Letter of
Credit, and each such Revolving Credit Lender agrees to pay to Agent, for the
account of the Issuing Lender, such Revolving Credit Lender’s Pro Rata Share of
any payments made by the Issuing Lender under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Credit Lender
with a Revolving Credit Commitment hereby absolutely and unconditionally agrees
to pay to Agent, for the account of the Issuing Lender, such Revolving Credit
Lender’s Pro Rata Share of each L/C Disbursement made by the Issuing Lender and
not reimbursed by Borrowers on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrowers
for any reason.  Each Revolving Credit Lender with a Revolving Credit Commitment
acknowledges and agrees that its obligation to deliver to Agent, for the account
of the Issuing Lender, an amount equal to its respective Pro Rata Share pursuant
to this Section 2.15(c) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3 hereof.  If any such Revolving Credit Lender fails to make available
to Agent the amount of such Revolving Credit Lender’s Pro Rata Share of any
payments made by the Issuing Lender in respect of such Letter of Credit as
provided in this Section, Agent (for the account of the Issuing Lender) shall be
entitled to recover such amount on demand from such Revolving Credit Lender
together with interest thereon at the Defaulting Lender Rate until paid in full.

 

(d)                                 Each Borrower hereby agrees to indemnify,
save, defend, and hold the Revolving Credit Lenders harmless from any loss,
cost, expense, or liability, and reasonable attorneys fees incurred by the
Revolving Credit Lenders arising out of or in connection with any Letter of
Credit; provided, however, that no Borrower shall be obligated hereunder to
indemnify for any loss, cost, expense, or liability that is caused by the gross
negligence or willful misconduct of the Issuing Lender or any other member of
the Revolving Credit Lenders.  Each Borrower agrees to be bound by the
Underlying Issuer’s regulations and interpretations of any Underlying Letter of
Credit or by Issuing Lender’s interpretations of any L/C issued by Issuing
Lender to or for such Borrower’s account, even though this interpretation may be
different from such Borrower’s own, and each Borrower understands and agrees
that the Revolving Credit Lenders shall not be liable for any error, negligence,
or mistake, whether of omission or commission, in following Borrowers’
instructions or those contained in the Letter of Credit or any modifications,
amendments, or supplements thereto.  Each Borrower understands that the L/C
Undertakings may require Issuing Lender to indemnify the Underlying Issuer for
certain costs or liabilities arising out of claims by Borrowers against such
Underlying Issuer.  Each Borrower hereby agrees to indemnify, save, defend, and
hold the Revolving Credit Lenders harmless with respect to any loss, cost,
expense (including reasonable attorneys fees), or liability incurred by the
Revolving Credit Lenders under any L/C Undertaking as a result of the Revolving
Credit Lenders’ indemnification of any Underlying Issuer; provided, however,
that no Borrower shall be obligated hereunder to indemnify for any loss, cost,
expense, or liability that is caused by the gross negligence or willful
misconduct of the Issuing Lender or any other member of the Revolving Credit
Lenders.

 

(e)                                  Each Borrower hereby authorizes and directs
any Underlying Issuer to deliver to the Issuing Lender all instruments,
documents, and other writings and property received by such

 

49

--------------------------------------------------------------------------------


 

Underlying Issuer pursuant to such Underlying Letter of Credit and to accept and
rely upon the Issuing Lender’s instructions with respect to all matters arising
in connection with such Underlying Letter of Credit and the related application.

 

(f)                                    Any and all charges, commissions, fees,
and costs incurred by the Issuing Lender relating to Underlying Letters of
Credit shall be Lender Group Expenses for purposes of this Agreement and
immediately shall be reimbursable by Borrowers to Agent for the account of the
Issuing Lender; it being acknowledged and agreed by each Borrower that, as of
the Closing Date, the issuance charge imposed by the prospective Underlying
Issuer is 0.50% per annum times the face amount of each Underlying Letter of
Credit, and that the Underlying Issuer also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.

 

(g)                                 If by reason of (i) any change in any
applicable law, treaty, rule, or regulation or any change in the interpretation
or application thereof by any Governmental Authority, or (ii) compliance by the
Underlying Issuer or the Revolving Credit Lenders with any direction, request,
or requirement (irrespective of whether having the force of law) of any
Governmental Authority or monetary authority including, Regulation D of the
Federal Reserve Board as from time to time in effect (and any successor
thereto):

 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letter of
Credit issued hereunder, or

 

(ii)                                  there shall be imposed on the Underlying
Issuer or the Revolving Credit Lenders any other condition regarding any
Underlying Letter of Credit or any Letter of Credit issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Revolving Credit Lenders of issuing, making, guaranteeing, or maintaining
any Letter of Credit or to reduce the amount receivable in respect thereof by
the Revolving Credit Lenders, then, and in any such case, Agent may, at any time
within a reasonable period after the additional cost is incurred or the amount
received is reduced, notify Administrative Borrower, and Borrowers shall pay on
demand such amounts as Agent may specify to be necessary to compensate the
Revolving Credit Lenders for such additional cost or reduced receipt, together
with interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder.  The
determination by Agent of any amount due pursuant to this Section 2.15, as set
forth in a certificate setting forth the calculation thereof in reasonable
detail, shall, in the absence of manifest or demonstrable error, be final and
conclusive and binding on all of the parties hereto.

 

2.16                        LIBOR Option.

 

(a)                                  Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrowers
shall have the option (the “LIBOR Option”) to have interest on all or a portion
of the Advances be charged at the LIBOR Rate.  Interest on LIBOR Rate Loans
shall be payable on the earliest of (i) the last day of the Interest Period
applicable thereto, (ii) the occurrence of an Event of Default in consequence of
which the Required Revolving Credit Lenders or Agent on behalf thereof elect to
accelerate the maturity of the Obligations, (iii) termination of this Agreement
pursuant to the terms hereof, or (iv) the first day of each month that such
LIBOR Rate Loan is outstanding.  On the last day of each applicable Interest
Period, unless Administrative Borrower properly has exercised the LIBOR Option
with respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically

 

50

--------------------------------------------------------------------------------


 

shall convert to the rate of interest then applicable to Base Rate Loans of the
same type hereunder.  At any time that an Event of Default has occurred and is
continuing, Borrowers no longer shall have the option to request that Advances
bear interest at the LIBOR Rate and Agent shall have the right to convert the
interest rate on all outstanding LIBOR Rate Loans to the rate then applicable to
Base Rate Loans hereunder.

 

(b)                                 LIBOR Election.

 

(i)                                     Administrative Borrower may, at any time
and from time to time, so long as no Event of Default has occurred and is
continuing, elect to exercise the LIBOR Option by notifying Agent prior to 2:00
p.m. (Boston, Massachusetts time) at least three (3) Business Days prior to the
commencement of the proposed Interest Period (the “LIBOR Deadline”).  Notice of
Administrative Borrower’s election of the LIBOR Option for a permitted portion
of the Advances and an Interest Period pursuant to this Section 2.16 shall be
made by delivery to Agent of a LIBOR Notice received by Agent before the LIBOR
Deadline, or by telephonic notice received by Agent before the LIBOR Deadline
(to be confirmed by delivery to Agent of a LIBOR Notice received by Agent prior
to 5:00 p.m. (Boston, Massachusetts time) on the same day.  Promptly upon its
receipt of each such LIBOR Notice, Agent shall provide a copy thereof to each of
the Revolving Credit Lenders having a Revolving Credit Commitment.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on Borrowers.  In connection with each LIBOR Rate Loan, each Borrower
shall indemnify, defend, and hold Agent and the Revolving Credit Lenders
harmless against any loss, cost, or expense incurred by Agent or any Revolving
Credit Lender as a result of (a) the payment of any principal of any LIBOR Rate
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any LIBOR
Rate Loan other than on the last day of the Interest Period applicable thereto,
or (c) the failure to borrow, convert, continue or prepay any LIBOR Rate Loan on
the date specified in any LIBOR Notice delivered pursuant hereto (such losses,
costs, and expenses, collectively, “Funding Losses”).  Funding Losses shall,
with respect to Agent or any Revolving Credit Lender, be deemed to equal the
amount determined by Agent or such Revolving Credit Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate
that would have been applicable thereto, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period therefor), minus (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate which Agent
or such Revolving Credit Lender would be offered were it to be offered, at the
commencement of such period, Dollar deposits of a comparable amount and period
in the London interbank market.  A certificate of Agent or a Revolving Credit
Lender delivered to Administrative Borrower setting forth any amount or amounts
that Agent or such Revolving Credit Lender is entitled to receive pursuant to
this Section 2.16 shall be conclusive absent manifest error.

 

(iii)                               Borrowers shall have not more than 5 LIBOR
Rate Loans in effect at any given time.  Borrowers only may exercise the LIBOR
Option for LIBOR Rate Loans of at least $1,000,000 and integral multiples of
$500,000 in excess thereof.

 

(c)                                  Prepayments.  Borrowers may prepay LIBOR
Rate Loans at any time; provided, however, that in the event that LIBOR Rate
Loans are prepaid on any date that is not the last day of the

 

51

--------------------------------------------------------------------------------


 

Interest Period applicable thereto, including as a result of any automatic
prepayment through the required application by Agent of proceeds of Collections
in accordance with Section 2.5(c) or for any other reason, including early
termination of the term of this Agreement or acceleration of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Revolving Credit Lenders and their Participants harmless against
any and all Funding Losses in accordance with clause (b) above.

 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Revolving Credit Lender on a prospective basis to take into
account any additional or increased costs to such Revolving Credit Lender of
maintaining or obtaining any eurodollar deposits or increased costs due to
changes in applicable law occurring subsequent to the commencement of the then
applicable Interest Period, including changes in tax laws (except changes of
general applicability in corporate income tax laws) and changes in the reserve
requirements imposed by the Board of Governors of the Federal Reserve System (or
any successor), excluding the Reserve Percentage, which additional or increased
costs would increase the cost of funding loans bearing interest at the LIBOR
Rate.  In any such event, the affected Revolving Credit Lender shall give
Administrative Borrower and Agent notice of such a determination and adjustment
and Agent promptly shall transmit the notice to each other Revolving Credit
Lender and, upon its receipt of the notice from the affected Revolving Credit
Lender, Administrative Borrower may, by notice to such affected Revolving Credit
Lender (y) require such Revolving Credit Lender to furnish to Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (z) repay the LIBOR
Rate Loans with respect to which such adjustment is made (together with any
amounts due under clause (b)(ii) above).

 

(ii)                                  In the event that any change in market
conditions or any law, regulation, treaty, or directive, or any change therein
or in the interpretation of application thereof, shall at any time after the
date hereof, in the reasonable opinion of any Revolving Credit Lender, make it
unlawful or impractical for such Revolving Credit Lender to fund or maintain
LIBOR Rate Loans or to continue such funding or maintaining, or to determine or
charge interest rates at the LIBOR Rate, such Lender shall give notice of such
changed circumstances to Agent and Administrative Borrower and Agent promptly
shall transmit the notice to each other Revolving Credit Lender and (y) in the
case of any LIBOR Rate Loans of such Revolving Credit Lender that are
outstanding, the date specified in such Revolving Credit Lender’s notice shall
be deemed to be the last day of the Interest Period of such LIBOR Rate Loans,
and interest upon the LIBOR Rate Loans of such Revolving Credit Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrowers shall not be entitled to elect the LIBOR Option until such
Revolving Credit Lender determines that it would no longer be unlawful or
impractical to do so.

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Revolving Credit Lender, nor any of their Participants, is required actually
to acquire eurodollar deposits to fund or otherwise match fund any Obligation as
to which interest accrues at the LIBOR Rate.  The provisions of this
Section shall apply as if each Revolving Credit Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

52

--------------------------------------------------------------------------------


 

2.17                        Capital Requirements.  If, after the date hereof,
any Lender determines that (i) the adoption of or change in any law, rule,
regulation or guideline regarding capital requirements for banks or bank holding
companies, or any change in the interpretation or application thereof by any
Governmental Authority charged with the administration thereof, or (ii)
compliance by such Lender or its parent bank holding company with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law), will have the effect of reducing the return on
such Lender’s or such holding company’s capital as a consequence of such
Lender’s Commitments hereunder to a level below that which such Lender or such
holding company could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender may notify Administrative Borrower and Agent thereof.  Following
receipt of such notice, Borrowers agree to pay such Lender on demand the amount
of such reduction of return of capital as and when such reduction is determined,
payable within 90 days after presentation by such Lender of a statement in the
amount and setting forth in reasonable detail such Lender’s calculation thereof
and the assumptions upon which such calculation was based (which statement shall
be deemed true and correct absent manifest error).  In determining such amount,
such Lender may use any reasonable averaging and attribution methods.

 

2.18                        Joint and Several Liability of Borrowers; Rights of
Contribution.

 

(a)                                  Each of Borrowers is accepting joint and
several liability hereunder and under the other Loan Documents in consideration
of the financial accommodations to be provided by the Agent and the Lenders
under this Agreement, for the mutual benefit, directly and indirectly, of each
of Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations.

 

(b)                                 Each of Borrowers, jointly and severally,
hereby irrevocably and unconditionally accepts, not merely as a surety but also
as a co-debtor, joint and several liability with the other Borrowers, with
respect to the payment and performance of all of the Obligations (including,
without limitation, any Obligations arising under this Section 2.18), it being
the intention of the parties hereto that all the Obligations shall be the joint
and several obligations of each Person composing Borrowers without preferences
or distinction among them.

 

(c)                                  If and to the extent that any of Borrowers
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event the other Persons composing Borrowers will make
such payment with respect to, or perform, such Obligation.

 

(d)                                 The Obligations of each Person composing
Borrowers under the provisions of this Section 2.18 constitute the absolute and
unconditional, full recourse Obligations of each Person composing Borrowers
enforceable against each such Borrower to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each Person composing Borrowers hereby waives notice of
acceptance of its joint and several liability, notice of any Advances or Letters
of Credit issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by Agent or Lenders
under or in respect of any of the Obligations, any

 

53

--------------------------------------------------------------------------------


 

requirement of diligence or to mitigate damages, any and all suretyship defenses
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Person composing Borrowers hereby
assents to, and waives notice of, any extension or postponement of the time for
the payment of any of the Obligations, the acceptance of any payment of any of
the Obligations, the acceptance of any partial payment thereon, any waiver,
consent or other action or acquiescence by Agent or Lenders at any time or times
in respect of any default by any Person composing Borrowers in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
composing Borrowers.  Without limiting the generality of the foregoing, each of
Borrowers assents to any other action or delay in acting or failure to act on
the part of any Agent or Lender with respect to the failure by any Person
composing Borrowers to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.18 afford
grounds for terminating, discharging or relieving any Person composing
Borrowers, in whole or in part, from any of its Obligations under this
Section 2.18, it being the intention of each Person composing Borrowers that, so
long as any of the Obligations hereunder remain unsatisfied, the Obligations of
such Person composing Borrowers under this Section 2.18 shall not be discharged
except by performance and then only to the extent of such performance.  The
Obligations of each Person composing Borrowers under this Section 2.18 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Person composing Borrowers or any Agent or Lender.  The joint and several
liability of the Persons composing Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, constitution or place of formation of any
of the Persons composing Borrowers or any Agent or Lender.  Each Person
composing a Borrower, in the event applicable, hereby waives the application of
Sections 13-50-102 and 13-50-103 of the Colorado Revised Statutes.

 

(f)                                    Each Person composing Borrowers
represents and warrants to Agent and Lenders that such Borrower is currently
informed of the financial condition of Borrowers and of all other circumstances
which a diligent inquiry would reveal and which bear upon the risk of nonpayment
of the Obligations.  Each Person composing Borrowers further represents and
warrants to Agent and Lenders that such Borrower has read and understands the
terms and conditions of the Loan Documents.  Each Person composing Borrowers
hereby covenants that such Borrower will continue to keep informed of Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.

 

(g)                                 Each of the Persons composing Borrowers
waives all rights and defenses arising out of an election of remedies by the
Agent or any Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Agent’s, or such Lender’s rights of subrogation and
reimbursement against such Borrower by the operation of Section 580(d) of the
California Code of Civil Procedure or otherwise.

 

(h)                                 Each of the Persons composing Borrowers
waives all rights and defenses that such Borrower may have because the
Obligations are secured by Real Property Collateral.  This means, among other
things and subject to the notice requirements of the Orders:

 

54

--------------------------------------------------------------------------------


 

(i)                                     Agent and Lenders may collect from such
Borrower without first foreclosing on any Real or Personal Property Collateral
pledged by Borrowers.

 

(ii)                                  If Agent or any Lender forecloses on any
Real Property Collateral pledged by Borrowers:

 

A.                                   The amount of the Obligations may be
reduced only by the price for which that Collateral is sold at the foreclosure
sale, even if the Collateral is worth more than the sale price.

 

B.                                     Agent and Lenders may collect from such
Borrower even if Agent or Lenders, by foreclosing on the Real Property
Collateral, has destroyed any right such Borrower may have to collect from the
other Borrowers.

 

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property
Collateral.  These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure.

 

(i)                                     Each Borrower states and acknowledges
that: (i) pursuant to this Agreement, Borrowers desire to utilize their
borrowing potential on a consolidated basis to the same extent possible if they
were merged into a single corporate entity; (ii) it has determined that it will
benefit specifically and materially from the advances of credit contemplated by
this Agreement; (iii) it is both a condition precedent to the obligations of the
Lender Group and a desire of the Borrowers that each Borrower execute and
deliver to the Lender Group this Agreement; and (iv) Borrowers have requested
and bargained for the structure and terms of and security for the Advances
contemplated by this Agreement.

 

(j)                                     It is the intent of each Borrower that
the indebtedness, obligations and liability hereunder of no one of them be
subject to challenge on any basis.  Accordingly, as of the date hereof, the
liability of each Borrower under this Section 2.18, together with all of its
other liabilities to all Persons as of the date hereof and as of any other date
on which a transfer is deemed to occur by virtue of this Agreement, calculated
in amount sufficient to pay its probable net liabilities on its existing
Indebtedness as the same become absolute and matured (“Dated Liabilities”) is,
and is to be, less than the amount of the aggregate of a fair valuation of its
property as of such corresponding date (“Dated Assets”).  To this end, each
Borrower under this Section 2.18 (i) grants to and recognizes in each other
Borrower, ratably, rights of subrogation and contribution in the amount, if any,
by which the Dated Assets of such Borrower, but for the aggregate of subrogation
and contribution in its favor recognized herein, would exceed the Dated
Liabilities of such Borrower and (ii) acknowledges receipt of and recognizes its
right to subrogation and contribution ratably from each other Borrower in the
amount, if any by which the Dated Liabilities of such Borrower, but for the
aggregate of subrogation and contribution in its favor recognized herein, would
exceed the Dated Assets of such Borrower under this Section 2.18.  In
recognizing the value of the Dated Assets and the Dated Liabilities, it is
understood that Borrowers will recognize, to at least the same extent of their
aggregate recognition of liabilities hereunder, their rights to subrogation and
contribution hereunder.  It is a material objective of this Section 2.18 that
each Borrower recognizes rights to subrogation and contribution rather than be
deemed to be insolvent (or in contemplation thereof) by reason of any arbitrary
interpretation of its joint and several obligations hereunder.

 

(k)                                  The provisions of this Section 2.18 are
made for the benefit of the Agent, the Lenders and their respective successors
and assigns, and may be enforced by it or them from time to time

 

55

--------------------------------------------------------------------------------


 

against any or all of the Persons composing Borrowers as often as occasion
therefor may arise and without requirement on the part of any such Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any of the other Persons composing
Borrowers or to exhaust any remedies available to it or them against any of the
other Persons composing Borrowers or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 2.18 shall remain in effect until all of
the Obligations shall have been paid in full or otherwise fully satisfied.  If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by any Agent
or Lender upon the insolvency, bankruptcy or reorganization of any of the
Persons composing Borrowers, or otherwise, the provisions of this Section 2.18
will forthwith be reinstated in effect, as though such payment had not been
made.

 

(l)                                     Each of the Persons composing Borrowers
hereby agrees that it will not enforce any of its rights of contribution or
subrogation against the other Persons composing Borrowers with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Agent or the Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Agent or
Lender hereunder or under any other Loan Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

 

(m)                               Each of the Persons composing Borrowers hereby
agrees that, after the occurrence and during the continuance of any Default or
Event of Default, the payment of any amounts due with respect to the
indebtedness owing by any Borrower to any other Borrower is hereby subordinated
to the prior payment in full in cash of the Obligations.  Each Borrower hereby
agrees that after the occurrence and during the continuance of any Default or
Event of Default, such Borrower will not demand, sue for or otherwise attempt to
collect any indebtedness of any other Borrower owing to such Borrower until the
Obligations shall have been paid in full in cash.  If, notwithstanding the
foregoing sentence, such Borrower shall collect, enforce or receive any amounts
in respect of such indebtedness, such amounts shall be collected, enforced and
received by such Borrower as trustee for the Agent, and the Borrower shall
deliver any such amounts to the Agent for application to the Obligations in
accordance with Section 2.5(d).

 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1                               Conditions Precedent to the Effectiveness of
this Agreement.  The effectiveness of this Agreement is subject to the
fulfillment, to the satisfaction of Agent, of each of the conditions precedent
set forth below:

 

(a)                                  the Closing Date shall occur on or before
the date which is five days after the entry of the Interim Order in the Cases;

 

(b)                                 Agent shall have filed Uniform Code
Financing Statements in each Borrower’s state of incorporation;

 

56

--------------------------------------------------------------------------------


 

(c)                                  Agent shall have received each of the
following documents, in form and substance satisfactory to Agent, duly executed,
and each such document shall be in full force and effect:

 

(i)                                     the Notes,

 

(ii)                                  the Agent Fee Letter, and

 

(iii)                               the Tranche B Lenders Fee Letter.

 

(d)                                 Agent shall have received a certificate from
the Secretary of each Borrower attesting to the resolutions of such Borrower’s
Board of Directors authorizing its execution, delivery, and performance of this
Agreement and the other Loan Documents to which such Borrower is a party and
authorizing specific officers of such Borrower to execute the same;

 

(e)                                  Agent shall have received copies of each
Borrower’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, certified by the Secretary of such Borrower;

 

(f)                                    Agent shall have received a certificate
of status with respect to each Borrower, dated within 25 days of the Closing
Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Borrower, which certificate shall indicate
that such Borrower is in good standing in such jurisdiction;

 

(g)                                 Agent shall have received certificates of
status with respect to each Borrower whose chief executive office is located in
a jurisdiction different from its jurisdiction of organization, each dated
within 30 days of the Closing Date, such certificates to be issued by the
appropriate officer of the jurisdictions (other than the jurisdiction of
organization of such Borrower), which certificates shall indicate that such
Borrower is in good standing in such jurisdiction;

 

(h)                                 Agent shall have received a certificate of
insurance, together with the endorsements thereto, as are required by
Section 7.9, the form and substance of which shall be satisfactory to the Agent;

 

(i)                                     Agent shall have received an opinion of
Borrowers’ counsel, addressed to the Agent and the Lenders, in form and
substance reasonably satisfactory to Agent;

 

(j)                                     Agent and each Tranche B Lender shall
have received the initial Borrowing Base Certificate dated as of the Closing
Date;

 

(k)                                  all other documents and legal matters in
connection with the transactions contemplated by this Agreement shall have been
delivered, executed, or recorded and shall be in form and substance satisfactory
to Agent;

 

(l)                                     Borrowers shall pay all Lender Group
Expenses incurred in connection with the transactions evidenced by this
Agreement;

 

(m)                               the Agent shall have received the Arrangement
Fee;

 

(n)                                 the Agent shall have received the Agent’s
Commitment Fee for the pro rata account of the Revolving Credit Lenders;

 

57

--------------------------------------------------------------------------------


 

(o)                                 the Agent shall have received the Agent’s
Monitoring Fee;

 

(p)                                 Tranche B Lenders shall have received, pro
rata, the Tranche B Commitment Fee;

 

(q)                                 Tranche C Lenders shall have received, pro
rata, the Tranche C Commitment Fee;

 

(r)                                    The Lenders shall have received the
Budget, which identifies the thirteen (13) week cash flow projection of the
Parent and its Subsidiaries for the 13-week period immediately after the Closing
Date and which shall be in form and substance satisfactory to the Agent;

 

(s)                                  Borrowers shall have received not less than
$4,400,000 from the issuance of common equity, which issuance shall be on terms
and conditions satisfactory to the Agent;

 

(t)                                    Borrowers shall have Excess Availability
of not less than $20,000,000;

 

(u)                                 Borrowers shall have, contemporaneously with
the closing of this Agreement, paid in full all “Obligations” (as defined in the
Prepetition Credit Agreement) due under the Prepetition Credit Agreement; and

 

(v)                                 All cash management and other “first day
orders” submitted for entry on or about the date of the commencement of the
Cases shall be in form and substance reasonably satisfactory to the Agent,
unless the Agent shall approve thereof in writing.

 

3.2                               Conditions Precedent to all Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Advance (or to extend any other credit hereunder) shall be subject to the
following conditions precedent:

 

(a)                                  the representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of such extension of
credit, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date);

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof;

 

(c)                                  no injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the extending of
such credit shall have been issued and remain in force by any Governmental
Authority against any Borrower, Agent, any Lender, or any of their Affiliates;

 

(d)                                 no Material Adverse Change shall have
occurred;

 

(e)                                  Agent and each Tranche B Lender shall have
received the most recent Borrowing Base Certificate to be delivered to Agent in
accordance with Section 7.2; and

 

(f)                                    the Bankruptcy Court shall have entered
the Interim Order or the Final Order and such Order shall be in full force and
effect and shall not have been amended, modified or stayed without the written
consent of the Agent, or reversed.  If either the Interim Order or the Final
Order is the subject

 

58

--------------------------------------------------------------------------------


 

of a pending appeal in any respect, none of such Orders, the making of the
Loans, the issuance, extension or renewal of any L/C, or the performance by any
of the Borrowers of any of the Obligations shall be the subject of a presently
effective stay pending appeal.  The Borrowers, the Agent and the Lenders shall
be entitled to rely in good faith upon each of the Orders notwithstanding
objection thereto or appeal therefrom by any interested party.  The Borrowers,
the Agent and the Lenders shall be permitted and, at the election of the Agent,
required to perform their respective obligations in compliance with this
Agreement, notwithstanding any such objection or appeal unless the relevant
Order has been stayed by a court of competent jurisdiction.  The Agent may,
however, defer any obligations of the Lenders to make any Loans or of the
Issuing Bank to issue any L/C until such time as no objection to or appeal from
the Interim Order or, as the case may be, the Final Order is pending and the
period for lodging any objection or appeal has expired.

 

3.3                               Term.  This Agreement shall become effective
upon the execution and delivery hereof by Borrowers, Agent, and the Lenders and
shall continue in full force and effect for a term ending on the Termination
Date.  The foregoing notwithstanding and subject to Section 10.1, (i) upon the
election of the Required Revolving Credit Lenders and, in addition, (ii)
following the Standstill Termination Date, the Required Tranche B Lenders, the
Agent shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

 

3.4                               Effect of Termination.  On the date of
termination of this Agreement, all Obligations (including contingent
reimbursement obligations of Borrowers with respect to any outstanding Letters
of Credit and Obligations with respect to Bank Products) immediately shall
become due and payable without notice or demand (including (a) either (i)
providing cash collateral to be held by Agent for the benefit of those Revolving
Credit Lenders with a Revolving Credit Commitment in an amount equal to 105% of
the then extant Letter of Credit Usage; provided, however, if any such cash
collateral is subject to the Carve Out, then the amount thereof shall be
increased by the amount of the Carve Out to which it is subject, or (ii) causing
the original Letters of Credit to be returned to the Issuing Lender, and (b)
providing cash collateral to be held by Agent for the benefit of Wells Fargo or
its Affiliates with respect to the then extant Obligations with respect to Bank
Products).  No termination of this Agreement, however, shall relieve or
discharge Borrowers of their duties, Obligations, or covenants hereunder and the
Agent’s Liens in the Collateral shall remain in effect until all Obligations
have been fully and finally discharged and the Lender Group’s obligations to
provide additional credit hereunder have been terminated.  When this Agreement
has been terminated and all of the Obligations have been fully and finally
discharged and the Lender Group’s obligations to provide additional credit under
the Loan Documents have been terminated irrevocably, the Agent’s Liens shall
automatically terminate and be of no further force and effect, and Agent will,
at Borrowers’ sole expense, execute and deliver any UCC termination statements,
lien releases, mortgage releases, re-assignments of trademarks, discharges of
security interests, and other similar discharge or release documents (and, if
applicable, in recordable form) as are reasonably necessary to release, as of
record, the Agent’s Liens and all notices of security interests and liens
previously filed by Agent with respect to the Obligations.

 

3.5                               Payments of Principal of Tranche B Loan and
Tranche C Loan; Early Termination by Borrowers.

 

(a)                              Repayment of Tranche B Loan and Tranche C
Loan.  (i)  Except as required by Section 2.5(d), Borrowers may not make any
principal payments on account (X) of the Tranche B Loan and Tranche B Early
Termination Fee until all Obligations (other than the Revolving Credit Lenders
Prepayment Premium) owing to the Agent, the Issuing Lender, the Swingline Lender
and

 

59

--------------------------------------------------------------------------------


 

each Revolving Credit Lender have been paid in full and the Commitments have
been terminated and (Y) the Tranche C Loan until the Borrowers’ Obligations to
the Agent, the Issuing Lender, the Swingline Lender, each Revolving Credit
Lender and each Tranche B Lender have been paid in full and the Commitments have
been terminated.

 

(ii)                              The Borrowers jointly and severally promise to
pay on the Termination Date, and there shall become absolutely due and payable
on the Termination Date, the Tranche B Loan and the Tranche C Loan outstanding
on such date, together with any and all accrued and unpaid interest thereon.

 

(b)  Early Termination by Borrowers.  Borrowers have the option, at any time
upon 15 days prior written notice by Administrative Borrower to Agent, to
terminate this Agreement by paying to Agent, for the benefit of the Lender
Group, in cash, the Obligations (including (a) either (i) providing cash
collateral to be held by Agent for the benefit of those Revolving Credit Lenders
with a Revolving Credit Commitment in an amount equal to 105% of the then extant
Letter of Credit Usage, provided, however, if any such cash collateral is
subject to the Carve Out, then the amount thereof shall be increased by the
amount of the Carve Out to which it is subject, or (ii) causing the original
Letters of Credit to be returned to the Issuing Lender and (b) providing cash
collateral to be held by the Agent for the benefit of Wells Fargo or its
Affiliates with respect to the then extant Obligations with respect to Bank
Products), in full, together with, to the extent due, the Revolving Credit
Lenders Prepayment Premium (to be allocated based upon letter agreements between
Agent and individual Required Revolving Credit Lenders) and the Tranche B Early
Termination Fee.  If Administrative Borrower has sent a notice of termination
pursuant to the provisions of this Section 3.5, then the Commitments shall
terminate and Borrowers shall be obligated to repay the Obligations (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Revolving Credit Lenders with a Revolving Credit Commitment in an amount
equal to 105% of the then extant Letter of Credit Usage or such increased amount
described above, or (ii) causing the original Letters of Credit to be returned
to the Issuing Lender and (b) providing cash collateral to be held by the Agent
for the benefit of Wells Fargo or its Affiliates with respect to the then extant
Obligations with respect to Bank Products, in full, together with, to the extent
due, the Revolving Credit Lenders Prepayment Premium and the Tranche B Early
Termination Fee, on the date set forth as the date of termination of this
Agreement in such notice).  In the event of the termination of this Agreement
and repayment of the Obligations at any time prior to the Termination Date, for
any other reason, including, subject to Section 10.1, (a) termination upon the
election of the Required Revolving Credit Lenders or Required Tranche B Lenders,
as applicable, to terminate after the occurrence of an Event of Default, (b)
foreclosure and sale of Collateral, (c) sale of the Collateral, or (d)
confirmation of a Reorganization Plan, then, in view of the impracticability and
extreme difficulty of ascertaining the actual amount of damages to the Lender
Group or profits lost by the Lender Group as a result of such early termination,
and by mutual agreement of the parties as to a reasonable estimation and
calculation of the lost profits or damages of the Lender Group, Borrowers shall
pay the Revolving Credit Lenders Prepayment Premium to Agent (to be allocated
based upon letter agreements between Agent and individual Revolving Credit
Lenders) and the Tranche B Early Termination Fee, pro rata, to the Tranche B
Lenders, measured as of the date of such termination.

 

3.6                               Revolving Credit Lenders Prepayment Premium. 
In the event that the Agent is the lead arranger and sole book runner for a
credit facility to the Borrowers upon the Borrowers’ emergence from the
bankruptcy proceedings, the Revolving Credit Lenders Prepayment Premium Fee
shall be

 

60

--------------------------------------------------------------------------------


 

waived; provided that the Agent shall be under no obligation to provide any such
credit facility to the Borrowers and any such credit facility shall be on terms
and conditions satisfactory to the Agent.

 

4.                                      PRIORITY AND COLLATERAL SECURITY.

 

4.1                               Superpriority Claims and Collateral Security. 
Each of the Borrowers hereby represents, warrants and covenants upon entry of
the Interim Order that all Obligations:

 

(a)                                      subject to the Carve Out, shall at all
times constitute a Superpriority Claim having priority, pursuant to Sections
364(c)(1) of the Bankruptcy Code, senior to any claims of any entity, including
without limitation, any claims under Sections 503, 507, 1113 and 1114 of the
Bankruptcy Code, and

 

(b)                                     subject to the Carve Out, pursuant to
Sections 364(c)(2), (c)(3) and (d) of the Bankruptcy Code shall at all times be
secured by:

 

(i) a first priority perfected Lien in all presently owned and hereafter
acquired assets of the Borrowers, wherever located, whether now owned or leased
or hereafter acquired or leased or arising, whether realty, personalty or
fixtures, including without limitation,

 

A.                                   Accounts,

 

B.                                     Books,

 

C.                                     “Goods” (as defined in the Code),
including Equipment,

 

D.                                    General Intangibles,

 

E.                                      Inventory,

 

F.                                      Investment Property,

 

G.                                     Negotiable Collateral,

 

H.                                    Real Property Collateral,

 

I.                                         commercial tort claims set forth on
Schedule C-3 and any hereafter arising commercial tort claims,

 

J.                                        health care insurance receivables,

 

K.                                    money or other assets of each such
Borrower that now or hereafter come into the possession, custody, or control of
any member of the Lender Group, and

 

L.                                      all supporting obligations and all
proceeds and products (whether tangible or intangible) of any of the foregoing,
including proceeds of insurance covering any or all of the foregoing, and any
and all Accounts, Books, “Goods”

 

61

--------------------------------------------------------------------------------


 

(as defined in the Code), Equipment, General Intangibles, Inventory, Investment
Property, Negotiable Collateral, Real Property Collateral, commercial tort
claims, health care receivables, money, deposit accounts, other assets or other
tangible or intangible property resulting from the sale, exchange, collection,
or other disposition of any of the foregoing, or any portion thereof or interest
therein, and the proceeds thereof;

 

(ii) the proceeds of avoidance actions under Section 547 of the Bankruptcy Code,
to the extent that the Carve Out funded the estates’ expenses in investigating
such actions, commencing such actions, and conducting the litigation and/or
settlement discussion that resulted in the receipt of such proceeds,

 

(iii) proceeds of any avoidance actions brought pursuant to Section 549 of the
Bankruptcy Code to recover any post-petition transfer of collateral, (iv) the
Borrowers’ rights under Section 506(c) of the Bankruptcy Code and the proceeds
thereof, (v) any unencumbered assets of the Borrowers, and

 

(vi) all capital stock and other equity interests in the Borrowers (other than
the Parent) and their Subsidiaries, senior in priority to all other security
interests and liens.

 

The security interest will not be subject to Section 551 of the Bankruptcy Code
nor shall the Collateral be charged pursuant to Section 506(c) of the Bankruptcy
Code.

 

4.2                               No Discharge; Survival of Claims.  Each of the
Borrowers agrees that (a) the Obligations shall not be discharged by the entry
of an order confirming a Reorganization Plan (and each of the Borrowers pursuant
to Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge),
(b) the Superpriority Claim granted to the Agents and Lenders pursuant to the
Orders and the Liens granted to the Agent, for the benefit of the Agent and the
Lenders, pursuant to the Orders and the Security Documents, shall not be
affected in any manner by the entry of an order confirming a Reorganization Plan
and (c) none of the Borrowers shall propose or support any Reorganization Plan,
in each case, that is not conditioned upon the payment in full in cash, on or
prior to the Termination Date, of all of the Obligations, and, with respect to
Obligations arising pursuant to Section 11 or Section 12 after such date,
thereafter for the payment in full of such Obligations in cash when due and
payable.

 

5.                                      CREATION OF SECURITY INTEREST.

 

5.1                               Grant of Security Interest.  Each Borrower
hereby grants to Agent, for the benefit of the Lender Group and any other holder
of Obligations, a continuing security interest in, and so pledges and assigns to
Agent, for the benefit of Lender Group and any other holder of Obligations, all
of its right, title, and interest in all currently existing and hereafter
acquired or arising Collateral in order to secure prompt repayment of any and
all of the Obligations in accordance with the terms and conditions of the Loan
Documents and in order to secure prompt performance by Borrowers of each of
their covenants and duties under the Loan Documents.  The Agent’s Liens in and
to the Collateral shall attach to all Collateral without further act on the part
of Agent or Borrowers.  Anything contained in this Agreement or any other Loan
Document to the contrary notwithstanding, except for transactions permitted by
Section 8.4, Borrowers have no authority, express or implied, to dispose of any
item or portion of the Collateral.

 

5.2                               Authorization to File Financing Statements. 
Each Borrower hereby irrevocably authorizes Agent at any time and from time to
time to file in any filing office in any Code jurisdiction any

 

62

--------------------------------------------------------------------------------


 

initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of such Borrower or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Code or such jurisdiction, or (ii) as being
of an equal or lesser scope or with greater detail, and (b) provide any other
information required by part 5 of Article 9 of the Code or such other
jurisdiction for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Borrower is an organization,
the type of organization and any organizational identification number issued to
such Borrower and, (ii) in the case of a financing statement filed as a fixture
filing, a sufficient description of Real Property Collateral to which the
Collateral relates.  Each Borrower agrees to furnish any such information to
Agent promptly upon request.  Each Borrower also ratifies its authorization for
Agent to have filed in any Code jurisdiction any like initial financing
statements or amendments thereto if filed prior to the date hereof.

 

5.3                               Negotiable Collateral.  In the event that any
Collateral, including proceeds, is evidenced by or consists of Negotiable
Collateral, and if and to the extent that perfection or priority of Agent’s
security interest is dependent on or enhanced by possession, the applicable
Borrower, immediately upon the request of Agent, shall endorse and deliver
physical possession of such Negotiable Collateral to Agent.

 

5.4                               Collection of Accounts, General Intangibles,
and Negotiable Collateral.  Subject to any notice requirements contained in the
Orders, at any time after the occurrence and during the continuation of an Event
of Default Agent or Agent’s designee may (a) notify Account Debtors of Borrowers
that the Accounts, chattel paper, or General Intangibles have been assigned to
Agent or that Agent has a security interest therein, or (b) collect the
Accounts, chattel paper, or General Intangibles directly and charge the
collection costs and expenses to the Loan Account.  Each Borrower agrees that it
will hold in trust for the Lender Group, as the Lender Group’s trustee, any
Collections that it receives and immediately will deliver said Collections to
Agent in their original form as received by the applicable Borrower.

 

5.5                               Other Actions.  Further to insure the
attachment, perfection and first priority of, and the ability of the Agent to
enforce Agent’s Liens, each Borrower agrees, in each case at the Borrowers’
expense, to take the following actions with respect to the following Collateral
and without limitation on the Borrowers’ other obligations contained in this
Agreement:

 

(a)                                  Investment Property.  If any Borrower
shall, now or at any time hereafter, hold or acquire any certificated
securities, such Borrower shall forthwith endorse, assign and deliver the same
to Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time specify.  If any securities now
or hereafter acquired by any Borrower are uncertificated and are issued to such
Borrower or its nominee directly by the issuer thereof, such Borrower shall
immediately notify Agent thereof and, at Agent’s request and option, either (i)
cause the issuer to enter into a Control Agreement, or (ii) pursuant to an
agreement in form and substance satisfactory to Agent, arrange for Agent to
become the registered owner of the securities.  If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Borrower are held by such Borrower or its nominee through a
securities intermediary or commodity intermediary, such Borrower shall
immediately notify Agent thereof and, at Agent’s request and option, either (i)
cause such securities intermediary or (as the case may be) commodity
intermediary to enter into a Control Agreement, or (ii) pursuant to an agreement
in form and substance satisfactory to Agent, in the case of financial assets or
other investment property held through a securities intermediary, arrange for
Agent to become the entitlement holder with respect to such investment property,
with such Borrower being permitted, only with the written consent of Agent, to
exercise rights to withdraw or otherwise deal with

 

63

--------------------------------------------------------------------------------


 

such investment property.  The provisions of this paragraph shall not apply to
any financial assets credited to a securities account for which Agent is the
securities intermediary.

 

(b)                                 Collateral in the Possession of a Bailee. 
In addition to the requirements under Section 8.16, if any Collateral is, now or
at any time hereafter, in the possession of a bailee, the Borrowers shall
promptly notify Agent thereof and, at Agent’s request and option, shall promptly
obtain a Collateral Access Agreement.

 

(c)                                  Electronic Chattel Paper and Transferable
Records.  If any Borrowers, now or at any time hereafter, holds or acquires an
interest in any electronic chattel paper or any “transferable record,” as that
term is defined in Section 201 of the federal Electronic Signatures in Global
and National Commerce Act, or in §16 of the Uniform Electronic Transactions Act
as in effect in any relevant jurisdiction, such Borrower shall promptly notify
Agent thereof and, at the request and option of Agent, shall take such action as
Agent may reasonably request to vest in Agent control, under §9-105 of the Code,
of such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, §16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record.

 

(d)                                 Letter-of-credit Rights.  If any Borrower
is, now or at any time hereafter, a beneficiary under a letter of credit, such
Borrower shall promptly notify Agent thereof and, at the request and option of
Agent, such Borrower shall, pursuant to an agreement in form and substance
reasonably satisfactory to Agent, use its best efforts to either (i) arrange for
the issuer and any confirmer of such letter of credit to consent to an
assignment to Agent of the proceeds of the letter of credit or (ii) arrange for
Agent to become the transferee beneficiary of the letter of credit, with Agent
agreeing, in each case, that the proceeds of the letter of credit are to be
applied in accordance with Section 2.5(c).

 

(e)                                  Commercial Tort Claims.  If any Borrower
shall, now or at any time hereafter, hold or acquire a commercial tort claim,
such Borrower shall immediately notify Agent in a writing signed by the
Administrative Borrower of the particulars thereof and grant to Agent, for the
benefit of the Lender Group, in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to Agent.

 

(f)                                    Copyrights.  Each Borrower covenants,
promptly following such Borrower’s acquisition thereof, to provide to Agent like
identifications of all material copyrights and other rights in and to all
material copyrightable works hereafter acquired by such Borrower, to register
such copyrights with the Copyright Office (unless such Borrower determines that
such copyright is not material to the conduct of its business) and to execute
and deliver to Agent, for the benefit of Lender Group, supplemental Copyright
Security Agreements, in form and substance satisfactory to Agent, for the
benefit of Lender Group, modified to reflect such subsequent acquisitions and
registrations.

 

5.6                               Delivery of Additional Documentation Required;
Lien Perfection.  Each Borrower further agrees, upon the request of Agent and at
Agent’s option, to take any and all other actions as Agent may reasonably
determine to be necessary or useful for the attachment, perfection and first
priority of, and the ability of Agent to enforce, Agent’s Lien in any and all of
the Collateral, including (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Code, to
the extent, if any, that such Borrower’s signature thereon is required therefor,
(b) causing Agent’s name to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of Agent to enforce, Agent’s security
interest in such Collateral, (c) complying with any provision of any statute,
regulation or treaty of the United

 

64

--------------------------------------------------------------------------------


 

States as to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, Agent’s
security interest in such Collateral, (d) use its best efforts obtaining
governmental and other third party waivers, consents and approvals, in form and
substance reasonably satisfactory to Agent, including any consent of any
licensor or other person obligated on Collateral, (e) obtaining waivers or
consents from mortgagees and landlords or lessors in form and substance
satisfactory to Agent, provided that to the extent the Borrower is unable to
obtain waivers from landlords or lessors with respect to any (i) distribution
center, Inventory at such location shall not be deemed Eligible Inventory and
(ii) location where any Person benefits from a Lien or trust over Collateral as
set forth in Section 2.1(c), the Agent may establish Reserves Against
Availability as set forth in Section 2.1(c), (f) creating and perfecting Liens
in favor of Agent in any Real Property Collateral acquired after the Closing
Date, and (g) taking all actions under any earlier versions of the Code or under
any other law, as reasonably determined by Agent to be applicable in any
relevant Code or other jurisdiction, including any foreign jurisdiction.  Each
Borrower hereby ratifies its authorization for Agent to have filed in any
jurisdiction any like additional documents if filed prior to the date hereof. 
The parties agree that a photographic or other reproduction of this Agreement
shall be sufficient as a financing statement and may be filed in any appropriate
office in lieu thereof.  In addition, on such periodic basis as Agent shall
require, Borrowers shall (a) provide Agent with a report of all new patentable,
copyrightable, or trademarkable materials acquired or generated by Borrowers
during the prior period (unless such Borrower determines that such patentable,
copyrightable, or trademarkable materials are not material to the conduct of its
business), (b) cause all patents, copyrights, and trademarks acquired or
generated by Borrowers that are not already the subject of a registration with
the appropriate filing office (or an application therefor diligently prosecuted)
to be registered with such appropriate filing office in a manner sufficient to
impart constructive notice of Borrowers’ ownership thereof (unless such Borrower
determines that such patent, copyright or trademark is not material to the
conduct of its business), and (c) cause to be prepared, executed, and delivered
to Agent supplemental schedules to the applicable Loan Documents to identify
such patents, copyrights, and trademarks as being subject to the security
interests created thereunder and otherwise execute and deliver at Agent’s
request appropriate security documents with respect to such patents, copyrights
and trademarks (in each case, unless such Borrower determines that such patent,
copyright or trademark is not material to the conduct of its business).

 

5.7                               Power of Attorney.  Each Borrower hereby
irrevocably makes, constitutes, and appoints Agent (and any of Agent’s officers,
employees, or agents designated by Agent) as such Borrower’s true and lawful
attorney, with power, subject to any notice requirements contained in the
Orders, to (a) if such Borrower refuses to, or fails timely to execute and
deliver any of the documents described Section 5.6, sign the name of such
Borrower on any of the documents described in Section 5.6, (b) at any time that
an Event of Default has occurred and is continuing or Agent, in its reasonable
credit judgment as an asset-based lender, deems itself insecure, sign such
Borrower’s name on any invoice or bill of lading relating to the Collateral,
drafts against Account Debtors, or notices to Account Debtors, (c) send requests
for verification of Accounts, (d) at any time that an Event of Default has
occurred or is continuing endorse such Borrower’s name on any Collection item
that may come into the Lender Group’s possession, (e) at any time that an Event
of Default has occurred and is continuing or Agent in its reasonable credit
judgment as an asset based lender deems itself insecure, notify the post office
authorities to change the address for delivery of Borrowers’ mail to an address
designated by Agent, to receive and open all mail addressed to Borrowers, and to
retain all mail relating to the Collateral and forward all other mail to
Borrowers, (f) at any time that an Event of Default has occurred and is
continuing or Agent in its reasonable credit judgment as an asset based lender
deems itself insecure, make, settle, and adjust all claims under such Borrower’s
policies of insurance and make all determinations and decisions with respect to
such policies of insurance, and (g) at any time that an Event of Default has
occurred and is continuing, settle and adjust disputes and claims respecting the
Accounts, chattel paper, or General

 

65

--------------------------------------------------------------------------------


 

Intangibles directly with Account Debtors, for amounts and upon terms that Agent
determines to be reasonable, and Agent may cause to be executed and delivered
any documents and releases that Agent determines to be necessary.  The
appointment of Agent as each Borrower’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Lender
Group’s obligations to extend credit hereunder are terminated.

 

5.8                               Right to Inspect.  Agent (through any of its
respective officers, employees, or agents) shall have the right, from time to
time hereafter to inspect the Books and to check, test, and appraise the
Collateral in order to verify Borrowers’ financial condition or the amount,
quality, value, condition of, or any other matter relating to, the Collateral.

 

5.9                               Control Agreements.  Each Borrower agrees that
it will not transfer assets out of any Securities Accounts other than as
permitted under Section 8.17 and, if to another securities intermediary, unless
each of the applicable Borrower, Agent, and the substitute securities
intermediary have entered into a Control Agreement, if such a Control Agreement
is required by Agent.  No arrangement contemplated hereby or by any Control
Agreement in respect of any Securities Accounts or other Investment Property
shall be modified by Borrowers without the prior written consent of Agent.  Upon
the occurrence and during the continuance of an Event of Default, Agent may
notify any securities intermediary to liquidate the applicable Securities
Account or any related Investment Property maintained or held thereby and remit
the proceeds thereof to the Agent’s Account.  No arrangement contemplated hereby
or by any Control Agreement or Blocked Account Agreement shall be modified by
Borrower without the prior written consent of Agent.

 

6.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

6.1                               No Encumbrances.  Each Borrower (a) owns all
of the assets reflected in the consolidated balance sheet of the Parent and its
Subsidiaries as at the Balance Sheet Date or acquired since that date (except
property and assets sold or otherwise disposed of in the ordinary course of
business since that date), subject to no Liens or other rights of others, except
Permitted Liens and (b) has good and indefeasible title to all of the property
comprising the Collateral and the Real Property Collateral, free and clear of
Liens except for Permitted Liens.  None of the Collateral constitutes, or is the
proceeds of, “farm products” as defined in §9-102(a)(34) of the Code.  No
Account Debtor or other Person obligated on any of the Collateral that is a
governmental authority covered by the Federal Assignment of Claims Act or like
federal, state or local statute or rule in respect of such Collateral has any
single Account in an amount equal to or greater than $25,000 and all Accounts
from governmental authorities are equal to or less than $100,000 in the
aggregate.  No Borrower holds any commercial tort claim except as indicated on
its Perfection Certificates and set forth on Schedule C-3 hereto (as may be
updated from time to time with the written consent of the Agent).  All other
information set forth on the Perfection Certificates pertaining to the
Collateral is accurate and complete as of the date hereof.  There has been no
change in any of such

 

66

--------------------------------------------------------------------------------


 

information since the date on which the Perfection Certificates were signed by
Borrowers except as otherwise permitted under this Agreement.

 

6.2                               [Intentionally Omitted]

 

6.3                               Eligible Inventory.  All Eligible Inventory is
of good and merchantable quality, and to the knowledge of Borrower free from
defects.

 

6.4                               Equipment.  All of the Equipment is used or
held for use in Borrowers’ business and is fit for such purposes.

 

6.5                               Location of Inventory and Equipment.  The
Inventory and Equipment are not stored with a bailee, warehouseman, or similar
party (without Agent’s prior written consent) and are located only at the
locations identified on Schedule 6.16 (as may be updated from time to time with
the written consent of the Agent) or otherwise permitted by Section 7.10 (as may
be updated from time to time with the written consent of the Agent).

 

6.6                               Inventory Records.  Each Borrower keeps
correct and accurate records itemizing and describing the type, quality, and
quantity of its Inventory and the book value thereof.

 

6.7                               Location of Chief Executive Office; FEIN;
Organizational I.D. Number; Names; Status.  The chief executive office of each
Borrower is located at the address indicated in Schedule 6.7, each Borrower’s
FEIN is identified in Schedule 6.7 (as may be updated from time to time with the
written consent of the Agent), each Borrower’s state of organization, Type of
Organization and Organizational I.D. Number is set forth on Schedule 6.7 (as may
be updated from time to time with the written consent of the Agent), and the
exact legal name of each Borrower is set forth on Schedule 6.7 (as may be
updated from time to time with the written consent of the Agent).

 

6.8                               Due Organization and Qualification;
Subsidiaries

 

(a)                                  Each Borrower is duly organized and
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate (or the equivalent company) power to
own its property and conduct its business as now conducted and as presently
contemplated and qualified to do business in any state where the failure to be
so qualified reasonably could be expected to have a Material Adverse Change.

 

(b)                                 Set forth on Schedule 6.8(b) (as may be
updated from time to time with the written consent of the Agent), is a complete
and accurate description of the authorized capital Stock of each Borrower, by
class, and, as of the Closing Date, a description of the number of shares of
each such class that are issued and outstanding.  Other than as described on
Schedule 6.8(b), there are no subscriptions, options, warrants, or calls
relating to any shares of each Borrower’s capital Stock, including any right of
conversion or exchange under any outstanding security or other instrument.  No
Borrower is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of its capital Stock or any security
convertible into or exchangeable for any of its capital Stock.

 

(c)                                  Set forth on Schedule 6.8(c) (as may be
updated from time to time with the written consent of the Agent), is a complete
and accurate list of each Borrower’s direct and indirect Subsidiaries, showing:
(i) the jurisdiction of their organization, their Type of Organization, their
Organizational I.D. Number and their exact legal name; (ii) the number of shares
of each class of

 

67

--------------------------------------------------------------------------------


 

common and preferred Stock authorized for each of such Subsidiaries; and (iii)
the number and the percentage of the outstanding shares of each such class owned
directly or indirectly by the applicable Borrower.  All of the outstanding
capital Stock of each such Subsidiary has been validly issued and is fully paid
and non-assessable.

 

(d)                                 Except as set forth on Schedule 6.8(c) (as
may be updated from time to time with the written consent of the Agent), there
are no subscriptions, options, warrants, or calls relating to any shares of any
Borrower’s Subsidiaries’ capital Stock, including any right of conversion or
exchange under any outstanding security or other instrument.  No Borrower or any
of its respective Subsidiaries is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of any
Borrower’s Subsidiaries’ capital Stock or any security convertible into or
exchangeable for any such capital Stock.

 

6.9                               Due Authorization; No Conflict.

 

(a)                                  Subject to the entry by the Bankruptcy
Court of the Interim Order or the Final Order, as applicable, as to each
Borrower, the execution, delivery, and performance by such Borrower of this
Agreement and the Loan Documents to which it is a party and the transactions
contemplated hereby are within the corporate (or other equivalent company)
authority of such Borrower and have been duly authorized by all necessary action
on the part of such Borrower.

 

(b)                                 Subject to the entry by the Bankruptcy Court
of the Interim Order or the Final Order, as applicable, as to each Borrower, the
execution, delivery, and performance by such Borrower of this Agreement and the
Loan Documents to which it is a party do not and will not (i) violate any
provision of federal, state, or local law or regulation applicable to any
Borrower, the Governing Documents of any Borrower, the Orders or any unstayed
order, judgment, or decree of any court or other Governmental Authority binding
on any Borrower, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any post-petition material
contractual obligation of any Borrower, (iii) result in or require the creation
or imposition of any Lien of any nature whatsoever upon any properties or assets
of Borrower, other than Permitted Liens, or (iv) require any approval of any
Borrower’s interest holders or any approval or consent of any Person under any
post-petition material contractual obligation of any Borrower.

 

(c)                                  Other than the entry of the Interim Order
or the Final Order, as applicable, the execution, delivery, and performance by
each Borrower of this Agreement and the Loan Documents to which such Borrower is
a party do not and will not require any registration with, consent, or approval
of, or notice to, or other action with or by, any Governmental Authority or
other Person.

 

(d)                                 As to each Borrower, this Agreement and the
other Loan Documents to which such Borrower is a party, and all other documents
contemplated hereby and thereby, when executed and delivered by such Borrower,
and upon entry of the Interim Order or the Final Order, as applicable, will be
the legally valid and binding obligations of such Borrower, enforceable against
such Borrower in accordance with their respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

 

(e)                                  The Agent’s Liens are validly created, and
upon entry of the Interim Order or the Final Order, as applicable, will be
perfected, and first priority Liens, subject only to Permitted Liens.  Except as
set forth on Schedule 6.9, the Collateral and the Agent’s rights with respect to
the Collateral are

 

68

--------------------------------------------------------------------------------


 

not subject to any setoff, claims, withholdings or other defenses, other than
the right of setoff provided hereunder and claims arising in the ordinary course
of business consistent with past practices.

 

6.10                        Litigation.  Other than the Cases and those matters
disclosed on Schedule 6.10, there are no actions, suits, or proceedings pending
or, to the best knowledge of Borrowers, threatened against Borrowers, or any of
their Subsidiaries, as applicable, except for (a) matters that are fully covered
by insurance (subject to customary deductibles), or (b) matters arising after
the Closing Date that are not reasonably expected to result in a Material
Adverse Change.

 

6.11                        No Material Adverse Change.  All financial
statements relating to Borrowers  that have been delivered by Borrowers to the
Lender Group have been prepared in accordance with GAAP (except, in the case of
unaudited financial statements, for the lack of footnotes and being subject to
year-end audit adjustments) and present fairly in all material respects,
Borrowers’ financial condition as of the date thereof and results of operations
for the period then ended.  There has not been a Material Adverse Change with
respect to Borrowers since the Filing Date.

 

6.12                        Fraudulent Transfer.  No transfer of property is
being made by any Borrower and no obligation is being incurred by any Borrower
in connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to defraud either present or future creditors of
Borrowers.

 

6.13                        Employee Benefits.

 

None of Parent, any of its Subsidiaries, or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan other than other than those listed
on Schedule 6.13.  Borrower, each of its Subsidiaries and each ERISA Affiliate
have satisfied the minimum funding standards of ERISA and the IRC with respect
to each Benefit Plan to which it is obligated to contribute.  No ERISA Event has
occurred nor has any other event occurred that may result in an ERISA Event that
reasonably could be expected to result in a Material Adverse Change.  None of
Parent, its Subsidiaries, any ERISA Affiliate, or any fiduciary of any Benefit
Plan is subject to any direct or indirect liability with respect to any Benefit
Plan under any applicable law, treaty, rule, regulation, or agreement.  None of
Parent, its Subsidiaries or any ERISA Affiliate is required to provide security
to any Benefit Plan under Section 401(a)(29) of the IRC.

 

6.14                        Environmental Condition.  Except as set forth on
Schedule 6.14, (a) to Borrowers’ knowledge, none of Borrowers’ properties or
assets has ever been used by Borrowers or by previous owners or operators in the
disposal of, or to produce, store, handle, treat, release, or transport, any
Hazardous Materials, where such production, storage, handling, treatment,
release or transport was in violation, in any material respect, of applicable
Environmental Law, (b) to Borrowers’ knowledge, none of Borrowers’ properties or
assets has ever been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Materials disposal site, (c)
none of Borrowers have received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property
Collateral owned or operated by Borrowers, and (d) none of Borrowers have
received a summons, citation, notice, or directive from the Environmental
Protection Agency or any other federal or state governmental agency concerning
any action or omission by any Borrower resulting in the releasing or disposing
of Hazardous Materials into the environment.

 

6.15                        Intellectual Property.  Each Borrower owns, or holds
licenses in, all trademarks, trade names, copyrights, patents, patent rights,
and licenses that are necessary to the conduct of its business as currently
conducted.  Attached hereto as Schedule 6.15 (as may be updated from time to
time with the

 

69

--------------------------------------------------------------------------------


 

written consent of the Agent) is a true, correct, and complete listing of all
material patents, patent applications, trademarks, trademark applications,
copyrights, and copyright registrations as to which each Borrower is the owner
or is an exclusive licensee.

 

6.16                        Locations; Leases

 

(a)                                  The Collateral, and the Books of each
Borrower pertaining thereto, are kept and maintained solely at Parent’s chief
executive office at 321 West 84th Avenue, Suite A, Thornton, Colorado 80260, and
at those locations which are listed on Schedule 6.16 (as updated pursuant to
Section 7.10) annexed hereto, which Schedule includes all service bureaus with
which any such records are maintained and the names and addresses of each of
each Borrower’s landlords.  Except (i) to accomplish sales of Inventory in the
ordinary course of business, (ii) to utilize such of the Collateral as is
removed in the ordinary course of business (such as motor vehicles and laptop
computers) or (iii) in connection with any going out of business sale approved
by the Agent in writing in the Agent’s sole discretion, no Borrower shall remove
any Collateral from said executive office or those locations listed on
Schedule 6.16.

 

(b)                                 No Borrower will:

 

(i)                                     Alter, modify or amend any provisions of
any Lease which pertain to any Lien rights of the lessor thereunder or the
waiver or compromise of the same without the prior written consent of Agent.

 

(ii)                                  Except after prior written notice to
Agent, commit to, or open or close any location at which such Borrower
maintains, offers for sale or stores any of the Collateral.

 

(c)                                  Fail to promptly send to Agent copies of
any amendments, modifications or alterations to any existing Leases and copies
of any newly executed Leases; provided, however, the foregoing shall not limit
the obligations of Borrowers under Section 6.16(b) above.

 

(d)                                 Except as otherwise agreed by Agent, no
tangible personal property of any Borrower is in the care or custody of any
third party or stored or entrusted with a bailee or other third party and none
shall hereafter be placed under such care, custody, storage or entrustment.

 

6.17                        Complete Disclosure.  All factual information (taken
as a whole) furnished by or on behalf of Borrowers in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement, the
other Loan Documents or any transaction contemplated herein or therein is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of Borrowers in writing to the Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.  As of the date on which any Budgets are delivered to Agent, such
Budgets represent Borrowers’ good faith best estimate of its future performance
for the periods covered thereby.

 

6.18                        [Intentionally Omitted]

 

70

--------------------------------------------------------------------------------


 

6.19                        No Materially Adverse Contracts, etc.  No Borrower
nor any of their Subsidiaries is subject to any Governing Document or other
legal restriction, or any judgment, decree, order, law, statute, rule or
regulation that has or is expected in the future to cause a Material Adverse
Change.  No Borrower nor any of its Subsidiaries is a party to any post-petition
contract or agreement that has or is expected, in the judgment of Borrowers’
officers, to cause any Material Adverse Change.

 

6.20                        Compliance with Other Instruments, Laws, etc.  No
Borrower nor any of its Subsidiaries is in violation of any provision of its
Governing Documents, or any post-petition agreement or instrument to which it
may be subject or by which it or any of its properties may be bound or any
decree, order, judgment, statute, license, rule or regulation, in any of the
foregoing cases in a manner that could result in the imposition of substantial
penalties or could cause a Material Adverse Change.

 

6.21                        Holding Company and Investment Company Acts. 
Neither any Borrower nor any of their Subsidiaries is a “holding company”, or a
“subsidiary company” of a “holding company, or an “affiliate” of a “holding
company”, as such terms are defined in the Public Utility Holding Company Act of
1935; nor is it an “investment company”, or an “affiliated company” or a
“principal underwriter” of an “investment company”, as such terms are defined in
the Investment Company Act of 1940.

 

6.22                        Absence of Financing Statements, etc.  Except with
respect to Permitted Liens, the Borrower has not authorized the filing of or has
not permitted the filing of any financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of any Borrower or any of their Subsidiaries or any rights relating thereto.

 

6.23                        Certain Transactions.  Except as set forth on
Schedule 6.23, none of the officers, directors, or employees of any Borrower or
any of their Subsidiaries is presently a party to any transaction with any
Borrower or any of their Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of Borrowers, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has a substantial interest or is an officer, director,
trustee or partner.

 

6.24                        Regulations U and X.  No portion of any Advance is
to be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 221 and 224.

 

6.25                        Payment of Taxes.  All tax returns, reports and
declarations required to be filed by Borrowers by any jurisdiction to which any
of them is subject have been timely filed.  All taxes and other governmental
assessments and charges upon Borrowers or their properties, assets, income and
franchises (including real property taxes and payroll taxes) arising after the
Closing Date but not subject of a Permitted Protest have been paid prior to
delinquency, except to the extent provided in the Bankruptcy Code or as provided
in an order of the Bankruptcy Court in the Cases.  Except to the extent
permitted by the Bankruptcy Court to the contrary, Borrowers have set aside on
their books provisions reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.  Borrowers do not intend to treat the Advances, Letters of Credit and/or
related

 

71

--------------------------------------------------------------------------------


 

transactions hereunder as being a “reportable transaction” (within the meaning
of Treasury Regulation Section 1.6011-4).

 

6.26                        Filed Entities.  All Subsidiaries of the Borrowers
are debtors in the Cases in the Bankruptcy Court.

 

6.27                        Fiscal Year.  Parent has a fiscal year which is the
twelve months ending on January 31 of each calendar year.

 

7.                                      AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, Borrowers
shall and shall cause each of their respective Subsidiaries to do all of the
following:

 

7.1                               Accounting System.  Maintain a system of
accounting that enables Borrowers to produce financial statements in accordance
with GAAP and maintain records pertaining to the Collateral that contain
information as from time to time reasonably may be requested by Agent. 
Borrowers also shall keep an inventory reporting system that shows all
additions, sales, claims, returns, and allowances with respect to the Inventory.

 

7.2                               Collateral Reporting.

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
the following documents at the following times in form satisfactory to Agent:

 

(a)                                  Daily Reports.  Daily on or before 1:00
p.m. (Boston, Massachusetts time), a Borrowing Base Certificate (in the form of
Exhibit B-1 annexed hereto (as such form may be revised from time to time by
Agent).  Such Certificate may be sent to Agent, the Revolving Credit Lenders and
the Tranche B Lenders by facsimile or e-mail transmission, provided that the
original thereof is forwarded to Agent on the date of such transmission.  No
adjustments to the Borrowing Base Certificate may be made without support
documentation and such other documentation as may be requested by Agent from
time to time.

 

(b)                                 Weekly Reports.  Weekly, not later than
Friday for the immediately preceding fiscal week:

 

(i)                                     a summary of accounts receivable and
accounts payable agings (including a summary of post-petition accounts payable)
of the Parent and its Subsidiaries.

 

(ii)                                  sales audit report to include daily sales
report with a month to date sales by store and geographic region.

 

(iii)                               collateral activity summary (“roll forward
inventory report”), to include, without limitation, Borrowers’ report number 30
or a future report equivalent thereto.

 

(iv)                              copies of all pleadings, papers, notices,
orders and other papers filed in or issued from the Bankruptcy Court or any
appellate court in the Cases and copies of all reports filed with the Office of
the United States Trustee relating to any of the Cases.

 

72

--------------------------------------------------------------------------------


 

(c)                                  Monthly Reports.  Monthly, Borrowers shall
provide Agent, the Revolving Credit Lenders and the Tranche B Lenders with
original counterparts of (each in such form as Agent from time to time may
specify):

 

(i)                                     Within fifteen (15) days of the end of
the previous month:

 

A.                                   stock ledger (extract) inventory report by
department, to include each Borrower’s, as applicable, report number 30 or a
future report equivalent thereto.

 

B.                                     stock ledger (extract) inventory report
by store, to include each Borrower’s, as applicable, report number 3 or a future
report equivalent thereto.

 

C.                                     upon request, open to buy report.

 

D.                                    month end daily sales report which
includes comparable same store information.

 

E.                                      purchases and accounts payable aging
report.

 

(ii)                                  Within thirty (30) days of the end of the
previous month:

 

A.                                   Statement of gross margin in a format
reasonably satisfactory to Agent.

 

B.                                     stock ledger inventory report
reconciliation to availability and to general ledger in a format reasonably
satisfactory to Agent.

 

(iii)                               a store activity report in form and
substance reasonably acceptable to Agent;

 

(d)                                 Immediately upon becoming aware thereof, the
Borrowers shall notify the Agent, each Lender in writing of any setoff, claims
(including with respect to Real Estate and environmental claims), withholdings
or other defenses to which any of the Collateral, or the Agent’s rights with
respect to the Collateral, are subject.

 

(e)                                  Not less than five (5) Business Days prior
to any of the Borrowers rejecting any contract or making any motion to reject
any contract, the Borrowers shall notify the Agent, each Lender in writing
setting forth in such notice the Borrowers’ reasons why such rejection (i) will
be in the best interests of the Borrowers and (ii) will not have a Material
Adverse Change, and avoid proceeding with such rejection if such rejection will
have a Material Adverse Change.

 

In addition, each Borrower agrees to cooperate fully with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

 

73

--------------------------------------------------------------------------------


 

7.3                               Financial Statements, Reports, Certificates. 
Deliver to Agent with copies to each Lender:

 

(a)                                  within fifteen (15) days of the end of the
previous month, a report which shall contain a comparison of the prior month
showing actual performance and any variance of such actual performance from the
projected performance in the Budget, together with a certificate signed by the
chief financial officer of the Parent to the effect that such information is
true and correct,

 

(b)                                 as soon as available, but in any event
within 30 days (45 days in the case of a month that is the end of one of the
first 3 fiscal quarters in a fiscal year) after the end of each month during
each of Parent’s fiscal years,

 

(i)                                     a company prepared consolidated balance
sheet, income statement, and statement of cash flow covering Parent’s and its
Subsidiaries’ operations during such period,

 

(ii)                                  an inventory certificate, and

 

(iii)                               a certificate signed by the chief financial
officer of Parent to the effect that:

 

A.                                   the financial statements delivered
hereunder have been prepared in accordance with GAAP (except for the lack of
footnotes and being subject to year-end audit adjustments) and fairly present in
all material respects the consolidated financial condition of Parent and its
Subsidiaries,

 

B.                                     the representations and warranties of
Borrowers contained in this Agreement and the other Loan Documents are true and
correct in all material respects on and as of the date of such certificate, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date), or, if not so
true and correct, a description of such inaccuracy,

 

C.                                     there does not exist any condition or
event that constitutes a Default or Event of Default (or, to the extent of any
non-compliance, describing such non-compliance as to which he or she may have
knowledge and what action Borrowers have taken, are taking, or propose to take
with respect thereto);

 

D.                                    all rent and additional rent due pursuant
to any store lease have or have not been paid (and if not paid, broken down by
store location); provided, however, that Borrowers need not report unpaid
additional rent based on year end adjustments for common area expenses to the
extent such additional rent is unknown to or disputed by such Borrower, and

 

E.                                      premiums for insurance required under
Section 7.9 hereof have or have not been paid.

 

(iv)                              for each month that is the date on which a
financial covenant in Section 8.23 is to be tested, a Compliance Certificate
demonstrating, in reasonable detail, compliance or the absence of compliance at
the end of such period with the applicable financial covenants contained in
Section 8.23; and

 

(c)                                  as soon as available, but in any event
within 90 days after the end of each of Parent’s fiscal years,

 

74

--------------------------------------------------------------------------------


 

(i)                                     financial statements of Parent and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (other than in respect of the filing of the Cases or a going
concern qualification), by such accountants to have been prepared in accordance
with GAAP (such audited financial statements to include a balance sheet, income
statement, and statement of cash flow and, if prepared, such accountants’ letter
to management), and

 

(ii)                                  a certificate of such accountants
addressed to Agent and the Lenders stating that such accountants either do not
have knowledge of the existence of any Default or Event of Default under
Section 8.23 or, to their knowledge, the extent of such Default or Event of
Default,

 

(d)                                 on or before fiscal month ending April 30,
2005, copies of Borrowers’ Projections, in form and substance (as to scope and
underlying assumptions) satisfactory to Agent, in its Permitted Discretion, for
the period commencing May 1, 2005 through the Termination Date, month by month,
certified by the chief financial officer of Parent as being such officer’s good
faith best estimate of the financial performance of Parent and its Subsidiaries
during the period covered thereby;

 

(e)                                  if and when filed by any Borrower,

 

(i)                                     Form 10-Q quarterly reports, Form 10-K
annual reports, and Form 8-K current reports,

 

(ii)                                  any other filings made by any Borrower
with the SEC,

 

(iii)                               copies of Borrowers’ federal income tax
returns, and any amendments thereto, filed with the Internal Revenue Service,
and

 

(iv)                              any other information that is provided by
Parent to its shareholders generally,

 

(f)                                    if and when filed by any Borrower and as
requested by Agent, satisfactory evidence of payment of applicable excise taxes
in each jurisdictions in which (i) any Borrower conducts business or is required
to pay any such excise tax, (ii) where any Borrower’s failure to pay any such
applicable excise tax would result in a Lien on the properties or assets of any
Borrower, or (iii) where any Borrower’s failure to pay any such applicable
excise tax reasonably could be expected to result in a Material Adverse Change,

 

(g)                                 at such times and with such frequency as is
requested by Agent, such information and documentation as is determined by Agent
to be appropriate based upon Agent’s review and analysis of the Accounts and the
information and documentation from time to time available to Agent,

 

(h)                                 as soon as a Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default, notice
thereof and a statement of the curative action that Borrowers propose to take
with respect thereto,

 

(i)                                     upon the request of Agent, any other
report reasonably requested relating to the financial condition of Borrowers,
and

 

75

--------------------------------------------------------------------------------


 

(j)                                     cause any guarantor of any of the
Obligations to deliver its annual financial statements at the time when Borrower
provides its audited financial statements to Agent and each Tranche B Lender and
copies of all federal income tax returns as soon as the same are available and
in any event no later than 30 days after the same are required to be filed by
law.

 

In addition to the financial statements referred to above, Borrowers agree to
deliver financial statements prepared on a consolidated basis and that no
Borrower, or any Subsidiary of a Borrower, will have a fiscal year different
from that of Parent.  Borrowers agree that their independent certified public
accountants are authorized to communicate with Agent and the Lenders and to
release to Agent and the Lenders whatever financial information concerning
Borrowers that Agent or the Lenders reasonably may request.  Borrowers further
agree to permit the Agent and the Lender or any other designated representative
of the Agent or Lenders to visit and inspect any of the properties of the
Borrowers, to examine the books of account of the Borrowers (and to make copies
thereof and extracts therefrom), and to discuss the affairs, finances and
accounts of the Borrowers with, and to be advised as to the same by, their
officers.  Each Borrower waives the right to assert a confidential relationship,
if any, it may have with any accounting firm or service bureau in connection
with any information requested by Agent and the Lenders pursuant to or in
accordance with this Agreement, and agrees that Agent and Lenders may contact
directly any such accounting firm or service bureau in order to obtain such
information.  Agent and the Lenders hereby agree to use its best efforts to give
such Borrower at least simultaneous notice that Agent or the Lenders is so
contacting directly any such accounting firm or service bureau.

 

7.4                               Return.  Cause returns and allowances as
between Borrowers and their Account Debtors, to be on the same basis and in
accordance with the usual customary practices of the applicable Borrower, as
they exist at the time of the execution and delivery of this Agreement, unless
changed with written consent of Agent.  If, at a time when an Event of Default
has occurred and is continuing, any Account Debtor returns any Inventory to any
Borrower, the applicable Borrower promptly shall determine the reason for such
return and, if Agent consents (which consent shall not be unreasonably
withheld), issue a credit memorandum (with a copy to be sent to Agent) in the
appropriate amount to such Account Debtor.

 

7.5                               Maintenance of Properties.  Maintain and
preserve all of its properties that are necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted, continue to engage in the business now conducted by them and
related businesses and comply at all times with the material provisions of all
leases to which it is a party as lessee, so as to prevent any loss or forfeiture
thereof or thereunder, involving property with a value of over $100,000.

 

7.6                               Title to Equipment.  Upon Agent’s request,
each Borrower immediately shall deliver to Agent, properly endorsed, any and all
evidences of ownership of, certificates of title, or applications for title to
any items of Equipment of such Borrower.

 

7.7                               Maintenance of Equipment.  Maintain the
Equipment which is necessary or useful in the conduct of Borrower’s business in
good operating condition and repair (ordinary wear and tear excepted), and make
all necessary replacements thereto so that the value and operating efficiency
thereof shall at all times be maintained and preserved except for equipment
that, in the Administrative Borrower’s reasonable judgment, should not be
repaired or replaced.  Other than those items of Equipment that constitute
fixtures on the Closing Date, Borrowers shall use their best efforts not to
permit any item of Equipment to become a fixture to real estate or an accession
to other property, and such Equipment shall at all times remain personal
property.

 

76

--------------------------------------------------------------------------------


 

7.8                               Taxes.  Subject to the limitations imposed by
the Bankruptcy Code and to the orders of the Bankruptcy Court, (i) cause all
assessments and taxes, whether real, personal, or otherwise, due or payable by,
or imposed, levied, or assessed against Borrowers or any of their assets to be
paid and discharged in full, before delinquency or before the expiration of any
extension period, except to the extent that the validity of such assessment or
tax shall be the subject of a Permitted Protest; (ii) shall make due and timely
payment or deposit of all such federal, state, and local taxes, assessments, or
contributions required of it by law, unless the subject of a Permitted Protest,
and will execute and deliver to Agent, on demand, appropriate certificates
attesting to the payment thereof or deposit with respect thereto; (iii) will
make timely payment or deposit of all tax payments and withholding taxes
required of it by applicable laws, including those laws concerning F.I.C.A.,
F.U.T.A., state disability, and local, state, and federal income taxes, and
will, upon request, furnish Agent with proof satisfactory to Agent indicating
that the applicable Borrower has made such payments or deposits; and (iv) shall
deliver satisfactory evidence of payment of applicable excise taxes in each
jurisdictions in which any Borrower is required to pay any such excise tax.

 

7.9                               Insurance.

 

(a)                                  At Borrowers’ expense, maintain insurance
respecting its property and assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses. 
Borrowers also shall maintain business interruption, public liability, and
product liability insurance, as well as insurance against larceny, embezzlement,
and criminal misappropriation, each as ordinarily are insured against by other
Persons engaged in the same or similar businesses.

 

(b)                                 All such policies of insurance shall be in
such amounts and with such insurance companies as are reasonably satisfactory to
Agent.  All hazard insurance and such other insurance as Agent shall specify
shall contain a mortgagee endorsement or an equivalent satisfactory to Agent
showing Agent as sole loss payee thereof.  Every policy of insurance referred to
in this Section 7.9 shall contain an agreement by the insurer that it will not
cancel such policy for any reason except after 30 days prior written notice to
Agent and that any loss payable thereunder shall be payable notwithstanding any
act or negligence of any Borrower and any member of the Lender Group which
might, absent such agreement, result in a forfeiture of all or a part of such
insurance payment.  Administrative Borrower shall deliver to Agent certified
copies of such insurance.  Original policies or certificates thereof
satisfactory to Agent evidencing such insurance shall be delivered to Agent at
least 30 days prior to the expiration of the existing or preceding policies.  In
the event of failure by Borrower to provide and maintain insurance as provided
herein, Agent may, at its option, provide such insurance and charge the amount
thereof to Borrower.

 

(c)                                  Administrative Borrower shall give Agent
prompt notice of any loss covered by such insurance in excess of $250,000. 
Agent shall have the exclusive right to adjust any losses payable under any such
insurance policies in excess of $250,000, without any liability to Borrowers
whatsoever in respect of such adjustments.  Any monies received as payment for
any loss under any insurance policy mentioned above or as payment of any award
or compensation for condemnation or taking by eminent domain, shall be paid over
to Agent to be applied at the option of the Required Revolving Credit Lenders
either to the prepayment of the Obligations or shall be disbursed to
Administrative Borrower under staged payment terms reasonably satisfactory to
the Required Revolving Credit Lenders for application to the cost of repairs,
replacements, or restorations. Any such repairs, replacements, or restorations
shall be effected with reasonable promptness and shall be of a value at least
equal to the value of the items or property destroyed prior to such damage or
destruction.  Upon the occurrence of an Event of Default,

 

77

--------------------------------------------------------------------------------


 

Agent shall apply all prepaid premiums to the payment of the Obligations as set
forth in Section 2.5(d) hereof.

 

(d)                                 Borrowers shall not take out separate
insurance concurrent in form or contributing in the event of loss with that
required to be maintained under this Section 7.9, unless Agent is included
thereon as named insured with the loss payable to Agent under a standard
mortgagee endorsement or its equivalent.  Administrative Borrower immediately
shall notify Agent whenever such separate insurance is taken out, specifying the
insurer thereunder and full particulars as to the policies evidencing the same,
and copies of such policies promptly shall be provided to Agent.

 

7.10                        Location of Inventory and Equipment.  Keep the
Inventory and Equipment only at the locations identified on Schedule 6.16;
provided, however, that Administrative Borrower may amend Schedule 6.16 so long
as such amendment occurs by written notice to Agent not less than 15 days (or
such shorter period as may be consented by the Agent in writing in the Agent’s
discretion) prior to the date on which the Inventory or Equipment is moved to
such new location, so long as such new location is within the continental United
States, and so long as, at the time of such written notification, the applicable
Borrower provides any financing statements or fixture filings necessary to
perfect and continue perfected the Agent’s Liens on such assets and also
provides to Agent a Collateral Access Agreement.

 

7.11                        Compliance with Laws.  Comply with the requirements
of all applicable laws, rules, regulations, and orders of any Governmental
Authority, including the Fair Labor Standards Act and the Americans With
Disabilities Act, other than laws, rules, regulations, and orders the
non-compliance with which, individually or in the aggregate, would not result in
and reasonably could not be expected to result in a Material Adverse Change.

 

7.12                        Leases.  Except to the extent permitted by the
Bankruptcy Court, pay when due all rents and other amounts payable under any
leases to which any Borrower is a party or by which any Borrower’s properties
and assets are bound, unless such payments are the subject of a Permitted
Protest.  To the extent Borrowers fail timely to make payment of such rent and
other amounts payable when due under its leases, Agent shall be entitled, in its
discretion, to reserve an amount equal to such unpaid amounts against the
Borrowing Base.

 

7.13                        Brokerage Commissions.  Pay any and all brokerage
commission or finders fees incurred in connection with or as a result of
Borrowers’ obtaining financing from the Lender Group under this Agreement. 
Borrowers agree and acknowledge that payment of all such brokerage commissions
or finders fees shall be the sole responsibility of Borrowers, and each Borrower
agrees to indemnify, defend, and hold Agent and the Lender Group harmless from
and against any claim of any broker or finder arising out of Borrowers’
obtaining financing from the Lender Group under this Agreement.

 

7.14                        Existence.  Unless otherwise consented to by the
Agent, all times preserve and keep in full force and effect each Borrower’s
valid existence and good standing and any rights and franchises material to
Borrowers’ businesses.

 

7.15                        Environmental.  (a) Keep any property either owned
or operated by any Borrower free of any Environmental Liens or post bonds or
other financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens, (b) comply, in all material respects,
with Environmental Laws and provide to Agent documentation of such compliance
which Agent reasonably requests, (c) promptly notify Agent of any release of a
Hazardous Material of any reportable quantity from or onto property owned or
operated by any Borrower and take any Remedial Actions required to

 

78

--------------------------------------------------------------------------------


 

abate said release or otherwise to come into compliance with applicable
Environmental Law, and (d) promptly provide Agent with written notice within 10
days of the receipt of any of the following:  (i) notice that an Environmental
Lien has been filed against any of the real or personal property of any
Borrower, (ii) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Borrower, and (iii) notice of a
violation, citation, or other administrative order which reasonably could be
expected to result in a Material Adverse Change.

 

7.16                        Disclosure Updates.  Promptly and in no event later
than 10 Business Days after obtaining knowledge thereof, (a) notify Agent if any
written information, exhibit, or report furnished to the Lender Group contained
any untrue statement of a material fact or omitted to state any material fact
necessary to make the statements contained therein not misleading in light of
the circumstances in which made, and (b) correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement,
filing, or recordation thereof.

 

7.17                        Inventories, Appraisals, Financial Advisors and
Audits.

 

(a)                                  Agent, at the expense of Borrowers, may
participate in and/or observe each physical count and/or inventory of so much of
the Collateral as consists of Inventory which is undertaken on behalf of any
Borrower.

 

(b)                                 Upon Agent’s request from time to time,
Borrowers shall obtain, or shall permit Agent to obtain financial or SKU based
physical counts and/or inventories of the Collateral, conducted by such
inventory takers as are satisfactory to Agent and following such methodology as
may be required by Agent, each of which physical counts and/or financial or SKU
based inventories shall be observed by Borrower’s accountants.  For each fiscal
year commencing on or after January 31, 2005 in which this Agreement is in
effect, Borrowers shall perform (at their expense) one (1) full physical
inventory as of fiscal year end for all locations.  Agent may require mid-year
physical counts during any fiscal year of Parent (at Borrower’s expense).  Agent
shall have the right to increase Reserves Against Availability based on any
variance revealed by any physical inventory counts.  The results of such
mid-year counts shall be provided to Agent within ten (10) Business Days of
completion of the count.  The draft or unaudited results of such required
mid-year inventories or counts shall be furnished to Agent within five (5)
Business Days of the taking of such inventories or counts.

 

(c)                                  At Borrowers’ expense, Borrowers will
obtain and deliver to Agent, or, if Agent so elects, will cooperate with Agent
in Agent’s obtaining, a report of an independent collateral auditor, appraiser
or appraisers satisfactory to Agent (which may be affiliated with one of the
Lenders) with respect to the Accounts and Inventory components included in the
Borrowing Base and other assets of the Borrower, which report shall indicate
whether or not the information set forth in the Borrowing Base Certificate most
recently delivered is accurate and complete in all material respects based upon
a review by such auditors of the Accounts (including verification with respect
to the amount, aging, identity and credit of the respective account debtors and
the billing practices of the Borrowers) and Inventory (including verification as
to the value, location and respective types) or such other assets.  Based upon
the results of such independent collateral auditor, appraiser or appraisers, the
Agent and the Tranche B Lenders shall have the right to potentially increase the
inventory advance rates.

 

(d)                                 The Borrowers acknowledge that Bingham may
retain consultants and/or financial advisors to, among other things, make visits
to, and discuss financial and operational matters with, the Borrowers and to
advise the Agent and the Lenders as to the business, operations and financial
condition of the Borrowers.  Such consultant shall not be limited in the
frequency of visits to the facilities

 

79

--------------------------------------------------------------------------------


 

of the Borrowers.  The Borrowers shall cooperate with such consultant and
provide such consultant with all information reasonably requested by such
consultant in connection with its engagement by Bingham, subject to a reasonable
confidentiality arrangement.

 

(e)                                  So long as the Thornton Colorado Facility
is a component of the Borrowing Base, Borrowers shall, at the request of Agent,
obtain and deliver to Agent, at Borrowers’ expense, once every calendar year,
commencing in 2005, appraisal reports in form and substance and from appraisers
satisfactory to Agent, stating the then current Appraised Fair Market Value of
the Thornton Colorado Facility.

 

7.18                        Electronic Reporting.  At Agent’s option all
information and reports required to be submitted to Agent by Borrower shall be
transmitted electronically pursuant to an electronic transmitting reporting
system and shall be in a record layout format designated by Agent from time to
time.

 

7.19                        Employee Benefits.

 

(a)                                  Promptly, and in any event within ten (10)
Business Days after Parent or any of its Subsidiaries knows or has reason to
know that an ERISA Event has occurred that reasonably could be expected to
result in a Material Adverse Change, a written statement of the chief financial
officer of Parent describing such ERISA Event and any action that is being
taking with respect thereto by Parent, any such Subsidiary or ERISA Affiliate,
and any action taken or threatened by the IRS, Department of Labor, or PBGC. 
Parent or such Subsidiary, as applicable, shall (i) be deemed to know all facts
known by the administrator of any Benefit Plan of which it is the plan sponsor,
(ii) promptly, and in any event within three (3) Business Days after the filing
thereof with the IRS, deliver, or cause to be delivered, to Agent a copy of each
funding waiver request filed with respect to any Benefit Plan and all
communications received by Parent, any of its Subsidiaries or, to the knowledge
of Parent, any ERISA Affiliate with respect to such request, and (iii) promptly,
and in any event within three (3) Business Days after receipt by Parent, any of
its Subsidiaries or, to the knowledge of Parent, any ERISA Affiliate, of notice
of the PBGC’s intention to terminate a Benefit Plan or to have a trustee
appointed to administer a Benefit Plan, deliver, or cause to be delivered, to
Agent copies of each such notice.

 

(b)                                 Cause to be delivered to Agent, upon Agent’s
request, each of the following:  (i) a copy of each Benefit Plan (or, where any
such plan is not in writing, complete description thereof) (and if applicable,
related trust agreements or other funding instruments) and all amendments
thereto, all written interpretations thereof and written descriptions thereof
that have been distributed to employees or former employees of Parent or its
Subsidiaries; (ii) the most recent determination letter issued by the IRS with
respect to each Benefit Plan; (iii) for the three most recent plan years, annual
reports on Form 5500 Series required to be filed with any governmental agency
for each Benefit Plan; (iv) all actuarial reports prepared for the last three
plan years for each Benefit Plan; (v) a listing of all Multiemployer Plans, with
the aggregate amount of the most recent annual contributions required to be made
by any Borrower or any ERISA Affiliate to each such plan and copies of the
collective bargaining agreements requiring such contributions; (vi) any
information that has been provided to any Borrower or any ERISA Affiliate
regarding withdrawal liability under any Multiemployer Plan; and (vii) the
aggregate amount of the most recent annual payments made to former employees of
Parent or its Subsidiaries under any Retiree Health Plan.

 

7.20                        Additional Collateral Covenants.  Except for the
security interest herein granted, be the owners of the Collateral free from any
right or claim of any other person or any Lien (other than

 

80

--------------------------------------------------------------------------------


 

Permitted Liens), and shall defend the same against all claims and demands of
all persons at any time claiming the same or any interests therein adverse to
Agent or any Lender.

 

7.21                        Investment Proceeds, Etc.  The proceeds of any
Investment from any source in any Borrower or any Subsidiary of a Borrower and
any other funds received by any Borrower other than from ordinary course
business operations (including, without limitation, tax refunds, damage awards,
or insurance or condemnation proceeds) shall be deposited directly into the
Agent’s Account to be applied on account of the Obligations in accordance with
Section 2.5(d).

 

7.22                        Additional Real Property Collateral.  If, after the
Closing Date, any Borrower or any of its Subsidiaries acquires Real Property
Collateral used as a manufacturing or warehouse facility (unless such Borrower
shall have received the prior written consent of the Agent waiving the
application of this Section 7.22 as to such Real Property Collateral), such
Borrower shall, or shall cause such Subsidiary to, forthwith deliver to Agent a
fully executed mortgage or deed of trust over such Real Property Collateral, in
form and substance satisfactory to Agent, together with evidences of insurance
with Agent named as loss payee and additional insured.  Borrowers further agree
that, following the taking of such actions with respect to such Real Property
Collateral, Agent shall have, for the benefit of the Lender Group, a valid and
enforceable first priority Mortgage over such Real Property Collateral, free and
clear of all Liens except for Permitted Liens.

 

7.23                        Landlord Waivers and Consents.  Subject to
Section 2.1(c), (a) use its best efforts to promptly obtain and deliver to Agent
within ninety (90) days following the opening of a new store location in a
jurisdiction which grants a landlord a lien on the Collateral located on the
leased premises senior or superior to the Lien of the Agent as a matter of law a
Collateral Access Agreement by the landlord for such location of such Borrower
and (b) promptly obtain and deliver to Agent a Collateral Access Agreement by
the landlord of any leased distribution center of the Borrower.

 

7.24                        Material Inventory Supplier.  Promptly after
entering into any agreement with any Material Inventory Supplier or any
amendment to any agreement with any Material Inventory Supplier, provide Agent
with a copy of such agreement or amendment (other than oral agreements and
amendments).

 

7.25                        No Setoff or Counterclaims.  Make payments hereunder
and under the other Loan Documents by or on behalf of Borrowers without setoff
or counterclaim and free and clear of, and without deduction or withholding for
or on account of, any federal, state or federal taxes.

 

7.26                        Security Documents, Legal Opinions.  Within fifteen
(15) days after the Closing Date, (i) execute and deliver to Agent any security
agreements or other documents requested by the Agent, granting to the Agent, for
the benefit of the Lender Group, a first priority Lien on the real property and
personal assets of the Borrowers, including, without limitation (and unless
waived by the Agent in writing), a the Pledge Agreement, the Trademark Security
Agreement, the Intercompany Subordination Agreements, the Credit Card Agreement
from Wells Fargo Merchant Services, L.L.C., and a Mortgage on the Thornton
Colorado Facility, tax certificates evidencing payment of all due and payable
real estate taxes on such property, in each case in form and substance
satisfactory to the Agent; (ii) execute and deliver a Perfection Certificate for
each Borrower; (iii) deliver Uniform Commercial Code searches satisfactory to
the Agent; and (iv) deliver to the Agent and the Lenders an opinion of
Borrowers’ counsel in respect of (x) the Borrowers’ due authorization, execution
and delivery of the Security Documents and (y) due authorization, execution and
delivery of the Loan Documents by Fast Trak, Inc. Ultimate Electronics Leasing
LP and Ultimate Electronics Texas LP.

 

81

--------------------------------------------------------------------------------


 

7.27                        FACA Compliance.  Provide Agent with any consents
pursuant to the Federal Assignment of Claims Act or like federal, state or local
statute with respect to any one Account from a governmental authority in excess
of $25,000 or as to all Accounts from governmental authorities in excess of
$100,000 in the aggregate.

 

7.28                        Cash Management Arrangements; Depository
Arrangements.  Each of the Borrowers shall, and shall cause their Subsidiaries
to, implement and maintain in place cash management arrangements as shall be in
form and substance satisfactory to the Agent.  Without limiting the generality
of the foregoing, the parties agree that:

 

(a)                                    all cash and cash equivalents held by the
Borrowers and their Subsidiaries and all proceeds of Accounts and other
accounts, chattel paper, general intangibles, instruments and other payment
rights for which any of the Borrowers any of their Subsidiaries is an obligee
shall be deposited into either the Concentration Account or any bank accounts of
the Borrowers or their Subsidiaries subject to any of the Agency Account
Agreements; provided, however, the  Agent and the Lenders agree no such agency
agreement shall be required for the Bank of America, N.A.. accounts with account
numbers 338000057488 and 3475162677, but such accounts shall be subject to the
security interests in favor of the Agent.

 

(b)                                   all cash and cash equivalents held by the
Borrowers and their Subsidiaries and all such proceeds of Accounts and other
accounts, chattel paper, general intangibles, instruments and other payment
rights shall, on each Business Day or such other frequency as may be agreed to
by the Agent be transferred to the Concentration Account, for application to the
Obligations pursuant to the provisions hereof.

 

In the event that, any of the Borrowers receives any cash, checks or other cash
proceeds of Collateral, the Borrowers shall, promptly upon receipt thereof, in
the identical form received (except for any endorsements thereon which may be
required by the Agent), cause such cash, checks and cash proceeds to be paid
directly into the Concentration Account or, except as provided in clause (a)
above, into any account subject to an Agency Account Agreement.  The Borrowers
agree to seek approval of the foregoing cash management arrangements by entry of
a “first-day order” submitted for entry on or about the commencement of the
Cases and in form and substance satisfactory to the Agent.

 

7.29                        Business Plan.  Within sixty (60) days following the
Closing Date, the Borrowers shall deliver to the Agent a new business plan
through the Termination Date which shall contain, among other things, (i) the go
forward store base for the Borrowers, and (ii) the liquidation strategy or a
plan for any stores which are to be closed.  Such business plan shall be in form
and substance satisfactory to the Agent, including, without limitation,
demonstrating adequate liquidity at all times, and all bidding, sale and other
procedures and documents in connection with such store closures shall be in form
and substance satisfactory to the Agent.

 

7.30                        Use of Proceeds.  Each of the Borrowers shall use
the proceeds of the Loans and the L/Cs solely (i) for purposes of repaying in
full all obligations due under the Prepetition Credit Agreement on the Closing
Date, (ii) for working capital, letters of credit and capital expenditures
permitted hereunder, (iii) for other general corporate purposes, (iv) for
payment of any related transaction costs, fees and expenses, including, up to
$1,200,000 of private placement fees to Challenger Capital Group Ltd. and (v)
for payment of the costs of administration of the Cases, in each case, in a
manner substantially consistent with the Budget (after delivery thereof) and on
terms and conditions as provided under this Agreement.

 

82

--------------------------------------------------------------------------------


 

7.31                        Further Assurances.  Each of the Borrowers will, and
will cause each of its Subsidiaries to, cooperate with the Lenders and the
Agents and execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.

 

8.                                      NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until full and final payment of the Obligations, Borrowers will
not and will not permit any of their respective Subsidiaries to do any of the
following:

 

8.1                               Indebtedness.  Create, incur, assume, permit,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except:

 

(a)                                  Indebtedness evidenced by this Agreement
and the other Loan Documents, together with Indebtedness owed to Underlying
Issuers with respect to Underlying Letters of Credit;

 

(b)                                 Indebtedness incurred prior to the Filing
Date;

 

(c)                                  Indebtedness secured by Permitted Liens;

 

(d)                                 Manufacturer Payables;

 

(e)                                  Permitted Purchase Money Indebtedness;

 

(f)                                    Indebtedness of any Borrower to any other
Borrower, provided that such Indebtedness shall be subject to the terms and
conditions of an Intercompany Subordination Agreement;

 

(g)                                 Indemnities and/or guaranties in connection
with any going out of business arrangements approved by the Agent in writing;

 

(h)                                 Indebtedness to the Agent or the Affiliates
of the Agent in respect of overdrafts and related liabilities in connection with
cash management services, credit card services and ACH transfers of funds; and

 

(i)                                     other unsecured Indebtedness in an
aggregate amount outstanding not to exceed $500,000.

 

8.2                               Liens and Restrictions on Negative Pledges and
Upstream Guaranties.

 

(a)                                  Create, incur, assume, or permit to exist,
directly or indirectly, any Lien on or with respect to any of its assets, of any
kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except for Permitted Liens.

 

(b)                                 Enter into or permit to exist any
arrangement or agreement (excluding this Agreement and the other Loan Documents)
which directly or indirectly prohibits any Borrower or any of its Subsidiaries
from creating, assuming or incurring any Lien upon its properties, revenues or
assets or those of any of their Subsidiaries whether now owned or hereafter
acquired.

 

83

--------------------------------------------------------------------------------


 

(c)                                  Enter into any agreement, contract or
arrangement (excluding this Agreement and the other Loan Documents) restricting
the ability of any Subsidiary of any Borrowers to pay or make dividends or
distributions in cash or kind to Borrowers, to make loans, advances or other
payments of whatsoever nature to Borrowers, or to make transfers or
distributions of all or any part of its assets to Borrowers; in each case other
than (i) restrictions on specific assets which assets are the subject of
Permitted Purchase Money Indebtedness, (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by such Borrower or
such Subsidiary in the ordinary course of its business, (iii) customary
restrictions and conditions contained in any agreement relating to the
disposition of assets permitted by Section 8.4 pending the consummation of such
sale or (iv) to the extent required by applicable law.

 

8.3                               Restrictions on Fundamental Changes.  Enter
into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock, or liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution) or convey, sell, lease, license, assign, transfer,
or otherwise dispose of, in one transaction or a series of transactions, all or
any substantial part of its assets, other than (i) a liquidation or dissolution
of any of Parent’s Subsidiaries or a transfer or dissolution of all or any
substantial part of the property or assets of any of Parent’s Subsidiaries, in
which Parent becomes the owner of such property or assets, or effect any asset
or Stock acquisition (other than the acquisition of assets in the ordinary
course of business) and (ii) in connection with a going out of business
arrangement approved by the Agent in writing, in the Agent’s sole discretion.

 

8.4                               Disposal of Assets.  Convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of the assets of any
Borrower other than (a) sales of Inventory to buyers in the ordinary course of
such Borrower’s business as currently conducted, (b) transfers of Inventory that
are not Eligible Inventory occurring in the ordinary course of business and
consistent with past practices, and (c) sales of inventory in connection with
the closing of retail store locations approved by the Agent in writing provided,
however that any such sale of inventory in connection with the closing of retail
stores shall have been conducted by a nationally recognized commercial retail
inventory liquidator pursuant to an agency agreement in form and substance
satisfactory to Agent; provided, further, however, the Borrowers shall be
permitted to liquidate up to five (5) stores conducted by a nationally
recognized commercial retail inventory liquidator pursuant to an agency
agreement in form and substance satisfactory to Agent, unless otherwise agreed
to in writing by the Agent.  Notwithstanding the foregoing, a transaction
permitted pursuant to Section 8.3 hereof shall also be a transaction permitted
by this Section 8.4.

 

8.5                               Change Name; New Subsidiaries.  Change any
Borrower’s name, FEIN, corporate structure or identity, type or jurisdiction of
organization, or add any new fictitious name, and form any new Subsidiary.

 

8.6                               Guarantee.  Guarantee or otherwise become in
any way liable with respect to the obligations of any third Person except by
endorsement of instruments or items of payment for deposit to the account of
Borrowers or which are transmitted or turned over to Agent or guaranties by
Parent of goods purchased by  a Subsidiary of Parent in the ordinary course of
business of  such Subsidiary; provided however, any guarantees in existence on
the Filing Date shall not be precluded by this Section 8.6.

 

8.7                               Nature of Business.  Make any change in the
principal nature of Borrowers’ business.

 

84

--------------------------------------------------------------------------------


 

8.8                               Prepayments and Amendments.

 

(a)                                  Prepay, redeem, defease, purchase, or
otherwise acquire any Indebtedness of any Borrower, other than the Obligations
in accordance with this Agreement other then in connection with a mandatory
prepayment required by an asset disposition or casualty event.

 

(b)                                 Directly or indirectly, amend, modify,
alter, increase, or change any of the terms or conditions of any agreement,
instrument, document, indenture, or other writing evidencing  or concerning
Indebtedness permitted under Section 8.1(b) through (f).

 

(c)                                  Directly or indirectly, amend, modify,
alter, or change any of the terms or conditions of any agency agreement, any
other agency agreement or any instrument, document or other writing executed and
delivered in connection therewith without the prior written consent of the
Agent.

 

8.9                               Change of Control.  Cause, permit, or suffer,
directly or indirectly, any Change of Control.

 

8.10                        Consignments.  Except in connection with a going out
of business arrangement approved by the Agent in writing in the Agent’s sole
discretion, consign any Inventory (except that all Borrowers in the aggregate
may be a consignee of up to $1,000,000 of Inventory at any particular time) or
sell any Inventory on bill and hold, sale or return, sale on approval, or other
conditional terms of sale.

 

8.11                        Distributions.  Make any distribution or declare or
pay any dividends (in cash or other property, other than common Stock) on, or
purchase, acquire, redeem, or retire any of any Borrower’s Stock, of any class,
whether now or hereafter outstanding; provided, however, so long as no Default
or Event of Default has occurred or would result therefrom, any subsidiary of
Parent may make distributions and declare and pay dividends to Parent or to
another Borrower.

 

8.12                        Accounting Methods.

 

(a)                                  Modify or change its method of accounting
(other than in accordance with the procedures set forth herein) or enter into,
modify, or terminate any agreement currently existing, or at any time hereafter
entered into with any third party accounting firm or service bureau for the
preparation or storage of Borrowers’ accounting records without said accounting
firm or service bureau agreeing to provide Agent information regarding the
Collateral or Borrowers’ financial condition.  Borrowers waive the right to
assert a confidential relationship, if any, it may have with any accounting firm
or service bureau in connection with any information requested by Agent pursuant
to or in accordance with this Agreement, and agrees that Agent may contact
directly any such accounting firm or service bureau in order to obtain such
information.  Agent hereby agrees to use its best efforts to give Borrowers at
least simultaneous notice that Agent is so contacting directly any such
accounting firm or services bureau.

 

(b)                                 If any Accounting Changes occur and such
changes result in a change in the calculation of the financial covenants used in
this Agreement or any other Loan Document, then Borrowers, Agent and Lenders
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to equitably reflect such Accounting Changes with the desired
result that the criteria for evaluating Borrowers’ financial condition shall be
the same after such Accounting Changes as if such Accounting Changes had not
been made; provided however, that the agreement of the Required Revolving Credit
Lenders to any required amendments of such provisions shall be sufficient to
bind all Lenders.  If Agent, Borrowers and Required Revolving Credit Lenders
agree upon the required

 

85

--------------------------------------------------------------------------------


 

amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, or if
the Accounting Change does not result in a change in the calculation of
financial covenants, any reference to GAAP contained in this Agreement or in any
other Loan Document shall refer to GAAP, consistently applied after giving
effect to the implementation of such Accounting Change.  If Agent, Borrowers and
Required Revolving Credit Lenders cannot agree upon the required amendments
within sixty (60) days following the date of implementation of any Accounting
Change, then all financial statements delivered and all calculations of
financial covenants and other standards and terms in accordance with this
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change.  For purposes of
Section 9.1, a breach of a financial covenant contained in Section 8.23 shall be
deemed to have occurred as of the last day of any specified measurement period,
regardless of when the financial statements reflecting such breach are delivered
to Agent.

 

8.13                        Investments.  Except for Permitted Investments,
directly or indirectly, make or acquire any Investment or incur any liabilities
(including contingent obligations) for or in connection with any Investment,
provided, however, that Administrative Borrower and its Subsidiaries shall not
have Permitted Investments (other than in the accounts subject to a Control
Agreement or accounts solely containing funds used to satisfy Borrowers’
obligations to fund health insurance claims) in deposit accounts or Securities
Accounts unless Administrative Borrower or any of its Subsidiaries, as
applicable, and the applicable securities intermediary or bank have entered into
a Control Agreement or similar arrangements governing such Permitted
Investments, as Agent shall determine in its Permitted Discretion, to perfect
(and further establish) the Agent’s Liens in such Permitted Investments.

 

8.14                        Transactions with Affiliates.  Directly or
indirectly enter into or, except as set forth on Schedule 6.23, permit to exist
any material transaction between any Borrower with another Borrower or between
any Borrower with any other Affiliate of such Borrower except for transactions
that are in the ordinary course of such Borrowers’ business, upon fair and
reasonable terms, that are no less favorable to such Borrower than would be
obtained in an arm’s length transaction with a non-Affiliate.

 

8.15                        Suspension.  Except as permitted by Section 7.29
hereof, suspend or go out of a substantial portion of its business.

 

8.16                        Change in Location of Chief Executive Office;
Inventory and Equipment with Bailees.  Relocate its chief executive office to a
new location without Administrative Borrower providing 30 days prior written
notification thereof to Agent and so long as, at the time of such written
notification, the applicable Borrower provides any financing statements or
fixture filings necessary to perfect and continue perfected the Agent’s Liens
and also provides to Agent a Collateral Access Agreement with respect to such
new location.  Except in connection with any going out of business sale approved
by the Agent in writing, the Inventory and Equipment shall not at any time now
or hereafter be stored with a bailee, warehouseman, or similar party without
Agent’s prior written consent.

 

8.17                        Securities Accounts.  If Agent has notified
Administrative Borrower that a Control Agreement will thereafter be required for
any Securities Account, establish or maintain any Securities Account unless
Agent shall have received a Control Agreement in respect of such Securities
Account.  Borrowers agree to not transfer assets out of any Securities Account.

 

86

--------------------------------------------------------------------------------


 

8.18                        No Prohibited Transactions Under ERISA.  Directly or
indirectly:

 

(a)                                  engage in any prohibited transaction which
is reasonably likely to result in a civil penalty or excise tax described in
Sections 406 of ERISA or 4975 of the IRC for which a statutory or class
exemption is not available or a private exemption has not been previously
obtained from the Department of Labor;

 

(b)                                 permit to exist with respect to any Benefit
Plan any accumulated funding deficiency (as defined in Sections 302 of ERISA and
412 of the IRC), whether or not waived;

 

(c)                                  fail to pay timely required contributions
or annual installments due with respect to any waived funding deficiency to any
Benefit Plan;

 

(d)                                 terminate any Benefit Plan where such event
would result in any liability of Parent, any of its Subsidiaries or any ERISA
Affiliate under Title IV of ERISA;

 

(e)                                  fail to make any required contribution or
payment to any Multiemployer Plan;

 

(f)                                    fail to pay any required installment or
any other payment required under Section 412 of the IRC on or before the due
date for such installment or other payment;

 

(g)                                 amend a Benefit Plan resulting in an
increase in current liability for the plan year such that either of any
Borrower, any Subsidiary of any Borrower or any ERISA Affiliate is required to
provide security to such Benefit Plan under Section 401(a)(29) of the IRC; or

 

(h)                                 withdraw from any Multiemployer Plan where
such withdrawal is reasonably likely to result in any liability of any such
entity under Title IV of ERISA; which, individually or in the aggregate, results
in or reasonably would be expected to result in a claim against or liability of
Borrowers, any of their Subsidiaries or any ERISA Affiliate in excess of
$100,000.

 

8.19                        Deposit Accounts, Credit card clearinghouse, etc. 
(a)  Establish any bank accounts, credit card clearinghouse or processors, other
than those bank accounts, clearinghouses and processors and other accounts, all
listed on Schedule 2.9, without Agent’s prior written consent, (b) violate
directly or indirectly any Control Agreement, Credit Card Agreement, cash
management bank product agreement, or other bank agency or lock box agreement in
favor of Agent for the benefit of the Lender Group with respect to such account,
(c) deposit into any of the payroll accounts listed on Schedule 2.9 any amounts
in excess of amounts necessary to pay current payroll obligations from such
accounts or (d) change any direction or designation relating to any credit card
clearinghouse or processor.

 

8.20                        Store Openings.  Open any new location at which
Borrowers maintain, offer for sale or store any of the Collateral.

 

8.21                        Bankruptcy Cases.  None of the Borrowers will, nor
will any of the Borrowers permit any of its Subsidiaries to, seek, consent or
suffer to exist (a) any modification, stay, vacation or amendment to the Orders,
unless the Agent has consented to such modification, stay, vacation or amendment
in writing, (b) a priority claim for any administrative expense or unsecured
claim against any of the Borrowers (now existing or hereafter arising of any
kind or nature whatsoever, including without limitation any administrative
expense of the kind specified in Section 503(b), 506(c) or 507(b) of the
Bankruptcy Code) equal or superior to the priority claim of the Agents and the
Lenders in respect of the Obligations, except for the Carve Out; or (c) any Lien
on any Collateral, having a priority equal or superior to the Lien in favor of
the Agent in respect of the Obligations, except for Permitted Prior Liens

 

87

--------------------------------------------------------------------------------


 

entitled to priority under applicable non-bankruptcy law and for purchase money
Liens entitled to priority under applicable law.

 

8.22                        Prepetition Indebtedness.  The Borrowers shall not
pay or discharge, or cause to be paid or discharged, any Indebtedness of any
Borrower incurred before the Filing Date other than payments:

 

(a)                                  approved by the Bankruptcy Court and
satisfactory to the Agent on or about the Filing Date in connection with the
Borrowers’ “first day orders”;

 

(b)                                 in respect of coverage for director and
officer liabilities and constituting the deductible amounts under applicable
director and officer insurance policies purchased by the Borrowers, not
exceeding the total sum of $450,000;

 

(c)                                  as required in any Reorganization Plan that
provides for payment in full in cash of all of the Obligations, on or about the
effective date of the Reorganization Plan;

 

(d)                                 required to be made pursuant to an order of
the Bankruptcy Court in the Cases for adequate protection pursuant to the
Bankruptcy Code on account of Permitted Prior Liens approved in writing by the
Agent; or

 

(e)                                  of severance and other employee related
payments approved by the Bankruptcy Court and satisfactory to the Agent;

 

provided, however, the Borrowers shall be permitted to return up to $750,000 in
the aggregate of Inventory shipped to any of the Borrowers prior to the Filing
Date that would not otherwise be Eligible Inventory so as to pay or discharge,
or caused to be paid or discharged pre-petition Indebtedness.

 

None of the Borrowers shall seek, or file any motion with the Bankruptcy Court
in accordance with Section 546(g) of the Bankruptcy Code seeking, to return any
goods shipped to any of the Borrowers prior to the Filing Date, without the
Agent’s consent in writing.

 

8.23                        Financial Covenants.

 

(a)                                  Borrowers and their Subsidiaries shall not
permit:

 

(i)                                     Commencing with the fiscal month ending
on or about April 30, 2005, sales receipts, tested monthly for the four weeks
then ended, to be less than 85% of the amounts in the Budget.

 

(ii)                                  Aggregate disbursements, tested monthly
for the four weeks then ended, to be more than 120% of the amounts in the
Budget.

 

(iii)                               End of each fiscal month Inventory by
category, at Cost, to be at a level of less than 90% but not greater than 110%
of amount identified in the line item identified in the Budget relating to such
Costs.

 

(iv)                              The actual gross margin for any fiscal month
to be more than three percentage points (3%) less than the gross margin
percentage set forth in the line item in the Budget for actual gross margins for
such fiscal month.

 

88

--------------------------------------------------------------------------------


 

(v)                                 Inventory by category received by the
Borrowers, tested monthly for the four weeks then ended, to be less than 85% of
the amounts in the Budget.

 

(b)                                 The Borrowers shall, at all times, maintain
Excess Availability of not less than $5,000,000.

 

8.24                        Postpetition Inventory.  Borrowers shall not, and
shall not permit any of the Borrowers’ subsidiaries to, return any Inventory
shipped to any of the Borrowers after the Filing Date; provided, however,
Borrowers shall be permitted to return any Inventory shipped to any of the
Borrowers after the Filing Date that is non-Eligible Inventory in the ordinary
course of the Borrowers’ business consistent with past practices.

 

9.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

9.1                               If Borrowers fail to pay when due and payable,
all or any portion of the Obligations (whether of principal, interest (including
any interest which, but for the provisions of the Bankruptcy Code, would have
accrued on such amounts), fees and charges due the Lender Group, reimbursement
of Lender Group Expenses, or other amounts constituting Obligations);

 

9.2                               If any Borrower neglects to perform, keep, or
observe any term, provision, condition, covenant or agreement contained in
Section 7.2(a) (Delivery of Daily Borrowing Base Certificates), Section 7.3(a)
(Financial Statement), Section 7.28 (Cash Management Arrangements; Depository
Arrangements), Section 7.29 (Business Plan), Section 7.30 (Use of Proceeds) and
Section 8.23 (Financial Covenants), each member of the Lender Group shall be
relieved of its obligation to extend credit hereunder.

 

9.3                               (a)                                  If any
Borrower neglects to perform, keep, or observe any term, provision, condition,
covenant, or agreement contained in Section 7.2(b) through (e) (Collateral
Reporting), Section 7.7 (Maintenance of Equipment), the portion of Section 7.8
(Taxes) as pertains to state franchise taxes, Section 7.9 (Insurance),
Section 7.10 (Location of Inventory and Equipment), Section 7.11 (Compliance
with Laws) or Section 7.12 (Leases), of this Agreement and such failure
continues for a period of three (3) Business Days; (b) If Borrower fails or
neglects to perform, keep, or observe any term, provision, condition, covenant,
or agreement contained in Section 7.1 (Accounting System), Section 7.4 (Return),
Section 7.5 (Maintenance of Properties), Section 7.19 (Employee Benefits),
Section 7.23 (Landlord Waivers and Consents) or Section 7.24 (Material Inventory
Supplier) of this Agreement and such failure continues for a period of seven (7)
Business Days; or (c) If Borrower fails or neglects to perform, keep, or observe
any other term, provision, condition, covenant, or agreement contained in this
Agreement, or in any of the other Loan Documents (giving effect to any grace
periods, cure periods, or required notices, if any, expressly provided for in
such Loan Documents); in each case, other than any such term, provision,
condition, covenant, or agreement that is the subject of another provision of
this Section 9, in which event such other provision of this Section 9 shall
govern); provided that, during any period of time that any such failure or
neglect of Borrower referred to in this paragraph exists, even if such failure
or neglect is not yet an Event of Default by virtue of the existence of a grace
or cure period or the pre-condition of the giving

 

89

--------------------------------------------------------------------------------


 

of a notice, each member of the Lender Group shall be relieved of its obligation
to extend credit hereunder;

 

9.4                               Any representation or warranty of any of the
Borrowers or any of their Subsidiaries in this Agreement or any of the other
Loan Documents or in any other document or instrument delivered pursuant to or
in connection with this Agreement shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;

 

9.5                               Any of the Borrowers or any of their
Subsidiaries shall be unable to pay its postpetition Indebtedness, or any
pre-petition Indebtedness if, by order of the Bankruptcy Court issued with
respect to such pre-petition Indebtedness, the failure to so pay thereunder
entitles the holder thereof to relief from the automatic stay of §362 of the
Bankruptcy Code, in excess of $500,000 in the aggregate of such postpetition or
pre-petition Indebtedness, or any event specified in any note, agreement,
indenture or other document evidencing or securing any such postpetition
Indebtedness shall occur if the effect of such event is to cause, or (with the
giving of notice or the lapse of time or both) to permit the holder or holders
of such Indebtedness (or a trustee or agent on behalf of such holder or holders)
to cause such Indebtedness to become due, or to be prepaid (except for mandatory
prepayments as a result of asset dispositions or casualty in full prior to its
stated maturity;

 

9.6                               If there is a Material Adverse Change;

 

9.7                               If any material portion of any Borrower’s or
any of its Subsidiaries’ assets is attached, seized, subjected to a writ or
distress warrant, levied upon, or comes into the possession of any third Person,
except in connection with any going out of business arrangement approved by the
Agent in writing;

 

9.8                               If any of the Loan Documents shall be
cancelled, terminated, revoked or rescinded; or the Agent’s Lien on any of the
Collateral shall cease to be perfected or have the priority contemplated by this
Agreement or the Orders, as the case may be, or any action at law, suit or in
equity or other legal proceeding to cancel, revoke, rescind or otherwise
challenge any of the Loan Documents or the Liens securing the Obligations shall
be commenced by any of the Borrowers or any of their Subsidiaries; or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;

 

9.9                               There shall remain undischarged for more than
thirty (30) days any final postpetition judgment or execution action against any
of the Borrowers or any of their Subsidiaries, or relief from the automatic stay
of Section 362(a) of the Bankruptcy Code shall be granted to any creditor or
creditors of any of the Borrowers or any of their Subsidiaries with respect to
assets having an aggregate value in excess of $500,000.

 

9.10                        The Bankruptcy Court shall enter any order (i)
amending, supplementing, altering, staying, vacating, rescinding, reversing,
revocating or otherwise modifying any Order or any other order with respect to
any of the Cases affecting in any material respect this Agreement, (ii)
appointing a Chapter 11 trustee, an examiner or other responsible officer with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under
Section 1106(b) of the Bankruptcy Code in any of the Cases, (iii) dismissing any
of the Cases or converting any of the Cases to a Chapter 7 case, (iv) granting
relief from the automatic stay to any creditor holding or asserting a Lien or
reclamation claim on or to permit foreclosure on a material portion

 

90

--------------------------------------------------------------------------------


 

(i.e., more than $500,000 in the aggregate) of the assets of any of the
Borrowers or any of their Subsidiaries or where the deprivation of any of the
Borrowers or any of their Subsidiaries of such assets would reasonably be
expected to have a Material Adverse Change or (v) terminating any Borrower’s
exclusivity rights to file a Reorganization Plan (or such an order shall be so
requested, unless the Borrowers in good faith are contesting such termination);

 

9.11                        The Bankruptcy Court shall fail to enter the Final
Order on or before the date which is thirty-five (35) days after the Closing
Date;

 

9.12                        An application shall be filed by any of the
Borrowers or any of their Subsidiaries for the approval of any other
Superpriority Claim in any of the Cases which is pari passu with or senior to
the claims of the Agent and the Lenders against any of the Borrowers or any of
their Subsidiaries, unless after giving effect to the transactions contemplated
by such application, all Obligations (whether contingent or otherwise) shall be
paid in full in cash and the Commitments shall be terminated), or there shall
arise any such Superpriority Claim;

 

9.13                        Any of the Borrowers or any of their Subsidiaries
shall fail to comply with any order of the Bankruptcy Court in any material
respect;

 

9.14                        Any of the Borrowers or any of their Subsidiaries
makes any payment of prepetition indebtedness other than as provided herein and
other than as provided for in the first day orders and payments as may be
approved by the Bankruptcy Court from time to time;

 

9.15                        Any of the Borrowers or any of their Subsidiaries
shall file a motion in any of the Cases (i) to use cash collateral of the
Lenders under Section 363(c) of the Bankruptcy Code without the Required
Lenders’ consent, (ii) to recover from any portions of the Collateral any costs
or expenses of preserving or disposing of such Collateral under Section 506(c)
of the Bankruptcy Code, to cut off rights in the Collateral under Section 552(b)
of the Bankruptcy Code, or (iii) to take any other action or actions adverse to
the Lenders or their rights and remedies hereunder or under any of the other
Loan Documents or the Administrative Agent’s or the Lenders’ interest in any of
the Collateral;

 

9.16                        A suit or action against any of the Lenders or the
Agent shall be commenced by any of the Borrowers or any of their Subsidiaries,
any federal, state environmental protection or health and safety agency or any
official committee in any Case, which suit or action asserts any claim or legal
or equitable remedy contemplating subordination of any claim or Lien of the
Lenders or the Agent, and shall remain undismissed or unstayed for thirty (30)
days after its commencement without any preliminary relief of the nature sought
having been granted; and, with respect to any suit or action by any such federal
or state agency or official committee, a preliminary order for relief or
judgment or decree shall have been entered in such suit or action against the
Lenders or the Agent, and, in the case of a preliminary order, such preliminary
order has not been stayed within ten (10) days after its entry;

 

9.17                        The Borrowers shall be enjoined from conducting its
business or the operations of the Borrowers’ business shall be disrupted for any
reason whatsoever which would reasonably be expected to have a Material Adverse
Change;

 

9.18                        [Intentionally Omitted]

 

9.19                        Any Borrower or any ERISA Affiliate incurs any
liability to the PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA
in an aggregate amount exceeding $250,000, or any

 

91

--------------------------------------------------------------------------------


 

Borrower or any ERISA Affiliate is assessed post-petition withdrawal liability
pursuant to Title IV of ERISA by a Multiemployer Plan requiring aggregate annual
payments exceeding $250,000, or any of the following occurs with respect to a
Guaranteed Pension Plan: (a) an ERISA Event, or a failure to make a required
installment or other payment (within the meaning of §302(f)(1) of ERISA),
provided that Agent determines in its Permitted Discretion that such event (i)
could be expected to result in post-petition liability of any Borrower or any of
its Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate
amount exceeding $250,000 and (ii) could constitute grounds for the termination
of such Guaranteed Pension Plan by the PBGC, for the appointment by the
appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (b) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (c) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan.

 

9.20                        Any Borrower shall fail to consummate any confirmed
Reorganization Plan within ninety (90) days of entry of an order of confirmation
confirming such Reorganization Plan.

 

9.21                        Mark J. Wattles shall cease to be employed as the
Chairman of the Board and, from and after the entry of the Final Order, the
Chief Restructuring Officer of the Borrowers at any time.

 

10.                               THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

10.1                        Rights and Remedies.  Upon the occurrence, and
during the continuation, of an Event of Default, the Agent may, or upon the
instruction of Required Lenders shall, by notice (such notice shall not relieve
any of the Borrowers or any of their Subsidiaries of any Obligation hereunder)
to the Borrowers, terminate the unused portion of the Commitments hereunder, and
upon such notice being given such unused portion of the Commitments hereunder
shall terminate immediately and each Lender shall be relieved of all further
obligations to make Loans (except to the extent necessary to effect Settlement)
and the Issuing Lender shall be relieved of all further obligations to issue,
extend or renew L/Cs.  Further, upon the occurrence, and during the
continuation, of an Event of Default, the Agent may, or upon the instruction the
Required Revolving Credit Lenders or, following the Standstill Termination Date,
the Required Tranche B Lenders or Required Revolving Credit Lenders shall,
exercise any of the rights of a secured party under the Code and any other
rights and remedies provided for in this Agreement or any other Loan Document or
otherwise available to it at law or in equity on behalf of the Lender Group (and
Agent shall do the same on behalf of the Lender Group); provided, however, in
order to exercise any foreclosure on any of the Collateral or otherwise to
exercise remedies against the Collateral, the Agent shall, provide three (3)
Business Days’ notice (such notice shall not relieve any of the Borrowers or any
of their Subsidiaries of any Obligation hereunder) to the Borrowers, the holder
of any Lien or the lessor of any goods which has served upon the Agent a request
that such holder or such lessor receive such notice, the United States Trustee
and the Creditors’ Committee, that the Agent be entitled to relief from the
automatic stay.  Such rights and remedies to include, but not be limited to, the
following, all of which are authorized by Borrowers:

 

(i)                                     Declare all Obligations, whether
evidenced by this Agreement, any Note or by any of the other Loan Documents, or
otherwise, immediately due and payable;

 

(ii)                                  Cease advancing money or extending credit
to or for the benefit of Borrowers under this Agreement, under any of the Loan
Documents, or under any other agreement between Borrowers and the Lender Group;

 

92

--------------------------------------------------------------------------------


 

(iii)                               Terminate this Agreement and any of the
other Loan Documents as to any future liability or obligation of the Lender
Group, but without affecting any of the Agent’s Liens in the Collateral and
without affecting the Obligations;

 

(iv)                              Notify Account Debtors and other Persons
obligated on the Collateral to make payment or otherwise render performance to
or for Agent, and, to the extent permitted under the Code, enforce the
obligations of Account Debtors and other Persons obligated on the Collateral and
exercise the rights of Borrowers with respect to such obligations and any
property that may secure such obligations;

 

(v)                                 Settle or adjust disputes and claims
directly with Account Debtors for amounts and upon terms which Agent considers
advisable, and in such cases, Agent will credit the Loan Account with only the
net amounts received by Agent in payment of such disputed Accounts after
deducting all Lender Group Expenses incurred or expended in connection
therewith;

 

(vi)                              Take any proceeds of the Collateral;

 

(vii)                           Make any filings with the applicable recording
offices required to enforce any Borrower’s rights as a mortgagee of Real
Property Collateral;

 

(viii)                        Cause Borrowers to hold all returned Inventory in
trust for the Lender Group, segregate all returned Inventory from all other
assets of Borrowers or in Borrowers’ possession and conspicuously label said
returned Inventory as the property of the Lender Group;

 

(ix)                                Instruct any securities intermediary to
liquidate the applicable Securities Account or any related Investment Property
maintained or held thereby and remit the proceeds thereof to the Agent’s
Account;

 

(x)                                   Make such payments and do such acts as
Agent considers necessary or reasonable to protect its security interests in the
Collateral.  Each Borrower agrees to assemble the Personal Property Collateral
if Agent so requires, and to make the Personal Property Collateral available to
Agent at a place that Agent may designate which is reasonably convenient to both
parties.  Each Borrower authorizes Agent to enter the premises where the
Personal Property Collateral is located, to take and maintain possession of the
Personal Property Collateral, or any part of it, and to pay, purchase, contest,
or compromise any Lien that in Agent’s determination appears to conflict with
the Agent’s Liens and to pay all expenses incurred in connection therewith and
to charge Borrowers’ Loan Account therefor.  With respect to any of Borrowers’
owned or leased premises, each Borrower hereby grants Agent a license to enter
into possession of such premises and to occupy the same, without charge, in
order to exercise any of the Lender Group’s rights or remedies provided herein,
at law, in equity, or otherwise;

 

(xi)                                Without constituting a retention of any
Collateral in satisfaction of an obligation (within the meaning of the Code),
set off and apply to the Obligations any and all (i) balances and deposits of
any Borrower held by the Lender Group (including without limitation any amounts
received in a bank account subject to a Control Agreement or the Concentration
Accounts), or (ii) Indebtedness at any time owing to or for the credit or the
account of any Borrower held by the Lender Group;

 

(xii)                             Hold, as cash collateral, any and all balances
and deposits of any Borrower held by the Lender Group, and any amounts received
in a bank account subject to a Control Agreement or the Concentration Accounts,
to secure the full and final repayment of all of the Obligations;

 

93

--------------------------------------------------------------------------------


 

(xiii)                          Instruct each depositary bank with whom a bank
account subject to a Control Agreement is maintained, to pay any and all
balances and deposits in the applicable Concentration Account to the Agent’s
Account;

 

(xiv)                         Ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale, and sell (in the manner provided
for herein) the Personal Property Collateral.  Each Borrower hereby grants to
Agent a license or other right to use, without charge, such Borrower’s labels,
patents, copyrights, trade secrets, trade names, trademarks, service marks, and
advertising matter, or any property of a similar nature, as it pertains to the
Personal Property Collateral, in completing production of, advertising for sale,
and selling any Personal Property Collateral and such Borrower’s rights under
all licenses and all franchise agreements shall inure to the Lender Group’s
benefit; and

 

(xv)                            Occupy the Borrowers’ premises to complete
inventories and fulfill orders.

 

(xvi)                         Conduct going out of business sales from the
Borrowers’ premises; foreclose on all or any portion of the Collateral; sell the
Collateral at either a public or private sale, or both, by way of one or more
contracts or transactions, for cash or on terms, in such manner and at such
places (including Borrowers’ premises) as Agent determines is commercially
reasonable.  It is not necessary that the Personal Property Collateral be
present at any such sale.

 

During such three (3) Business Days notice period, the Borrowers have the right
to seek an emergency hearing before the Bankruptcy Court for the sole purpose of
contesting whether an Event of Default has occurred; provided that the Borrowers
shall have no right to use or seek to use the Collateral during such three (3)
Business Day notice period, except to the extent solely necessary to meet
payroll obligations and expenses essential to the preservation of the Borrowers
and their estates.  Unless during such three (3) Business Day notice period the
Bankruptcy Court determines that an Event of Default has not occurred, upon the
expiration of such three (3) Business Day notice period (i) the Agent and the
Lenders shall have relief from the automatic stay without further notice or
order and may foreclose on all or any portion of the Collateral or otherwise
exercise any remedies against the Collateral permitted hereunder or under any
other Loan Document and other nonbankruptcy law, including without limitation,
the exercise of rights of setoff and the maintenance of cash collateral in an
amount equal to 105% of the extant Letter of Credit Usage (or if any such cash
collateral is subject to the Carve Out, then the amount thereof shall be
increased by the amount of the Carve Out to which it is subject) and to (ii) any
right of any of the Borrowers to use cash collateral shall cease.

 

In addition, at the expiration of any three (3) Business Day notice period
referred to above, in case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to Section 10, each Lender, if
owed any amount with respect to the Loans, Letter of Credit Usage or other
Obligations, may, and the Agent may, and shall if requested by the Required
Revolving Credit Lenders, or following the Standstill Termination Date, the
Required Tranche B Lenders in their sole discretion, on behalf of the Lenders,
proceed to protect and enforce its rights by suit in equity, action at law or
other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement and the other Loan Documents
or any instrument pursuant to which the Obligations to such Lender are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender.

 

94

--------------------------------------------------------------------------------


 

The rights and remedies of the Agent under this Section 10 as to any Collateral
shall be subject to the rights of any other holder of a Lien in such Collateral
to the extent that the Lien of such other holder is entitled to priority over
the Lien of the Agent in such Collateral.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE TRANCHE C LENDERS
SHALL HAVE NO RIGHT TO TAKE ANY ENFORCEMENT ACTION OR CAUSE THE AGENT TO TAKE
ANY ENFORCEMENT ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT PRIOR TO
OBLIGATIONS OWING TO THE AGENT, THE SWINGLINE LENDER, THE ISSUING LENDER, THE
REVOLVING CREDIT LENDER AND THE TRANCHE B LENDERS BEING PAID IN FULL.

 

10.2                        In addition to any notices required by the Orders,
Agent shall give notice of the disposition of the Collateral as follows:

 

(a)                                  Agent shall give Administrative Borrower
(for the benefit of the applicable Borrower) a notice in writing of the time and
place of public sale, or, if the sale is a private sale or some other
disposition other than a public sale is to be made of the Collateral, the time
on or after which the private sale or other disposition is to be made; and

 

(b)                                 The notice shall be personally delivered or
mailed, postage prepaid, to Administrative Borrower as provided in Section 13,
at least 5 days before the earliest time of disposition set forth in the notice;
no notice needs to be given prior to the disposition of any portion of the
Personal Property Collateral that is perishable or threatens to decline speedily
in value or that is of a type customarily sold on a recognized market;

 

(c)                                  Borrowers hereby acknowledge that ten (10)
days prior written notice of such sale or sales shall be reasonable notice; in
addition Borrowers waive any and all rights that they have to a judicial hearing
in advance of the enforcement of any of Agent’s rights and remedies hereunder,
including its right if a Default exists to take immediate possession of
Collateral and to exercise its rights and remedies with respect thereto;

 

(d)                                 Agent, on behalf of the Lender Group may
credit bid and purchase at any public sale;

 

(e)                                  Agent may seek the appointment of a
receiver or keeper to take possession of all or any portion of the Collateral or
to operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing;

 

(f)                                    Agent shall have the rights and remedies
of a secured party under the Code and any additional rights and remedies as may
be provided to a secured party in any jurisdiction in which Collateral is
located;

 

(g)                                 The Lender Group shall have all other rights
and remedies available to it at law or in equity pursuant to any Loan Documents
and whether or not the Lenders shall have accelerated the maturity of the
Obligations pursuant to this Section 10.2, each Lender, if owed any amount with
respect to the Obligations, may, with the written consent of Required Revolving
Credit Lenders or Agent but not otherwise, proceed to protect and enforce its
rights by suit in equity, action at law, or other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
this Agreement and the other Loan Documents or any instrument pursuant to which
the Obligations to such Lender are evidenced, included as permitted by
applicable law the obtaining of the ex parte appointment

 

95

--------------------------------------------------------------------------------


 

of a receiver, and if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of such Lender; and

 

(h)                                 Any deficiency that exists after disposition
of the Personal Property Collateral as provided above will be paid immediately
by Borrowers.  Any excess will be returned, without interest and subject to the
rights of third Persons, by Agent to Administrative Borrower (for the benefit of
the applicable Borrower).

 

10.3                        Securities and Deposits.  During the continuance of
an Event of Default and subject to any requirements set forth in the Orders,
Agent may at any time, at its option, transfer to itself or any nominee any
securities constituting Collateral, receive any income thereon and hold such
income as additional Collateral or apply it to the Obligations.

 

10.4                        Standards for Exercising Rights and Remedies.  To
the extent that applicable law imposes duties on Agent to exercise remedies in a
commercially reasonable manner, Borrowers acknowledge and agree that it is not
commercially unreasonable for Agent (a) to fail to incur expenses reasonably
deemed significant by Agent to prepare Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove Liens on or any adverse claims
against Collateral, (d) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as the Borrowers, for expressions
of interest in acquiring all or any portion of the Collateral, (g) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of Collateral or to provide to Agent a
guaranteed return from the collection or disposition of Collateral, or (l) to
the extent deemed appropriate by Agent, to obtain the services of brokers,
investment bankers, consultants and other professionals to assist Agent in the
collection or disposition of any of the Collateral, or (m) conduct going out of
business sales and otherwise liquidate the inventory.  Borrowers acknowledge
that the purpose of this Section 10.4 is to provide non-exhaustive indications
of what actions or omissions by Agent would fulfill Agent’s duties under the
Code or any other relevant jurisdiction in Agent’s exercise of remedies against
the Collateral and that other actions or omissions by Agent shall not be deemed
to fail to fulfill such duties solely on account of not being indicated in this
Section 10.4.  Without limitation upon the foregoing, nothing contained in this
Section 10.4. shall be construed to grant any rights to Borrowers or to impose
any duties on Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 10.4.

 

10.5                        License.  Effective upon the occurrence of an Event
of Default and subject to the requirements set forth in the Orders, each
Borrower hereby grants to Agent a royalty free non-exclusive license to use,
apply and affix any trademark, tradename, logo or the like in which any Borrower
now or hereafter has rights, such license being with respect to Agent’s exercise
of the rights hereunder, including,

 

96

--------------------------------------------------------------------------------


 

without limitation, in connection with any completion of the manufacture of
Inventory or sale or other disposition of Inventory.

 

10.6                        Remedies Cumulative.  The rights and remedies of the
Lender Group under this Agreement, the other Loan Documents, and all other
agreements shall be cumulative and may be exercised simultaneously.  The Lender
Group shall have all other rights and remedies not inconsistent herewith as
provided under the Code, by law, or in equity.  No exercise by the Lender Group
of one right or remedy shall be deemed an election, and no waiver by the Lender
Group of any Event of Default shall be deemed a continuing waiver.  No delay by
the Lender Group shall constitute a waiver, election, or acquiescence by it.

 

11.                               TAXES AND EXPENSES.

 

If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent to the extent Agent determines that such
failure by Borrowers could result in a Material Adverse Change, in its sole
discretion and without prior notice to any Borrower, may do any or all of the
following:  (a) make payment of the same or any part thereof, (b) set up such
reserves in Borrowers’ Loan Account as Agent deems necessary to protect the
Lender Group from the exposure created by such failure, or (c) in the case of
the failure to comply with Section 7.9 hereof, obtain and maintain insurance
policies of the type described in Section 7.9 and take any action with respect
to such policies as Agent deems prudent.  Any such amounts paid by Agent shall
constitute Lender Group Expenses and any such payments shall not constitute an
agreement by the Lender Group to make similar payments in the future or a waiver
by the Lender Group of any Event of Default under this Agreement.  Agent need
not inquire as to, or contest the validity of, any such expense, tax, or Lien
and the receipt of the usual official notice for the payment thereof shall be
conclusive evidence that the same was validly due and owing.

 

12.                               WAIVERS; INDEMNIFICATION.

 

12.1                        Demand; Protest; etc.  Each Borrower waives demand,
protest, notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at maturity, release, compromise, settlement, extension,
or renewal of documents, instruments, chattel paper, and guarantees at any time
held by the Lender Group on which any such Borrower may in any way be liable and
any and all suretyship defenses.

 

12.2                        The Lender Group’s Liability for Collateral.  Each
Borrower hereby agrees that:  (a) so long as the Lender Group complies with its
obligations, if any, under the Code, Agent shall not in any way or manner be
liable or responsible for:  (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Borrowers. Each Borrower shall remain obligated and liable under each contract
or agreement comprised in the Collateral to be observed or performed by
Borrowers thereunder.  Neither Agent nor any Lender shall have any obligation or
liability under any such contract or agreement by reason or arising out of this
Agreement or the receipt by Agent or any Lender of any payment relating to any
of the Collateral, nor shall Agent or any Lender be obligated in any manner to
perform any of the obligations of Borrowers under or pursuant to any such
contract or agreement, to make inquiry as to the nature or sufficiency of any
payment

 

97

--------------------------------------------------------------------------------


 

received by Agent or any Lender in respect of the Collateral or as to the
sufficiency of any performance by any party under any such contract or
agreement, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to Agent or to which Agent or any Lender may be entitled to at any time
or times. Agent’s sole duty with respect to the custody, safe-keeping and
physical preservation of the Collateral in its possession, under §9-207 of the
Code, or otherwise, shall be to deal with such Collateral in the same manner as
Agent deals with similar property for its own account.

 

12.3                        Indemnification.  Each Borrower shall pay,
indemnify, defend, and hold the Agent-Related Persons and the Lender-Related
Persons with respect to each Lender, each Participant, and each of their
respective officers, directors, employees, agents, and attorneys-in-fact (each,
an “Indemnified Person”) harmless (to the fullest extent permitted by law) from
and against any and all claims, demands, suits, actions, investigations,
proceedings, and damages, and all reasonable attorneys fees and disbursements
and other costs and expenses actually incurred in connection therewith (as and
when they are incurred and irrespective of whether suit is brought), at any time
asserted against, imposed upon, or incurred by any of them in connection with or
as a result of or related to (a) the execution, delivery, enforcement,
performance, or administration of this Agreement, any of the other Loan
Documents, or the transactions contemplated hereby or thereby, (b) the reversal
or withdrawal of any provisional credits granted by Agent upon the transfer of
funds from lock box, bank agency, concentration accounts or otherwise under any
cash management arrangements with any Borrower or any Subsidiary or in
connection with the provisional honoring of funds transfers, checks or other
items, (c) any actual or alleged infringement of any patent, copyright,
trademark, service mark or similar right of any Borrower or any of its
Subsidiaries comprised in the Collateral, (d) with respect to the Borrowers and
their Subsidiaries and their respective properties and assets, any Environmental
Claims, (e) with respect to any investigation, litigation, or proceeding related
to this Agreement, any other Loan Document, or the use of the proceeds of the
credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto and (f) with respect to any decision made hereunder or under any
other Loan Document at the Agent’s Permitted Discretion (all the foregoing,
collectively, the “Indemnified Liabilities”).  The foregoing to the contrary
notwithstanding, Borrowers shall have no obligation to any Indemnified Person
under this Section 12.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines in a final non-appealable order to
have resulted from the gross negligence or willful misconduct of such
Indemnified Person.  This provision shall survive the termination of this
Agreement and the repayment of the Obligations.  If any Indemnified Person makes
any payment to any other Indemnified Person with respect to an Indemnified
Liability as to which Borrowers were required to indemnify the Indemnified
Person receiving such payment, the Indemnified Person making such payment is
entitled to be indemnified and reimbursed by Borrowers with respect thereto. 
WITHOUT LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART CAUSED
BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR
OF ANY OTHER PERSON.

 

13.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Borrowers
and the Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower

 

98

--------------------------------------------------------------------------------


 

or Agent, as applicable, may designate to each other in accordance herewith), or
telefacsimile to Borrowers in care of Administrative Borrower, or to the Agent,
at its address set forth below:

 

If to Borrowers:

Ultimate Electronics, Inc.

 

321 West 84th Avenue, Suite A

 

Thornton, Colorado  80260

 

Attn:  Chief Financial Officer

 

Fax No.  (303) 412-2502

 

 

with copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

 

333 West Wacker Drive

 

Chicago, Illinois  60606

 

Attn:  Eric J. Ivester, Esq. & Randall J. Rademaker, Esq.

 

Fax No.  (312) 407-0411

 

 

 

and

 

 

 

Hogan & Hartson L.L.P.

 

1200 Seventeenth Street

 

Denver, Colorado   80202

 

Attn: Paul Hilton, Esq.

 

Fax No. (303) 899-7333

 

 

If to Agent:

Wells Fargo Retail Finance LLC

 

One Boston Place, 18th Floor

 

Boston, Massachusetts  02108

 

Attn:  Jennifer Blanchette

 

Fax No.  (617) 523-4027

 

 

with copies to:

Bingham McCutchen LLP

 

150 Federal Street

 

Boston, Massachusetts  02110

 

Attn:  Robert A.J. Barry, Esq.

 

Fax No. (617) 951-8736

 

Agent and Borrowers may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or demands sent in accordance with this Section 13, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail.  Each Borrower acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

 

99

--------------------------------------------------------------------------------


 

14.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)                                  THE VALIDITY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS (UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN
DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS OF THE
PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR
THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO
THE EXTENT THE APPLICATION OF THE BANKRUPTCY CODE IS MANDATORY

 

(b)                                 THE PARTIES AGREE THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE BANKRUPTCY COURT AND/OR THE
STATE AND FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND.  BORROWERS AND THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 14(b).

 

BORROWERS AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  BORROWERS AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(c)                                  EXCEPT AS PROHIBITED BY LAW, EACH BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES.  EACH BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY LENDER OR AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH LENDER
OR AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVERS AND (B) ACKNOWLEDGES THAT EACH MEMBER OF THE LENDER GROUP HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS TO WHICH IT IS A
PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

100

--------------------------------------------------------------------------------


 

15.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

15.1                        Assignments and Participations

 

(a)                                  Any Lender may, with the written consent of
Agent (provided that no written consent of Agent shall be required in connection
with any assignment and delegation by a Lender to an Eligible Transferee),
assign and delegate to one or more assignees (each an “Assignee”) all, or any
ratable part of all, of the Obligations, the Commitments and the other rights
and obligations of such Lender hereunder and under the other Loan Documents,
provided, that assignments of Revolving Credit Commitments and Obligations in
respect of any Borrowings shall be in a minimum amount of $5,000,000; and
provided, further, that assignments of all or a portion of a Tranche B Lender’s
interests or a Tranche C Lender’s interests, rights and obligations under this
Agreement may be assigned without the written consent of the Agent if (i) an
Event of Default exists or (ii) the assignment is to an existing Lender
hereunder; provided, however, that Borrowers and Agent may continue to deal
solely and directly with such Lender in connection with the interest so assigned
to an Assignee until (x) written notice of such assignment, together with
payment instructions, addresses, and related information with respect to the
Assignee, have been given to Administrative Borrower and Agent by such Lender
and the Assignee, (y) such Lender and its Assignee have delivered to
Administrative Borrower and Agent an Assignment and Acceptance in form and
substance satisfactory to Agent, and (z) the assignor Lender or Assignee has
paid to Agent for Agent’s separate account a processing fee in the amount of
$5,000.  Anything contained herein to the contrary notwithstanding, the consent
of Agent shall not be required (and payment of any fees shall not be required)
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender.

 

(b)                                 From and after the date that Agent notifies
the assignor Lender (with a copy to Administrative Borrower) that it has
received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assignor
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 12.3 hereof)
and be released from its obligations under this Agreement (and in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement and the other Loan
Documents, such Lender shall cease to be a party hereto and thereto), and such
assignment shall affect a novation between Borrowers and the Assignee.

 

(c)                                  By executing and delivering an Assignment
and Acceptance, the assigning Lender thereunder and the Assignee thereunder
confirm to and agree with each other and the other parties hereto as follows: 
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrowers or the performance or observance by Borrowers
of any of their obligations under this Agreement or any other Loan Document
furnished pursuant hereto, (iii) such Assignee confirms that it has received a
copy of this Agreement, together with such other documents and information as it
has deemed appropriate to make its own credit analysis and

 

101

--------------------------------------------------------------------------------


 

decision to enter into such Assignment and Acceptance, (iv) such Assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such Assignee appoints and
authorizes Agent to take such actions and to exercise such powers under this
Agreement as are delegated to Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto, and (vi) such Assignee agrees that
it will perform all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.

 

(d)                                 Immediately upon each Assignee’s making its
processing fee payment under the Assignment and Acceptance and receipt and
acknowledgment by Agent of such fully executed Assignment and Acceptance, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Commitments arising therefrom.  The Commitment allocated to each Assignee
shall reduce such Commitments of the assigning Lender pro tanto.

 

(e)                                  Any Lender may at any time, with the
written consent of Agent, sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of such Lender (a “Participant”)
participating interests in its Obligations, the Commitment, and the other rights
and interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents (provided that no written consent of Agent shall be
required in connection with any sale of any such participating interests by a
Lender to an Eligible Transferee); provided, however, that (i) the Originating
Lender shall remain a “Lender” for all purposes of this Agreement and the other
Loan Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not constitute a “Lender” hereunder or under
the other Loan Documents and the Originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Originating Lender shall remain
solely responsible for the performance of such obligations, (iii) Borrowers,
Agent, and the Lenders shall continue to deal solely and directly with the
Originating Lender in connection with the Originating Lender’s rights and
obligations under this Agreement and the other Loan Documents, (iv) no Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this Agreement or any other Loan Document, except to the extent such
amendment to, or consent or waiver with respect to this Agreement or of any
other Loan Document would (A) extend the final Termination Date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or a material portion of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such Lender, or (E) change
the amount or due dates of scheduled principal repayments or prepayments or
premiums; and (v) all amounts payable by Borrowers hereunder shall be determined
as if such Lender had not sold such participation; except that, if amounts
outstanding under this Agreement are due and unpaid, or shall have been declared
or shall have become due and payable upon the occurrence of an Event of Default,
each Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.  The rights of any Participant only shall be
derivative through the Originating Lender with whom such Participant
participates and no Participant shall have any rights under this Agreement or
the other Loan Documents or any direct rights as to the other Lenders, Agent,
Borrowers, the Collections, the Collateral, or otherwise in respect of the

 

102

--------------------------------------------------------------------------------


 

Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)                                    In connection with any such assignment or
participation or proposed assignment or participation, a Lender may disclose all
documents and information which it now or hereafter may have relating to
Borrowers or Borrowers’ business.

 

(g)                                 If any assignee Lender is an Affiliate of
any Borrower, then any such assignee Lender shall have no right to vote as a
Lender hereunder or under any of the other Loan Documents for purposes of
granting consents or waivers or for purposes of agreeing to amendments or other
modifications to any of the Loan Documents or for purposes of making requests to
Agent pursuant to Section 10, and the determination of the Required Revolving
Credit Lenders, Required Tranche B Lenders, as applicable, shall for all
purposes of this Agreement and the other Loan Documents be made without regard
to such assignee Lender’s interest in any of the Obligations.  If any Lender
sells a participating interest in any of the Obligations to a Participant, and
such Participant is a Borrower or an Affiliate of a Borrower, then such
transferor Lender shall promptly notify Agent of the sale of such
participation.  A transferor Lender shall have no right to vote as a Lender
hereunder or under any of the other Loan Documents for purposes of granting
consents or waivers or for purposes of agreeing to amendments or modifications
to any of the Loan Documents or for purposes of making requests to Agent
pursuant to Section 10 to the extent that such participation is beneficially
owned by a Borrower or any Affiliate of a Borrower, and the determination of the
Required Revolving Credit Lenders or Required Tranche B Lenders, as applicable,
shall for all purposes of this Agreement and the other Loan Documents be made
without regard to the interest of such transferor Lender in the Obligations to
the extent of such participation.  The provisions of this Section 15.1(g) shall
not apply to an assignee Lender or participant which is also a Lender on the
Closing Date or to an assignee Lender or participant which has disclosed to the
other Lenders that it is an Affiliate of a Borrower and which, following such
disclosure, has been excepted from the provisions of this Section 15.1(g) in a
writing signed by the Required Lenders determined without regard to the interest
of such assignee Lender or transferor Lender, to the extent of such
participation, in the Advances or Obligations in respect of Letters of Credit.

 

(h)                                 Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.14, and such Federal
Reserve Bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

15.2                        Successors.  This Agreement shall bind and inure to
the benefit of the respective successors and assigns of each of the parties;
provided, however, that Borrowers may not assign this Agreement or any rights or
duties hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 15.1 hereof and, except as expressly required
pursuant to Section 15.1 hereof, no consent or approval by any Borrower is
required in connection with any such assignment.

 

16.                               AMENDMENTS; WAIVERS.

 

16.1                        Amendments and Waivers.  No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by Borrowers

 

103

--------------------------------------------------------------------------------


 

therefrom, shall be effective unless the same shall be in writing and signed by
the Required Revolving Credit Lenders (or by Agent at the written request of the
Required Revolving Credit Lenders) and Administrative Borrower (on behalf of all
Borrowers) and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  Notwithstanding
the foregoing, no such amendment, waiver or consent shall:

 

(a)                                  unless in writing and signed by all
Revolving Credit Lenders and all Tranche B Lenders affected thereby and
Administrative Borrower (on behalf of all Borrowers) and acknowledged by Agent,
do any of the following:

 

(i)                                     increase or extend any Commitment of any
Lender,

 

(ii)                                  postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document (other
than the Termination Date) payable to such Lender,

 

(iii)                               reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document,

 

(iv)                              change the definition of “Required Lenders”
and “Required Revolving Credit Lenders”;

 

(b)                                 unless in writing and signed by all
Revolving Credit Lenders and all Tranche B Lenders and Administrative Borrower
(on behalf of all Borrowers) and acknowledged by Agent, do any of the following:

 

(i)                                     postpone or extend the Termination Date,

 

(ii)                                  change the percentage of Commitments that
is required to take any action hereunder,

 

(iii)                               amend this Section or any provision of the
Agreement providing for consent or other action by all Lenders,

 

(iv)                              contractually subordinate any of the Agent’s
Liens,

 

(v)                                 release any Borrower from any obligation for
the payment of money,

 

(vi)                              change the definition of Borrowing Base or the
definitions of Eligible Inventory, Eligible Credit Card Receivables, Total
Commitment, Net Liquidation Percentage, Net Retail Liquidation Value, or Total
Commitment,  or any component definitions contained in the foregoing terms;
provided however, with respect to the definition of Eligible Inventory which
permit the Agent to modify criteria and standards thereof in its Permitted
Discretion and sole discretion, respectively, any modification by the Agent to
make such definitions more restrictive shall not require the consent of any
Lender;

 

(c)                                  without the written consent of the Agent,
amend any of the provisions of Section 17 and any fees payable to the Agent for
the account of the Agent;

 

104

--------------------------------------------------------------------------------


 

(d)                                 without the written consent of the Required
Tranche B Lenders and the Administrative Borrower (on behalf of all Borrowers)
do any of the following:

 

(i)                                     amend, modify or waive Section 2.3,
2.5(c), 7.2, 7.3, 8.23, 9, 10, 16.1(d) or, in each case, any component
definition contained therein (as applicable to Tranche B Lenders) or the
definition of Total Commitment,

 

(ii)                                  change the definition of Tranche B
Borrowing Base, Required Tranche B Lenders, Standstill Termination Date, Buyout
Exercise Period, Buyout Exercise Notice and Buyout Acceptance Notice or any
component definition contained therein,

 

(iii)                               change the right of the Tranche B Lenders’
to receive reports pursuant to Section 7.2 and Section 7.3,

 

(iv)                              increase the Applicable Margin (other than
increases due to default rates being applicable) by more than two and one half
percent (2 1/2%); provided, however, any increase in the Applicable Margin shall
result in an increase in the Tranche B Interest Rate and default rate of
interest applicable to Tranche B Loan, as applicable, in an amount equal to 150%
of such increase,

 

(v)                                 accelerate the scheduled dates of principal
or interest payments or the Termination Date (other than following an Event of
Default); provided, however, that the foregoing shall not in any way limit the
rights of the Agent and the Revolving Credit Lenders to make adjustments to
Reserves or otherwise modify the Borrowing Base and Tranche B Borrowing Base as
permitted by this Agreement;

 

(e)                                  without the written consent of the Tranche
C Lenders and the Administrative Borrower (on behalf of all Borrowers) do any of
the following:

 

(i)                                     postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document (other
than the Termination Date) payable to such Tranche C Lender,

 

(ii)                                  reduce the principal of, or the rate of
interest on, the Tranche C Loan, or reduce any fees or other amounts payable on
account of the Tranche C Loan,

 

(iii)                             contractually subordinate any of the Agent’s
Liens,

 

(iv)                            release any Borrower from any obligation for the
payment of the Tranche C Loan, and

 

(v)                               change the right of the Tranche C Lenders’ to
receive reports pursuant to Section 7.2 and Section 7.3.

 

(f)                                    without the written consent of Agent,
Issuing Lender, or Swing Lender, affect the rights or duties of Agent, Issuing
Lender, or Swing Lender, as applicable, under this Agreement or any other Loan
Document.

 

105

--------------------------------------------------------------------------------


 

The foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this Agreement
or any other Loan Document that relates only to the relationship of the Lender
Group among themselves, and that does not affect the rights or obligations of
Borrowers, shall not require consent by or the agreement of Borrowers.

 

16.2                        Replacement of Holdout Lender.  If any action to be
taken by the Lender Group or Agent hereunder requires the unanimous consent,
authorization, or agreement of all Lenders, and a Lender (“Holdout Lender”)
fails to give its consent, authorization, or agreement, then Agent, upon at
least 5 Business Days prior irrevocable notice to the Holdout Lender, may
permanently replace the Holdout Lender with one or more substitute Lenders
(each, a “Replacement Lender”), and the Holdout Lender shall have no right to
refuse to be replaced hereunder.  Such notice to replace the Holdout Lender
shall specify an effective date for such replacement, which date shall not be
later than 15 Business Days after the date such notice is given.

 

Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability but excluding its Pro Rata Share of any Revolving
Credit Lenders Prepayment Premium or the Tranche B Early Termination Fee, as
applicable) without any premium or penalty of any kind whatsoever.  If the
Holdout Lender shall refuse or fail to execute and deliver any such Assignment
and Acceptance Agreement prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Assignment
and Acceptance Agreement.  The replacement of any Holdout Lender shall be made
in accordance with the terms of Section 15.1.  Until such time as the
Replacement Lenders shall have acquired all of the Obligations, the Commitments,
and the other rights and obligations of the Holdout Lender hereunder and under
the other Loan Documents, the Holdout Lender shall remain obligated to make the
Holdout Lender’s Pro Rata Share of Advances and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of the Risk
Participation Liability of such Letter of Credit.

 

16.3                        No Waivers; Cumulative Remedies.  No failure by
Agent or any Lender to exercise any right, remedy, or option under this
Agreement or, any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof.  No waiver by Agent or
any Lender will be effective unless it is in writing, and then only to the
extent specifically stated.  No waiver by Agent or any Lender on any occasion
shall affect or diminish Agent’s and each Lender’s rights thereafter to require
strict performance by Borrowers of any provision of this Agreement.  Agent’s and
each Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

17.                               AGENT AND THE LENDER GROUP.

 

17.1                        Appointment and Authorization of Agent.

 

Each Lender hereby designates and appoints WFRF as its representative under this
Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto.  Agent agrees to act as such on the express conditions
contained in this Section 17.  The provisions of this Section 17 are solely for
the benefit of Agent and the

 

106

--------------------------------------------------------------------------------


 

Lenders, and Borrowers shall have no rights as a third party beneficiary of any
of the provisions contained herein.  Any provision to the contrary contained
elsewhere in this Agreement or in any other Loan Document notwithstanding, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent; it being expressly understood and
agreed that the use of the word “Agent” is for convenience only, that WFRF is
merely the representative of the Lenders, and only has the contractual duties
set forth herein.  Except as expressly otherwise provided in this Agreement,
Agent shall have and may use its sole discretion with respect to exercising or
refraining from exercising any discretionary rights or taking or refraining from
taking any actions that Agent expressly is entitled to take or assert under or
pursuant to this Agreement and the other Loan Documents.  Without limiting the
generality of the foregoing, or of any other provision of the Loan Documents
that provides rights or powers to Agent, Lenders agree that Agent shall have the
right to exercise the following powers as long as this Agreement remains in
effect:  (a) maintain, in accordance with its customary business practices,
ledgers and records reflecting the status of the Obligations, the Collateral,
the Collections, and related matters, (b) execute or file any and all financing
or similar statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to the Loan Documents, (c) make Advances, for itself or on behalf of the
Revolving Credit Lenders as provided in the Loan Documents, (d) exclusively
receive, apply, and distribute the Collections as provided in the Loan
Documents, (e) open and maintain such bank accounts and cash management accounts
as Agent deems necessary and appropriate in accordance with the Loan Documents
for the foregoing purposes with respect to the Collateral and the Collections,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrowers, the Obligations, the Collateral, the
Collections, or otherwise related to any of same as provided in the Loan
Documents, and (g) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

 

17.2                        Delegation of Duties.  Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to its rights and duties under this Agreement
and the other Loan Documents.  Agent may utilize the services of such Persons as
Agent in its sole discretion may reasonably determine, and all reasonable fees
and expenses of any such Persons shall be paid by Borrowers.  Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects as long as such selection was made without gross negligence or
willful misconduct.

 

17.3                        Liability of Agents.  None of the Agent-Related
Persons shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except for its own gross negligence or
willful misconduct), or (b) be responsible in any manner to any of the Lenders
for any recital, statement, representation or warranty made by any Borrower or
any Subsidiary or Affiliate of any Borrower, or any officer or director thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by Agent under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Borrower or any other party to any Loan Document to perform its obligations
hereunder or

 

107

--------------------------------------------------------------------------------


 

thereunder.  No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the Books or properties of Borrowers or the books or
records or properties of any of Borrowers’ Subsidiaries or Affiliates.

 

17.4                        Reliance by Agents.

 

(a)                                  Agent shall be entitled to rely, and shall
be fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent, or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to Borrowers
or counsel to any Lender), independent accountants and other experts selected by
Agent.  Agent shall be fully justified in failing or refusing to take any action
under this Agreement or any other Loan Document unless Agent shall first receive
such advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action.  Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Lenders and such request and any action taken or
failure to act pursuant thereto shall be binding upon all of the Lenders.

 

(b)                                 For purposes of determining compliance with
the conditions set forth in Section 3.1, each Lender that has executed this
Agreement shall be deemed to have consented to, approved or accepted, or to be
satisfied with, each document and matter either sent, or made available, by
Agent to such Lender for consent, approval, acceptance or satisfaction, or
required thereunder to be consent to or approved by or acceptable or
satisfactory to such Lender, unless an officer of Agent active upon the
Borrowers’ account shall have received notice from such Lender not less than two
days prior to the Closing Date specifying such Lender’s objection thereto and
such objection shall not have been withdrawn by notice to Agent to such effect
on or prior to the Closing Date.

 

17.5                        Notice of Default or Event of Default.  Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default, except with respect to defaults in the payment of principal,
interest, fees, and expenses required to be paid to Agent for the account of the
Lenders, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Administrative Borrower referring to this Agreement, describing such Default or
Event of Default, and stating that such notice is a “notice of default.”  Agent
promptly will notify the Lenders of its receipt of any such notice or of any
Event of Default of which Agent has actual knowledge.  If any Lender obtains
actual knowledge of any Event of Default, such Lender promptly shall notify the
other Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 17.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Revolving Credit Lenders in
accordance with Section 10; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

17.6                        Credit Decision.  Each Lender acknowledges that none
of the Agent-Related Persons, has made any representation or warranty to it, and
that no act by Agent hereinafter taken, including any review of the affairs of
Borrowers and their Subsidiaries or Affiliates, shall be deemed to constitute
any

 

108

--------------------------------------------------------------------------------


 

representation or warranty by any Agent-Related Person to any Lender.  Each
Lender represents to Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to Borrowers.  Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrowers and any other Person (other than the Lender Group)
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of Borrowers and any other
Person party to a Loan Document that may come into the possession of any of the
Agent-Related Persons.

 

17.7                        Costs and Expenses; Indemnification.  Agent may
incur and pay Lender Group Expenses to the extent Agent reasonably deems
necessary or appropriate for the performance and fulfillment of its functions,
powers, and obligations pursuant to the Loan Documents, including court costs,
reasonable attorneys fees and expenses, costs of collection by outside
collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Borrowers are
obligated to reimburse Agent or Lenders for such expenses pursuant to the Loan
Agreement or otherwise.  Agent is authorized and directed to deduct and retain
sufficient amounts from Collections received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders.  In the event Agent is not reimbursed for such costs and expenses
from Collections received by Agent, each Lender hereby agrees that it is and
shall be obligated to pay to or reimburse Agent for the amount of such Lender’s
Pro Rata Share thereof.  Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Borrowers and without limiting
the obligation of Borrowers to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder.  Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out-of-pocket expenses (including attorneys fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Borrowers.  The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

 

17.8                        Agent in Individual Capacity.  WFRF and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire equity interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting, or other business with
Borrowers and their

 

109

--------------------------------------------------------------------------------


 

Subsidiaries and Affiliates and any other Person (other than the Lender Group)
party to any Loan Documents as though WFRF were not Agent hereunder, and, in
each case, without notice to or consent of the other members of the Lender
Group.  The other members of the Lender Group acknowledge that, pursuant to such
activities, WFRF or its Affiliates may receive information regarding Borrowers
or their Affiliates and any other Person (other than the Lender Group) party to
any Loan Documents that is subject to confidentiality obligations in favor of
Borrowers or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge that, in such
circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. 
The terms “Lender” and “Lenders” include WFRF in its individual capacity.

 

17.9                        Successor Agent.  Agent may resign as Agent upon 45
days notice to the Lenders.  If Agent resigns under this Agreement, the Required
Revolving Credit Lenders shall appoint a successor Agent for the Lenders.  If no
successor Agent is appointed prior to the effective date of the resignation of
Agent, Agent may appoint, after consulting with the Lenders, a successor Agent. 
In any such event, upon the acceptance of its appointment as successor Agent
hereunder, such successor Agent shall succeed to all the rights, powers, and
duties of the retiring Agent and the term “Agent” shall mean such successor
Agent, and the retiring Agent’s appointment, powers, and duties as Agent shall
be terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 17 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement.  If no
successor Agent has accepted appointment as Agent by the date which is 45 days
following a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nevertheless thereupon become effective and the Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Lenders appoint a successor Agent as provided for above.

 

17.10                 Lender in Individual Capacity.  Any Lender and its
respective Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with Borrowers and their Subsidiaries and Affiliates and any other Person (other
than the Lender Group) party to any Loan Documents as though such Lender were
not a Lender hereunder without notice to or consent of the other members of the
Lender Group.  The other members of the Lender Group acknowledge that, pursuant
to such activities, such Lender and its respective Affiliates may receive
information regarding Borrowers or their Affiliates and any other Person (other
than the Lender Group) party to any Loan Documents that is subject to
confidentiality obligations in favor of Borrowers or such other Person and that
prohibit the disclosure of such information to the Lenders, and the Lenders
acknowledge that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender not shall be under any obligation to
provide such information to them.  With respect to the Swing Loans and Agent
Advances, Swing Lender shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the sub-agent of the Agent.

 

17.11                 Payments to, and Distributions by, Agent.

 

(a)                                  A payment by the Borrowers to Agent
hereunder or under any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender. Agent agrees promptly to distribute
to each Lender such Lender’s Pro Rata Share of payments received by Agent for
the account of the Lenders except as otherwise expressly provided herein or in
any of the other Loan Documents.

 

110

--------------------------------------------------------------------------------


 

(b)                                 If in the reasonable opinion of Agent the
distribution of any amount received by it in such capacity hereunder or under
any of the other Loan Documents might involve it in liability, it may refrain
from making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by Agent is
to be repaid, each Person to whom any such distribution shall have been made
shall either repay to Agent its proportionate share of the amount so adjudged to
be repaid or shall pay over the same in such manner and to such Persons as shall
be determined by such court.

 

17.12                 Duties in the Case of Enforcement.  In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, Agent shall, if (a) so
requested by the Required Revolving Credit Lenders, and (b) the Lenders have
provided to Agent such additional indemnities and assurances against expenses
and liabilities as Agent may reasonably request, proceed to enforce the
provisions of this Agreement and the other Loan Documents authorizing the sale
or other disposition of all or any part of the Collateral and exercise all or
any such other legal and equitable and other rights or remedies as it may have
in respect of such Collateral, subject to the requirements set forth in the
Orders.  Subject to the requirements set forth in the Orders the Required
Revolving Credit Lenders may direct Agent in writing as to the method and the
extent of any such sale or other disposition, the Lenders hereby agreeing to
indemnify and hold Agent, harmless from all liabilities incurred in respect of
all actions taken or omitted in accordance with such directions, provided that
Agent need not comply with any such direction to the extent that Agent
reasonably believes Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction.

 

17.13                 Withholding Taxes.

 

(a)                                  If any Lender is a “foreign corporation,
partnership or trust” within the meaning of the IRC and such Lender claims
exemption from, or a reduction of, U.S. withholding tax under Sections 1441 or
1442 of the IRC, such Lender agrees with and in favor of Agent and Borrowers, to
deliver to Agent and Administrative Borrower:

 

(i)                                     if such Lender claims an exemption from
withholding tax pursuant to its portfolio interest exception, (A) a statement of
the Lender, signed under penalty of perjury, that it is not a (I) a “bank” as
described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder (within the
meaning of Section 881(c)(3)(B) of the IRC), or (III) a controlled foreign
corporation described in Section 881(c)(3)(C) of the IRC, and (B) a properly
completed IRS Form W-8BEN, before the first payment of any interest under this
Agreement and at any other time reasonably requested by Agent or Administrative
Borrower;

 

(ii)                                  if such Lender claims an exemption from,
or a reduction of, withholding tax under a United States tax treaty, properly
completed IRS Form W-8BEN before the first payment of any interest under this
Agreement and at any other time reasonably requested by Agent or Administrative
Borrower;

 

(iii)                               if such Lender claims that interest paid
under this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the first
payment of any interest is due under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower; and

 

111

--------------------------------------------------------------------------------


 

(iv)                              such other form or forms as may be required
under the IRC or other laws of the United States as a condition to exemption
from, or reduction of, United States withholding tax.

 

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(b)                                 If any Lender claims exemption from, or
reduction of, withholding tax under a United States tax treaty by providing IRS
Form W-8BEN and such Lender sells, assigns, grants a participation in, or
otherwise transfers all or part of the Obligations of Borrowers to such Lender,
such Lender agrees to notify Agent of the percentage amount in which it is no
longer the beneficial owner of Obligations of Borrowers to such Lender.  To the
extent of such percentage amount, Agent will treat such Lender’s IRS Form W-8BEN
as no longer valid.

 

(c)                                  If any Lender is entitled to a reduction in
the applicable withholding tax, Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding tax after taking
into account such reduction.  If the forms or other documentation required by
subsection (a) of this Section are not delivered to Agent, then Agent may
withhold from any interest payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

 

(d)                                 If the IRS or any other Governmental
Authority of the United States or other jurisdiction asserts a claim that Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender (because the appropriate form was not delivered, was not properly
executed, or because such Lender failed to notify Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such Lender shall indemnify and hold
Agent harmless for all amounts paid, directly or indirectly, by Agent as tax or
otherwise, including penalties and interest, and including any taxes imposed by
any jurisdiction on the amounts payable to Agent under this Section, together
with all costs and expenses (including attorneys fees and expenses).  The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of Agent.

 

(e)                                  All payments made by Borrowers hereunder or
under any note or other Loan Document will be made without setoff, counterclaim,
or other defense, except as required by applicable law other than for Taxes (as
defined below).  All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction (other than the United States) or by any political
subdivision or taxing authority thereof or therein (other than of the United
States) with respect to such payments (but excluding, any tax imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein (i) measured by or based on the net income or net profits of a Lender,
or (ii) to the extent that such tax results from a change in the circumstances
of the Lender, including a change in the residence, place of organization, or
principal place of business of the Lender, or a change in the branch or lending
office of the Lender participating in the transactions set forth herein) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”).  If any Taxes are so levied or
imposed, each Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any note, including any amount paid pursuant to
this Section 17.13(e) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for

 

112

--------------------------------------------------------------------------------


 

herein; provided, however, that Borrowers shall not be required to increase any
such amounts payable to Agent or any Lender (i) that is not organized under the
laws of the United States, if such Person fails to comply with the other
requirements of this Section 17.13, or (ii) if the increase in such amount
payable results from Agent’s or such Lender’s own willful misconduct or gross
negligence.  Borrowers will furnish to Agent as promptly as possible after the
date the payment of any Taxes is due pursuant to applicable law certified copies
of tax receipts evidencing such payment by Borrowers.

 

17.14                 Collateral Matters.

 

(a)                                  The Lenders hereby irrevocably authorize
Agent, at its option and in its sole discretion, to release any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by Borrowers of all Obligations, (ii) constituting property
being sold or disposed of if a release is required or desirable in connection
therewith and if Administrative Borrower certifies to Agent that the sale or
disposition is permitted under Section 8.4 of this Agreement or the other Loan
Documents (and Agent may rely conclusively on any such certificate, without
further inquiry), (iii) constituting property in which no Borrower owned any
interest at the time the security interest was granted or at any time
thereafter, or (iv) constituting property leased to a Borrower under a lease
that has expired or is terminated in a transaction permitted under this
Agreement.  Except as provided above, Agent will not execute and deliver a
release of any Lien on any Collateral without the prior written authorization of
(y) if the release is of all or substantially all of the Collateral, all of the
Lenders, or (z) otherwise, the Required Revolving Credit Lenders.  Upon request
by Agent or Administrative Borrower at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 17.14; provided, however, that (1) Agent
shall not be required to execute any document necessary to evidence such release
on terms that, in Agent’s opinion, would expose Agent to liability or create any
obligation or entail any consequence other than the release of such Lien without
recourse, representation, or warranty, and (2) such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Borrowers in respect of)
all interests retained by Borrowers, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.

 

(b)                                 Agent shall have no obligation whatsoever to
any of the Lenders to assure that the Collateral exists or is owned by Borrowers
or is cared for, protected, or insured or has been encumbered, or that the
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, or to
exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission, or event related thereto, subject to the terms and conditions
contained herein, Agent may act in any manner it may deem appropriate, in its
sole discretion given Agent’s own interest in the Collateral in its capacity as
one of the Lenders and that Agent shall have no other duty or liability
whatsoever to any Lender as to any of the foregoing, except as otherwise
provided herein.

 

113

--------------------------------------------------------------------------------


 

17.15                 Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)                                  Each of the Lenders agrees that it shall
not, without the express written consent of Agent, and that it shall, to the
extent it is lawfully entitled to do so, upon the request of Agent, set off
against the Obligations, any amounts owing by such Lender to Borrowers or any
deposit accounts of Borrowers now or hereafter maintained with such Lender. 
Each of the Lenders further agrees that it shall not, unless specifically
requested to do so by Agent, take or cause to be taken any action, including,
the commencement of any legal or equitable proceedings, to foreclose any Lien
on, or otherwise enforce any security interest in, any of the Collateral the
purpose of which is, or could be, to give such Lender any preference or priority
against the other Lenders with respect to the Collateral.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Obligations arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from Agent pursuant to the terms of
this Agreement, or (ii) payments from Agent in excess of such Lender’s ratable
portion of all such distributions by Agent, such Lender promptly shall (1) turn
the same over to Agent, in kind, and with such endorsements as may be required
to negotiate the same to Agent, or in immediately available funds, as
applicable, for the account of all of the Lenders and for application to the
Obligations in accordance with the applicable provisions of this Agreement, or
(2) purchase, without recourse or warranty, an undivided interest and
participation in the Obligations owed to the other Lenders so that such excess
payment received shall be applied ratably as among the Lenders in accordance
with their Pro Rata Shares; provided, however, that if all or part of such
excess payment received by the purchasing party is thereafter recovered from it,
those purchases of participations shall be rescinded in whole or in part, as
applicable, and the applicable portion of the purchase price paid therefor shall
be returned to such purchasing party, but without interest except to the extent
that such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 

17.16                 Agency for Perfection.  Agent hereby appoints each other
Lender as its agent (and each Lender hereby accepts such appointment) for the
purpose of perfecting the Agent’s Liens in assets which, in accordance with
Article 9 of the Code can be perfected only by possession.  Should any Lender
obtain possession of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver such
Collateral to Agent or in accordance with Agent’s instructions.

 

17.17                 Payments by Agent to the Lenders.  All payments to be made
by Agent to the Lenders shall be made by bank wire transfer or internal transfer
of immediately available funds pursuant to such wire transfer instructions as
each party may designate for itself by written notice to Agent.  Concurrently
with each such payment, Agent shall identify whether such payment (or any
portion thereof) represents principal, premium, or interest of the Obligations.

 

17.18                 Concerning the Collateral and Related Loan Documents. 
Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Lender Group.  Each member of the Lender Group agrees that any
action taken by Agent in accordance with the terms of this Agreement or the
other Loan Documents relating to the Collateral and the exercise by Agent of its
powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Lenders.

 

114

--------------------------------------------------------------------------------


 

17.19                 Field Audits and Examination Reports; Confidentiality;
Disclaimers by Lenders; Other Reports and Information.  By becoming a party to
this Agreement, each Lender:

 

(a)                                  is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit, appraisal, inventory reports or other examination report (each a “Report”
and collectively, “Reports”) prepared by Agent, and Agent shall so furnish each
Lender with such Reports,

 

(b)                                 expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report,

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or other party
performing any audit or examination will inspect only specific information
regarding Borrowers and will rely significantly upon the Books, as well as on
representations of Borrowers’ personnel,

 

(d)                                 agrees to keep all Reports and other
material, non-public information regarding Borrowers and their Subsidiaries and
their operations, assets, and existing and contemplated business plans in a
confidential manner; it being understood and agreed by Borrowers that in any
event such Lender may make disclosures (i) to counsel for and other advisors,
accountants, and auditors to such Lender, (ii) reasonably required by any bona
fide potential or actual Assignee or Participant in connection with any
contemplated or actual assignment or transfer by such Lender of an interest
herein or any participation interest in such Lender’s rights hereunder, subject
to receipt of an undertaking by such potential transferee to maintain the
confidentiality of such information, (iii) of information that has become public
by disclosures made by Persons other than such Lender, its Affiliates,
assignees, transferees, or Participants, or (iv) as required or requested by any
court, governmental or administrative agency, pursuant to any subpoena or other
legal process, or by any law, statute, regulation, or court order; provided,
however, that, unless prohibited by applicable law, statute, regulation, or
court order, such Lender shall notify Administrative Borrower of any request by
any court, governmental or administrative agency, or pursuant to any subpoena or
other legal process for disclosure of any such non-public material information
concurrent with, or where practicable, prior to the disclosure thereof, and

 

(e)                                  without limiting the generality of any
other indemnification provision contained in this Agreement, agrees:  (i) to
hold Agent and any such other Lender preparing a Report harmless from any action
the indemnifying Lender may take or conclusion the indemnifying Lender may reach
or draw from any Report in connection with any loans or other credit
accommodations that the indemnifying Lender has made or may make to Borrowers,
or the indemnifying Lender’s participation in, or the indemnifying Lender’s
purchase of, a loan or loans of Borrowers; and (ii) to pay and protect, and
indemnify, defend and hold Agent, and any such other Lender preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including, attorneys fees and costs) incurred by
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 

In addition to the foregoing:  (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrowers to Agent that has not been contemporaneously
provided by Borrowers to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Borrowers, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the

 

115

--------------------------------------------------------------------------------


 

additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Administrative Borrower, Agent promptly shall provide a
copy of same to such Lender, and (z) any time that Agent renders to
Administrative Borrower a statement regarding the Loan Account, Agent shall send
a copy of such statement to each Lender.

 

17.20                 Several Obligations; No Liability.  Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 17.7, no member of the Lender Group shall
have any liability for the acts or any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender to fulfill its obligations to make credit available
hereunder, nor to advance for it or on its behalf in connection with its
Commitment, nor to take any other action on its behalf hereunder or in
connection with the financing contemplated herein.

 

17.21                 Legal Representation of Agent.  In connection with the
negotiation, drafting, and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to loan
administration, amendments, modifications, waivers, or enforcement of remedies,
Bingham McCutchen LLP (“Bingham”) only has represented and only shall represent
WFRF in its capacity as Agent and as a Lender.  Each other Lender hereby
acknowledges that Bingham does not represent it in connection with any such
matters.

 

17.22                 Confidentiality.  Except as otherwise provided in this
Agreement, Agent shall not disclose any confidential information to any Person
without the written consent of Administrative Borrower, other than (a) to
Agent’s Affiliates and its officers, directors, employees, agents and advisors
and to actual or prospective assignees and participants, and then only on a
confidential basis; (b) as required by any law, rule or regulation or judicial
process; and (c) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking.  If Agent is required by any
law, rule or regulation or judicial process to disclose any confidential
information, Agent will promptly give notice to Administrative Borrower so that
Administrative Borrower may seek a protective order or other appropriate
remedy.  If Administrative Borrower shall not obtain such protective order or
other remedy, Agent will endeavor to furnish only that portion of the
confidential information which Agent reasonably believes to be legally required.

 

17.23                 Press Releases and Related Matters.

 

With the prior written approval of the Administrative Borrower (which approval
shall not be unreasonably withheld), the Agent or any Lender may issue a
“tombstone” notice of the establishment of the credit facility contemplated by
this Agreement and may make reference to the Borrowers (and may utilize any logo
or other distinctive symbol associated with the Borrowers) in connection with
any advertising, promotion, or marketing undertaken by the Agent or any Lender,
irrespective of how such

 

116

--------------------------------------------------------------------------------


 

material will be disseminated.  Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

 

18.                               GENERAL PROVISIONS.

 

18.1                        Governing Documents of Parent.  Notwithstanding
anything to the contrary contained herein or in the Governing Documents of
Parent, Agent and each Lender do not agree to and shall not be bound by any
provision of the Parent’s Governing Document in respect of any compromise or
arrangement between the Parent and its creditors or stockholders (as of the
Closing Date, Article 11 of the Articles of Incorporation of Parent), and the
inclusion of any such provision in Parent’s Governing Documents shall not impair
or frustrate in any way the Agent’s or any Lender’s rights to initiate,
participate in or object to any Insolvency Proceeding or any proposed compromise
or arrangement as described therein.  The Agent and each Lender do not consent
to the jurisdiction of the state courts of the State of Delaware.

 

18.2                        Effectiveness.  This Agreement shall be binding and
deemed effective when executed by Borrowers, Agent and each Lender whose
signature is provided for on the signature pages hereof.

 

18.3                        Section Headings.  Headings and numbers have been
set forth herein for convenience only.  Unless the contrary is compelled by the
context, everything contained in each Section applies equally to this entire
Agreement.

 

18.4                        Interpretation.  Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Lender Group or Borrowers, whether under any rule of construction or otherwise. 
On the contrary, this Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

 

18.5                        Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

18.6                        Amendments in Writing.  This Agreement only can be
amended by a writing in accordance with Section 16.1.

 

18.7                        Counterparts; Telefacsimile Execution.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this Agreement by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of this Agreement.  Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

18.8                        Revival and Reinstatement of Obligations.  If the
incurrence or payment of the Obligations by any Borrower or the transfer to the
Lender Group of any property should for any reason subsequently be declared to
be void or voidable under any state or federal law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
conveyances, preferences, or other

 

117

--------------------------------------------------------------------------------


 

voidable or recoverable payments of money or transfers of property
(collectively, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of Borrowers automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.

 

18.9                        Integration.  This Agreement, together with the
other Loan Documents, reflects the entire understanding of the parties with
respect to the transactions contemplated hereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof.

 

18.10                 Parent as Agent for Borrowers.  Each Borrower hereby
irrevocably appoints Parent as the borrowing agent and attorney-in-fact for all
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until Agent shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower.  Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
Agent with all notices with respect to Advances and Letters of Credit obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Advances and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral of Borrowers in a combined fashion, as more fully set
forth herein, is done solely as an accommodation to Borrowers in order to
utilize the collective borrowing powers of Borrowers in the most efficient and
economical manner and at their request, and that Lender Group shall not incur
liability to any Borrower as a result hereof.  Each Borrower expects to derive
benefit, directly or indirectly, from the handling of the Loan Account and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. 
To induce the Lender Group to do so, and in consideration thereof, each Borrower
hereby jointly and severally agrees to indemnify each member of the Lender Group
and hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(a) the handling of the Loan Account and Collateral of Borrowers as herein
provided, (b) the Lender Group’s relying on any instructions of the
Administrative Borrower, or (c) any other action taken by the Lender Group
hereunder or under the other Loan Documents, except that Borrowers will have no
liability to the relevant Agent-Related Person or Lender-Related Person under
this Section 18.10 with respect to any liability that has been finally
determined by a court of competent jurisdiction to have resulted solely from the
gross negligence or willful misconduct of such Agent-Related Person.

 

 

[Remainder of Page Intentionally Left Blank]

 

118

--------------------------------------------------------------------------------